        Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 1 of 115




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

SKAT TAX REFUND SCHEME LITIGATION                                  MASTER DOCKET

This document relates to l8-cv-07828, l8-cv-07829,                  l8-cv-4047 (LAK)
I 8-cv{7827, I 8-cv-07824, 1 8-cv-05309, I 8-cv-05308,
l8-cv-05307, l8-cv-05305, 18-cv-05300, l8-
cv -05299, l8-cv-05194, I 8-cv-05193, l8-cv-05 192,
l8-cv-05190, 18-cv-05189, 18-cv-05188, l8-
cv-05186, l8-cv-05185, l8-cv-05183, l8-cv-05180,
l8-cv-05164, 18-cv-05158, l8-cv-05151, l8-
cv-05150, 18-cv-05147, l8-cv-05057, l8-cv-05045,
l8-cv-04900, l8-cv-04898, l8-cv-04896, l8-
cv-04892, I 8-cv-04890, l9-cv -0477 1, 1 8-cv-04770,
l8-cv-04767, l8-cv-04543, 18-cv-04541, l8-
cv-04538, I 8-cv-04536, I 8-cv-0453 l, lB-cv -04522,
l8-cv-0.1430, l8-cv-04052, l8-cv-04051, l8-
cv-04050, l8-cv-04049, l8-cv-04047, 18-cv-0e1434,
l8-cv48655.


                         NOTICE OF FILING OF WAIVERS OF Sf,RVICE,

PLEASE TAKE NOTICE that Phirdiff SKAT hereby fihs waivers of service for 60 defendants

in 49 cases,all of which have been consolidated undeg or transferred to, the SKAT Tar Refund

Scheme   Litigation Master Docket, 18-cv-4047 (LAK). These waivers of service are attached as

Exhibit A.
  Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 2 of 115




Dated: New   Yor(   New York
      Oclober 2, 2018


                               HUGHES HUBBARD & REED LLP



                               By:.   /s/ Sarah L. Cave

                                      William R. Maguire
                                      Marc A. Weinstein
                                      Sarah L. Cave
                                      John T. McGoey

                                      One Battery Park Phza
                                      New Yorh New York 10004-1482
                                      Fax: (212) 422-4726
                                      bill.magu ire@hugheshu bbard.com
                                  marc.weinstein@hugheshubbard.com
                                  sarah. cave@hugheshubbard.com
                                  ft hn.mcgoey@hugheshubbard.com

                                  Counselfor Plaintiff S KAT (Customs and Tax
                                  Administration of the Kingdom of Denmark)
Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 3 of 115




                           Exhibit A
                       Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 4 of 115




     a   399   (01/0r) Wflvcr ol thc Scrvrcc or'Sur)nnoris



                                                   UNrrpo Srarps DrsrRrcr Counr
                                                                                      for the
                                                                     Southeln District ofNew York


                                        SKAT
                                        Ptoi ilf
                              v.                                                                Civil Action        No.    18 cv-4o47
         Aerovane LoOistics LLC Roth 401(K) Plan, et al.                                                                   1B-cv-07828
                                       Delendant


                                                         WAIVIiR OF THE SERVICE OF SUMMONS

To:        Sarah L. Cave
                      (,y ne oItlrc plaintiAs otto     t)'   ot untep-e sentcd phitltil)

                 I   hav_e   received youl lequest to waive service of a sunmons in this action along with a copy ofthe complaint,
two copies of this waiver folm, and               a prepaid means ofrcturning one signed copy ofthe folrn to you.

                 I, or the entity I reprcsent, agree to save the expense of serving a surnmons and cornplain( in this case.

          I undemland that I, or the entity I represent, will keep all defenses or objections to the lawsuit, tlte court's
julisdiction, and the venue oftlre aclion, but that I waive any objections to the absence ofa surnrnons or ofservice.

         I also understand that I, or the entity I represent, mLrst file aDd serve an answer or a rnotion under Rule l2 within
60 days  fiotn               07131120'18 , the date when tl'tis request was sent (or 90 days ifir was sent outside the
tjnitcd States). If I fail to    so, a default judgrncnt
                           lo do so.            iudsrncnt will be entered asainst
                                                                          against me or the entitv I lcprescnt.
                                                                                                     rcrrresenr


Date:                August 22 2018
                                                                                                                                 oIl.r11c|   ot'   nrcp)'escntal part.r

                                 Robert Kluqman                                                                                          Goldb€rg
           Pritlted na rc of par t!     u)n   i\)it|g setvice ofsuulnans
                                                                                                                           Qavid-L,
                                                                                                                                 I'rutted none
                                                                                                                                                            -_     ,

                                                                                                                 Katten Muchin Rosenman LLP
                                                                                                                575 l\,ladison Avenue, 14th Floor
                                                                                                                       New York, NY 10022
                                                                                                                                    /ndrets

                                                                                                _                david.goldberq@kattenlaw.com
                                                                                                                                 l:.tlwiladnn!ss

                                                                                                                             212-940-67 B7



                                                       Duty to Avoid Unncccssnry I.ixpcnscs ofScrvirg           a   Suor   ons

                Rule   4   ofthe Federal Rules ofCivil Froccdure requires ce(ain deferdalrs      10   cooperalc in saving rrnrrccessary expenses ofserviDg             a   surn)ols
thc Unitcd Slales will be required tr; pay the experrscs ol scrvice, unless dre delcrrda t showl good cause fbr (hc ,rilurc.

             "Good cause" does aol include a beliefthat the lawsuil is groundless. or thrt il            has   t)ee broughlinaninrpropervenue-orthallhecourlhas
no   jurisdiction over llris nratler or over the del'endanl or lhc def€rrdant's property.


a suntnrons or         ofservice,
                  Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 5 of 115



 A()   199 ({r l/(19) Warvcr    ol lhe Servrc€ olSrirrrrrons



                                                     UNrrpn Srarrs DrsrRrcr Counr
                                                                                            ibr the
                                                                          Southeflr District ofNew York


                                         SKAT
                                        PhintrX
                                            v_                                                        Civil Action   No.     18-cv-4A47
              IlgIqlqoln             fl.Slqi.|lgs.4__0_1K       Pla!, et al.                                                 18-cv-07829
                                       l)elendont


                                                           WAIVER OF THE SERVICE OF SUMMONS

 lo:      Sarah L. Cave
              (N tltc ofthe pkthttilf            s   ottorne'   d   tulttprclcntcd t)lni,1tilJ)


        I have teceived your rcquest to rvaive service ofa sLrrrmons in this action along with a copy of the cornplaint,
two copics olthis waivcr lbrm, and a plcpaid means ofreturning one signed copy ofthe fol.ln to you.

              I, or the entity I repr€sent, agree to save the expense ofservinB a sumD]ons and complainl il) this case.

          I understand that l, or the entity I represent, will keep all defenses ol objections to the lawsuit, the courr's
jurisdiction, and the venue ofthe action, but that I waive any objections to the abscncc ola summorrs or ofservice.

        I also understand that I, or the entily I represent, must file and serve an answer or a motion Lrnder Rule l2 within
60 davs florn              07131t2018               the date when this request was senl (or'90 days if it was sent ousidc tlrc
United States). lf I fril b do so, a detaultjudgment will be cntffcd against rne or.tlre        Ireplesent.


Date: {us!!!?2J!18..                                                                                                                 z,<-.
                                Robert Klugman __-_*                                                                         David L. Goldberg
          f ri,tea ,curo        pn,ly n*irng .*-i;-ol;;^o;
                               "J
                                                                                                                    Katten Muchin Rosenman LLP
                                                                                                                   575 Madison Avenue, 14th Floor
                                                                                                                         New York, NY 10022
                                                                                                                                      .4dnn,\r

                                                                                                                    da   v4!go!{b9    r9 @   !<qt!9ltlqy.qo nl


                                                                                                                               212-940-67 87



                                                         Dutv to Avoid Unncccssiry f,rpcnscs o[Serving a Sunrmons



the United States     will bc required to pay thc cxpenses of service.                 unless lhe dclLndalrt sho\is Bood cansc for   lhr tailu;e.

 o   jurisdiciior over this ,natter or over the dcf'enda t or thu dcfcndant's propcllr.


a summons or       ofservice,
                   Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 6 of 115




 AO lqq {0l/0r)) Wnrvcr olthc Scrvrcc ol Sunnnon!



                                                      UurEo Sratps DrsrRrcr Counr
                                                                                         for the
                                                                        Southern District ofNew York

                                           SKAT
                                           p!ointif
                                                 v.                                                Civil Action        No.   '18-cv-4047
       Edqepoint C apilal LLC Roth 40'l(K) Plan, et al.                                                                       '18-cv-07827
                                       Delentlont


                                                             WAIVER OF THE SERVICE OF SUMMONS

 To:     Sarah L. Cave
                 (None oI      the   plo   int   {J's ofi orney o, un,zpresented ploint ilI)

            I   hav_e   received yo_ur request to waivc service ofa surnmons in this action along with a copy ofthe cornplaint,
two copies of ll'ris waiver fonn, and         a prepaid rneans of returning one signed copy of the fonn to you.

            l, or thc entity I represent, agree to save the expcnsc ofserving a sumtnons and cornplaint in this                                          case.

          I understand that I, or the entity I represent, will keep all defenses or objcctions to the lawsuit, the coun's
jurisdiction, and the venue ofthe action, but that I waive any objictions to the absence ofa summons or ofservice.

        I also understand that I, or the entity I represent, rnust lile and serve an answer or a rnotion under Rulc l2 within
60 days iiorn             o7131t2018                the date wllen this rcqucst was sent (or 90 days if it was sent outsidc thc
United States).          lfl
                    failto do so, a default judgrnent will be entered against me orthe           lrepresent.


Datc:      ..4!g!9!Ej4!!

                                                                                                                             David L.
        Ptinted nane oIpo !)tttoiyinE seDice ofsunmohs
                                                                                                                    Katten Muchin Rosenman LLP
                                                                                                                  575 l\,ladison Avenue, 14th Floor
                                                                                                                        New York, NY 10022
                                                                                                                                    .1dd.est

                                                                                                                   david. goldberg@kattenlaw.com
                                                                                                                                 L)noil o.ldress

                                                                                                                             ..212-940-6787
                                                                                                                               'lblephot1. huntber


                                                                                          Erpensat ofSeryinE s Summons

           Rule    4ofthe Federal RulcsofCivil Proceaurc requircs cr:rtain lefenla,rts               10   coopcratc in savinguInecessary expenses ofseryrnga sunrruns

the UDited Slates will bc rcquired lo pay the expenses ofservice, unless rhc icfcnaanl shows gool cause for the failui.e.

           ''Cool cause" loes zot include a belieftha( the lalvsuit is Broundless, or rhar ir hos beerr brought in an improper velue, or thar the courr has
no iurisdiction ovcr lh is ntalter or over the defetraaDl or the lefenlanr's propc(y.

           lfthc lvaivcr    is signed        ani rclurnea, you ca'l slillmake (hese anl all odrer lefcnses       aDd obicctioDs, bol you   can ot obiecl lo     the absence    of
a sulrrrrrons or   of service.

           lfyou waive service.            theD yoLl    flusl, \vithi,r the time sp€cifiea on the waiver lbrm, serve   nn answer or a nrotion uDaer   Rulc l2   on rhc   plainliff
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 7 of 115




 A0   399 {Ul/09) Wfuvcr ol lhc Scrvicc ol-SuDnnons




                                                  UNtrpo Srares Drsrruct CouRr
                                                                                     for the
                                                                   Soudre[n District ofNew York


                                       SKAT
                                       plointO
                                         v.                                                    Civil Action     No-    18-cv-4147
    Headsail l\ranufacturinq LLC Roth 40'1K Plan, et al.                                                                 '18-cv-07824
                          Deknd nt

                                                        WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L. Cave
                (No    e ofrhe   ph     ni0   s   otlorney d-xn.ep.esekted pktint{.[)


        I have received your Iequest to waive service of a surnrnons in ttris action atong with a copy ofthe cornplaint,
two copies ofthis waiver form, and a prepaid rncans ofretulning one signed copy of t)re forrn to you.

            l, or tlte entity I reptesent, agrec to save the expense ofserving                         a surnrnons and      complaint in this case.

          I understand tltat I, or the entity I represent, will kcep all defenses or objections to the lawsuit, th€ cou 's
jutisdiction, and tllc venue ofthe action, bul that I waive any objections to tlre absence ofa sumrnons or ofservice.

        I also understand that I, or tlre cnlity I represent, rnust file and serve an answer or a tnotion under Rule l2 within
60 days     frorn                       0713112018 , tlre date whcn this requcst was scnt (or g0 days if it was sent outsidc thc
United States). lf I fbilto do so, a delault j udgrnent will be entered against rne or tlre       lreplesent,


Date:         August 22, 2018
                                                                                                                       the urrornay or unrepretenred pot4t

                      -_    Robert Klugman
                                iroiyiry teryice t)ftu
         ?t bltcd notle t)_[lxtl.t),                              tDons

                                                                                                              Katten l\4uchin Rosenman LLp
                                                                                                             575 Madison Avenue, 14th Floor
                                                                                                                   New York. NY '10022
                                                                                                                                  .4ddress


                                                                                                 .-. _        david.goldberg@kattenlaw.com
                                                                                                                           I.:-   t il   lldret$

                                                                                                                         212-940-6787


                                                      Duly ro Avoid IJnnc(cssary Erncnsas ofScrvins { Srmmons


lhc lJnited Slates will be required lo pay the erpcnses ol service. Unless rhe deltrrdaDt shows good causc tbr lhe ,ailLrie.


nojurisdiclioDoverlhjsmat(eroroverthedelt dr (orrhedelcnd,urtspropcr(y.
           Ifthe waiver is siBDcd and rettDned. you can            still   ake these nnd all othcr derer)scs arrd objectiolls. but you canltot obiccr to lhc abscncc   of
a sLrnrnrors or ofscrwjcc.
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 8 of 115




 AO lqq (01109) Wsrvcr olthe Se.!rre ol SuEmorl



                                          UrunEo Sreres Drsrnrcr Counr
                                                                             for the
                                                             Southeln District of New York

                                   SKAT
                                   Plantif!
                                                                                i
                                                                                )
                                     v.                                         )       Civil Action     No.         18-cv-05309
  Tne KASV Group Pens on Plan, Rog€r Lehman, & Svelrrn Pekov                    )
                                 t*lendant                                      )

                                                WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah   L Cave
               t,\;ame ol the   plontffs ouorne] ot unrcp|esenred plaintiln

        I hav-e received yo-ur request to waivE s€rvice ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed coFv ofthe form to you.

            I. or thc entity I represent, agrec to save the expense ofservinB a summons and complaint in this case.

          I underitand that 1, or the entily I represen(, wi)l keep all defenses or objections ro rhc lawsuit. the court's
jurisdiction, and the venue ofthe action, but thai I waive any objections to the absence (-)fa summons or ofservice.

            I also undersund that I, or lhe entity I represent, must file and serve an answer or a motion under Rule l2 within
60 days     tiom             OGl26t2O18              , the datc when thjs request was scnt (or 90 #ys if it \rits sent outside the




                                                                                                        ./'     I
                                                                                                                       altorne\ or unrcpresenled     Ailr
                             Svetlin Petkov                                                 ,tlAa.. ) u {r L/.rcr r'/
          t'rinted none o/   w yrudhg'eruw        ol swmons

                                                                                         C apl, n,, 0 rys dcLt, Ll,at fuxd

                                                                                        bcdt     Lqttyb n .4J(,,#",?(,                  W'lo           rL,     n\ {C\tz
                                                                                          rn   llh   r0 n@          ullttuL, U,n I
                                                                                                        I t: n ttlddra'l
                                                                                          ')11
                                                                                         z-t,1- )tt aLL.L,r
                                                                                                214-;^t
                                                                                                                      telephone nu'nhet

                                              Duty to Avoid [:nncccssrry l]xpcnse$ ot Scrr inB a Summon$

            Ilulc 4 ofthe l;cd€ral Rules of(livrlProccdure requrrei certain dcfendanrs to coopcratc in savinB unneces\ar, cxp€ serol'scrving asummons
and  complaint. A defendant who is localed ifl tls (-nrred Slatcs and who larls to rctum a signed u.aiveioi sewice:equesred by a plaintifl localed in
fic I lnited States \,{ill be requir.d ro pay the e\pensec of \u^1ce. unless rhe deri:ndant rho\is good cau:€ for Lhe faitrrrc.
            'Cood causc" docs nor include a beliefthal the lawsuit is groundless. or lhat it has
                                                                                                 been brought in an impropcr venuc. or thal           Dre   courl has
nojundiction over !his ,natter or over the dgfcndant or rhe defendant's properly.

            Iftho !va;yer is signed and retumcd, you   can   still make th€sc and   alL other defenses and    objections, but you cdnnot obiec( !o   Lhc abscnce   of
a sllmn.on:i or  ofsefricc

      _     Ilyouwarvcscrvicc,lhenyoumust,wifiinlhetirncjpccificdonthew:rver,rbrm,scrveananswcrorarnotionundcrRulel2onlhcplaintili
and file a cop) with thccourt tsy signing and retuming Ihe warver form, )ou arc allo{ed morc time h rcspond than it'a sunmons h.rd becri scrved
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 9 of 115




 AO J9c (01i09) Warlcr ol rhc Serv,ce oiSummon5



                                           UNrren Srares Drsrzucr Counr
                                                                             for the
                                                             Southem Distt ict ofNew York

                                  SKAT
                                  PlaintiLl
                                     v.                                                Civil Action       No.    18-cv 05309
 The KASV Group Pension Plan. Roger Lehman & S!e1t n Petkov
                                Dekhdant


                                                  WAIVER OT'THE SERVTCE OF SUMMONS

To:      Sarah    L   Cave
                (Name  ofttu plantO.r auorney ot unEptesented plaintilJ)

        I hav-e receivcd your request to waive service of a summons in this action along with a copy of the complaint.
two copies ofthis waiver form, aod a prepaid means ofreturning one signed copy ofthe form to you.

             I. or the entity I represent, agree to save the expense ofserving a summons and complaint in rhis case.

          I understand that t. or the entity I represent, will keep all defenses or objections to thc lawsuit. the coun's
jurisdiction, and the venue ofthe action. but that I waive any objections to the absence ofa summons or ofservice-

             I also understand that I, or the entity I represent, must llle and serve an answer or a motion under Rule l2 wirhin




                                                                                        ma.llrnnCIcaflak,utn
                                                                                         2t   z' j1? - bc,bo
                                                                                                                    lelephone nunber

                                                Dutr to Avoid ( nneccssary Eipcnsc! ofSerying           e Summons

           Rulc 4 oathc Fedcral Rules o{'Civil l\ocedurc rcquires cenain delendanls to coopcratc in saving unnccessar; cxpetses ofscrving a summons
and complainL. A dcfendart who is locared in the (,niled Statcs and lvho fails ro return a signed waiver.ofscrvice requesred b) a plarnrifl locnrcd in
the t,nit€d Slal.s will be rcquired to pa) thc cxpcnses ofscruice. unlcss fic dciindanl shows good causc lor Lhc lailurc.

             ''Good causc'- does rc'l inciude a b€liEllhat the lawsurt is groundles!, or that it   has been broLrBht in dn irnpropsr venue- or thar rhc courl has
no   jurisdiction over rhis malter or over rhc dclcndant or rhc dclcndanas prcpcn)

            If fic \tai!cr is \rgned and retumud. you cdn s(ill make these and all other dcfcnsei       and objections. buL you cannot objesr ro lhc absence   of
a sumrnons or     ofser\icc

           lllou waive seftrce,    Lhen   yoa r,usl, wi&in the iime spccrficd on the waiver lbrm. serve an answer or a moLion under Rule l2 on rhc plaintiff
and fil€ a copy with lhe coun.     B) ngning     nnd reLuming thc waiver fomr- you arc allowed morc time to respond than ifa summons had beens€rved.
            Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 10 of 115




 AO 199 (01/09) Wa ver ol th. Servrcc or Summons



                                           UNrreo Srarrs Drsrrucr Counr
                                                                                      for the
                                                               Souihern District of New York


                                   SKAT
                                   rtatnrrlf
                                      v,                                                        Civil Action No. 18-cv-05309
 The KASV Group Pension Plan. Roger Lehinan, & Sveltin Patkov
                                 De.lendanr


                                                WAIVER OF THE SERVICE OF SIJMMONS

To:    Sarah    L   Cave
              it\ame al rhe plo)ntilf s ouorney ot unrepresenred plainttJll


        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofrcturning one signed copy ofthe form to you.

           I, or the entity I represent, agree to save the expense ofscrving a summons and complaint in this case.

          I understand that I. or the entity I represent. will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any obiecrions ro the absence ofa summons or ofservice.

          I also understand that I, or the entity I represent, must file and serye an ans\ryer or a motion under Rule l2 within




                                                                                                It1   *l I   t   s0 n 6,   cuy t
                                                                                                                                   *, ff,f,,
                                                                                                 2_12-3-1t(- IL^L)
                                                                                                                                   Ielephoue   utnber

                                               Duty to.{void (Inncccsiarv Erpenscs ofS€rving r Summons

           Rule l ofthc Federal Rulcs olCLvil PiocedLlre requires ccrlain defcnda.ts to cooprrate in saving unnecssar! cxpcnscsofscrving asunmons
and complaint. A dclcndalt who is localed in the         L
                                                       ited Slates and who farls to relunr a signed waivc;ofservicc r'equested b) a plaintill located rn
thc tlnitcd Slates will be Equired io pa) the expenscs ofservice. unlcss thc dclindant shows good cause lor the faiiuic.

          ''Goodcausc'does,olincludeabcliefthatlhelawsuitisgroundless.orthatilha!beenbroughlinanrmpoc.rvenue.orLhatthscou,.thas
no iurisdiction o!er:his matter or over rhe defendanr or lhe defcndanr's propc(y

          Il thc warvcr   rs   r gncd and rclumcJ. you   can   still make   Ihesi.i   aid all olher defenser        and objeclions. but   )ou carnot object to   rhe absencc   of

          llyouwaiveservrce.thenloufitusL.$i&inlhetimespccifiedonLhewaiverlorm,scrreanansucroramotionundcrRulel2onlhcplarnlrll
                             B] si8ninB anC rcluming thc waiver lorm, ]ou are ailowed morc trme to rcspond than ifa summons had bccn ierved.
and [ilc a copy wilh thc coun.
                    Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 11 of 115




 AO lss   (C    l/09) Wai!.r   oilh. Sedrcc oi   Summons



                                                 Uxrreo Srarrs Dlsrrucr Counr
                                                                                   for the
                                                                  Southern District of New York


                                         SKAT
                                         PloiAri[/
                                            v_                                               Civil Action   No.   18-cv.05308
   SPKK LLC 401K Plan, Roger Lehman &SvelrnPelkov
                                       Delendant


                                                      WAIVER OF THE SERVICE OF SUNIMONS

To:       Sarah L. Cave
                     (Nane   oJ the   platntlfs auo.nev or   unreprcsented   ploin!(l

        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning onc signcd copy ofthe form to 1.ou.

                I, or the entity I represenl. agrEe to save th€ expense ofserving a summons and complaint in this case.

                I   understand that         l, or the entity I represent, will keep all defenses or objections to the lawsuit, the coun's
jurisdiction,          and the venue        of the action, but that I waive any objections to the absenci of a summons or of service.

                I   aLso understand     that l. or the entity I represent, must file and serve arl answer or a morion under Rule l2 within
60 days         from                      0612612018             , the date when this request was sBnt (or gddays i[j{ was sent ourside the
United Srates). lf             I lail to do so, a delfaultjudgmentwill
                                                                                  """""^7;".f)fiffi;rr,,,,
D.r.,     (r(26              flf
                                  Svetlin Petkov
          Prinred nane o/ porty waiying sen ce oj J^unnon!




                                                                                             baA   Lq   t
                                                                                                            Wn
                                                                                                                  fu ,,H;"Il,Ner.r, York, NY rCLz Z

                                                                                             ztz-3rt-         babo
                                                                                                                   Telephone nunber


                                                     Dutl to Aloid I nncccsrary Erpcnscs ofS{:rving ! Summons
            RultIolth.:IrdcralRulcjol'(i!ilProucdurercqr"i'.icurldrndcfundantstocl,opcrarc.n)a!ingunn(,J(!sar)r\D(n*sut'sunrngd\Lmro.r.
ard complainl A dcfcndant uho rs lucatrd in thc I nitcd Slalc, and lvhu iar15 ro rcrum a srgned wair eiof sc|r rc.. rcqLrcsrcd bt         a   ptarllirflo(al(d ir
lhe Unitcd States will be r€quired (o pa) the erpenses ofser!icc. unless thc defendanl sho],vs good causc for thc larlure

            ''Coodcausc'doe$,o,includeabcliclthatrhrjlassuilisgroundlcs!.orthaLilhasbeenbroughrinanrmpropcrvcnuc-orlha..thccounha:
no.Jurisdiclion over this rratter or over the dcfendant or the dele           dar('j prop€ru.
            I   f$e    waiver is siSneil and retumed. you can still make thcsc and all othcr det-enscs and objecrions. bur you cannoL objecl to thc absence o,-
a summons or         ol servicc

            Ifyou waire scnicc. thenJou must. within the time specificd on Lhc lvailer lorm. lc^'c an answeror a morion under Rr.le l2 on the plaintilt
and file a copy wilh ihe courl. Ily signin8 and rctuming thewaivcr lorm, you arr allo\red mor€ rime to rcspond than ifa sumrnons had bccnscned
            Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 12 of 115




 AO lqa t0l/09) Warv<r ol'r1.. le^,cc ol <ummonr



                                           UNtlso Srarps Drsrzucr Coun'r
                                                                             lor the
                                                             Southern District of Ne*' York

                                   SKAT
                                   ptorntilf
                           v-                                                          Civil Action       No.    18-cv"05308
   SPKK LLC 401K Plan, Roger Lehman, & Svotlin Petkov
                       Del.ndant


                                                WAIVER OF THE SERVICE OF SUMMONS

1-o;    Sarah L, Cave
              (.\ane ofthe platntilh      ouo eyor   unreprusented    ploinulf)

        I hav-e received yo_ur request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form. and a prcpaid means ofreturning one signed copy ofthi form to you.

           I. or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand thal I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction. and rhe venue ofthe action, but that I waive any obiections to the absenci ofa summons or ofservice.

         I also understand that l, or the entity I represent, must file and serve an answcr or a motion Linder Rule l2 within
60 davs from                 o6t26t2018            , the date when this request          (or
tlnited States). lf I fail to do so, a defaultjudgment will be entered


D"t., e(?-{o 18
            f                                                                                                                 Dr unteprcse cd pdrt.y

                  The SPKK LLC 40'1K Ptan
        Printecl nane oJ    Wrty $airing seiyi(:e o/ sunmons
                                                                                           tulArL<              l.              L /d^a     ,v
                                                                                          Uyttn.t U"qicL
                                                                                       K,o      ttxutjhn /w ,,ft, zl,N,a,:'lark,Ntl rcnzz


                                                                                        2tz-31q              bAbo

                                               Duty lD Avoid I nltecess.ry frpenses      ofS.rvirg,      Summon!
           Rul( l ofGe l cdcral Rule. oj ( r\ rl Proccdure rcquircs certarn dcfcnddnl,i ro coopcrale rn s,r! ing unr ec:crlary expcnses or (cft.rrg d r\rmn)ol!
dnd curnplarnl AdclcndarlshoirlouatedinthrlnrlcdSr.r(esanduholarlsrorrrumi,ignr.dwar',cinfscniceriqueiredhyrp,anLitll.xarertin
the llnited Slntes will be required to pay rhe expcnscs ofservice. unless lic defendanL rhoris good ca|lre for lhe farlure
          _Cood
                  cause" does     ,o/ include a belrtlthat the law5uit ;s groundlcs!. Dr thar rr has be€n broughr rn an improper veltue. or thal (he coud has
xo iur.sd.clron ovcr thjs   rnalrEr {Jr {,\,cr rhe dcrcrdanr or tl-e Crr'endsnL s prupuny.

          lflhe waivcr     is siEned and tctumed, -vou can   still makc thcsc and all other   dei-enses and objecrions, bul you cannol objecl to the absence   ol
a summons or   ofservice.

          llyou\raiveservice,tienyoumust,\vilhinrhelimespecifiedonthewaiverfonn.s€rveanansweroramotionunderRulel2onlheplaintiil
and file a copy with rhc    coun   By signjnBand reluming thc waivcr form, youarc allowcd morc lime to rcspond 6an             ifa   summons had be.rscrved.
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 13 of 115




 A() laq {0. /09) Wa,vr   or rl.c Serrr(c ot Su,ntr,un,



                                            UNrrpo Sratps Drsrrucr Counr
                                                                                 for the
                                                                Southern District of New York

                                   SKAI
                                                                                      )
                                  Plaint{f
                                                                                      )
                                      v.                                              )    Civil Action   No.    18-cv-05308
   SPKK LLC 401K Plan, Rog€r Lehman, & SveUin petkov                                  )
                                 Delendant                                            )

                                                    WAIVER OF THE SERVICE OF SUMMONS
 '[o;   Sarah L. Cave
            /\ane olke plainrt/fs a orneyor               unrepresented pt(lintilJ)


         I hav-e received yo-ur request to waive service of a summons in this acrion along with a copy ofthe comp)aint.
 two copies ofthis waiver form. aod a prepaid means of rctuming one signed copy ofth-e form to you.

           I, or the entity I represent, agree to save the expense ofserving                     a sunrmons and       complaint in this case.

          I understand that I, or the entity I .epresent. will keep all defenses or objections to the lawsuit, the court,s
jurisdiction. and the venue ofthe action, but that I waive any objections to the absenc! ofa summons or of sirvice,

        I also understand that l, or the entity I represent, must file and serve an answer oa a under Rule l2 within
60 days from              06t2612018 , the date when this request was sen t 6/eO aay{ if it ryri sent o uts ide the
Unired States,. Iflfailrodoso.adefaultjudgmenrwitl be entered againF mTrr                                     rnf"ry/*Orf,
Date:      (p[rt,f           tr                                                                ,Lk,'".#.H_;;;,,
        Ptintednaneof,
                             RoserLehrnan
                                           mons         7) ffitc l rfuyi ac it
                                 )eaNnssetliL2otsumno-'o^r'trn'
                                                                )ry5fi6fi,'cliotltrul
                                                     b}t: ttym/on fu,,il;"1t,H^ Vork, N'1 iCcaZ



                                                                                           2t2     31q - b)bD
                                                                                                                   [elephone nonber

                                                 Dury lo Avoid    I nnecessar! Erpen$s ofServing       a Summons

          Rulc.loflLc[eoerdlRulcso[(rv,lProcedrrrcrcquir(jccrlarndc:cndrnlrtocoopcrarcin:avin;r.:nncLcs:ar)crpcncc(ol'scr]ingarummon.
anrl.complflinr. A defendanr \r,ho ir lo( aled rn Lh(l Unitcd Sldtes and who la.h (o -erum n jigned urrrci ct sen rcc riqrc'stc,t oy       u   jtu,niitt   tocnr-.a ,,
the Unit€d States will be required to pay the expenscs olservice. u less thc delendant shois good causc tbr rhe failure.

          ''Cood cau*" does xor include         a belicfthat rhc lawsurl is groundjcss, or lhar il has bcen brought in an improper vcnuc. or. that the     cou(   has
no,JurisJrrLion orcr thr5    ma(eroro\er      rne dclendanl or the dckndant'. propenl.

          Ii th! w,rivcr is   srSned and rerumed.     yor can still make thes€ and all other defbnses and objectiont. bur you cannol obiecr     ro the absence o{
a !umrnons ur   ol seftrce

           I fyou waive ssrvjce, then you must, within lhe t]mc specified on the waiver fonn. serve an answer or a motron under Rule 12
                                                                                                                                        on the plaintifi
and file a cop) $ith lhe courl. lly srEning and reruming thc waiver form, you are allowed more rime to respond than ifasummons had bccnsewed
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 14 of 115




 1('1 199   (0'/0q) Wa,v   -   ot rhc   Ser.c( of   Surn   ro.tr



                                                    UNrrpo Srerps Drsrrucr CoURT
                                                                                       for the
                                                                       Southem Disrrict ofNew York

                                         SKAT
                                         PlaintI
                                            v.                                                   Civil Action        No.   18-cv-05307
     The Krabi Holdings LLC 401K Plan & Gavrn Crescenzo
                           Dekndant


                                                            WAIVER OF THE SERVICO OF SUMMONS

To:       Sarah      L Cave
                  ,.\ane ot     the   plo,nt,./J : ouoraet ot unrcprc\cncd       pludtlJt

             I   hav-e   received yo^ur request to waive service ofa summons in this action along with a copy of the complaint.
two copies ofthis waiver form. and a prepaid means oireturning one signed copy              ofthi form to you_
              I, or the entity I represcnt, agree to save the expense of serving a summons and complainr in rhis case.

          I understand that I, or thc entity I represent, will keep all defenses or objections to the lawsuir, the coufi's
jurisdiction. and the venue of thc action, but that I waive any obiections to the absenci of a summons or of service.

        I also understand that l, or the entity I represent. must file and s€rve an answer or a motion under Rule l2 within
60 days fiom               o6t26t2018             , the date when this request was sent (or 90 daysl it         outside the
United States). ill tail ro do so, a delault judgment wilt be entered agai


D"", G(LQ
                               llr                                                                                                    at   nrupreslnkd pafly

                 The Krabi Holdings LLC 401K Plan
          PtinGd hane      oJ   pa4      wuivin? serice        olttnmoni
                                                                                                         ,tlm< J                ala,-r.fo
                                                                                                                               Printetl none
                                                                                                                                                 nl
                                                                                                     C   tqt, n t W        v1SckJ*,    Cl,a.t.   fayd
                                                                                                 hN tun1tan .$t.,fl ,,2r,llen\orL,N\                              toozz




                                                                                                     2t2    311-0C:@
                                                                                                                            lelephone nunbet

                                                           Duty to Avoid   I- nnccess:.ry Exp€nscs   ofServing   a   S{mmons
            Rule4oftheFedcralRulcsolCivilPrucedurrrequircscenarndelendantstolooperateinsavinBUnneccssa.)cxpcnsesol-ser'.,'i gasumrnons
ar]d,complainl. Adcfendantwhoislocatedin$elnitedSratesandwhofailsto:erumasrgnedwaivcr"ofser!iceriqudsrcdbyaplaint_ifflocarcrtin
(hc t inired Stalec will be required to pay thc cxpenscs ofservicc, unless dre delcndanr shois good causc
                                                                                                          lor the failuic.
             _Cood
                      cause" does llor includc a bdlielthat the lawsuit is Broundless. or that ir hits been brought in an inrpropcr venr.ru, or that the cou( has
no   lurisdiction over !his mattrr or over   rhe det'endan! or the delbndant's properr).

             lfthe kar!cr ir srgncd and retumed. you can still make these and all oLher defcnses and objecrions, but you cannol                objecL ro the absence   ol
a 5ummon\ or      6t ser!r.c

             lflou   warve ser!ice. then         ]ou musl wilhin     rhe timc specined on the waiver fom. scr!c an answcr or a molion uflder Rule l2 on the plain(ilf
and file a cop] with lhc court.           B, signing       and retuming the waiver form. you are allowed mor€ rimc to rcspond Lhan ifa summons harl been served.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 15 of 115




     () ]q9(0..C9) \tr.,\r,o lh( jea crot sLTFon!


                                              UNlreo STATES DrsrRrcr Counr
                                                                                 for the
                                                                  Southern District of New York

                                     SKAT
                                                                                       )
                                     Plain   rf                                        )
                                        v.                                             )       Civil Action       No.    18-cv-05307
      The Krabi Holdings LLC 401K Plan & Gavin Crescenzo                               )
                                    Delendanr                                          )

                                                   WAIVER OF THE SERVICE OF SU}IMONS

To:       Sarah L. Cave
                /,\one   oJ the   plointiJl's auone! or unrepresented platnttfl


        I have received your requesl to waive service of a summons in this action along with a copy of the complaint,
two copies ofthis waiver form, and a prepaid mcans ofreturning one signed copy ofthe form to you.

             I. or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that l, or the entity I represcnt. will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that i lvaive any objections ro the absence ofa summons or ofservice.

             I also understand that l. or the entity I represent, must file and serve an answer or a                                           under Rule l2 within
60 days from                   o6t26t201A               , the dat€ when this requesr )4as sent (or                                      ifir       sent outside the
United States). If I fail ta doso, adefault judgment                       will beentercd

oate: (e        lXr[\e                                                                                                                 or unrepresented parrt

                             Gavin Crescenzo
          Prnted nane ofpartyvat.!ing teryi.e ol sumnons
                                                                                                     /LltyilL           ).       r{cr-fo
                                                                                                                              rrntec   notne
                                                                                                                                                   r..I

                                                                                                  Ca,pl, n,1         D1 sdrth, t-t:tvlwd




                                                                                                 2.i2' 11't'           LLL-C'

                                                  Duty to.tvoid     t fl,lccessary   Erpcnscs ofServifig a Summons

          Rule 4 ofthe I'edcral Rulcs ofcivil Procedure requircs cenain defendants to cooperate in saving unncccssar,' expenscs ol_seninE a summons
and complaint. A defendant who is localed in li€ Llniled Slarcs and who fails to relum a signcd waivcr'ol'servicc rcquastcd b) a plaintifl locatcd in
Ihe Lnitcd States lvill b€ rcqurred to pa) the cxpenses oase^ice. unless Lhc deGndant shoss good cause for thE failure.
             'Cood cause" docs rol include a belicllhar rhe la*suit is groundless. or that it has bcen brought in an impropcr lenue,
                                                                                                                                     or that              fic court ha)
no   jurisdiction overLhis matter or over the defendant or lhc dcfendant's properly.

            ll lhe wai\ cr   rs signed and relumcd.   )ou   can   still mak€ these   and   all other def€nses   and objections, but you cannot objcct to the abrence   ol
a   \unmons or o,'service.

           lflou saive scryice- then you must. Nithin lhe timc specified on tle rvaiver form, servc an ens*er or a molron undcr RLllc I2 oo the plarntiff
and file a copy \\'ith lhe courl lly signin8 and rctuming the waiver fonn. ,ou arc aliowcd rnore rime to respond fian ita sulnmons had bccn serled
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 16 of 115




 AO 199    (01   ml) lthve, olthe Scprce olSummons


                                              Uuneo Srarps DTSTFJCT CouRr
                                                                                    for the
                                                                  Southern District ofNew York

                                       SKAT
                                       ptatnt[[
                                         v.                                                   Civil Action    No.    '18-cv-05305
      The SVP 401K Plan Roger Lehman & Svetlin Petkov
                         t)ckhtlant


                                                       WAIVER OF THE SERVICE OF SUMMONS

To:        Sarah L. Cave
               {\ane af the plaintilf r otome,- o. unreyesented plaintilf)

        I have received your request to waive service ofa summons in (his acrion along with a copy ofthe complaint,
two copies ofthis waiver form. and a prcpaid means ofreturning one signed copy ol.the lorm to you.

               l. or the entity I represent, agree to            save the expense       ofserving     a   summons and complaint in this case.

          I understand that t. or the entity I represent. will keep all defenses or objections to the lawsuit, the court's
jurisdiction. and the venue of the action, but rhat I waive any objections to the abscnci ofa summons or ofservice,

         I also understand that l. or the entity I represent. must ftle and serve an answer or a motion under Rule l2 within
60 days         from                    0012612018 . the dat€ when this rEquest was renr (ol c0 dr) s if it rylsent outside the
llnited States). ll I lail to do so. a dclault judgment will be entered aBaiT          r,ty'rmrr/ t


                              lrr
                                                                                                            ^,fu                 "Vy/rt
ou,", (1lrro
                                                                                                    ,k,*(,il,:*r.-"**
                                                                                                    I
                                                                                                 i|u, D .lr. ,ra,.l
                                                                                                                                                            ,
                               Svetlin Petkov
           Printed ndon    oJ part.y   \|aNug senice ol s n,nons                                                          I'rtnt.d no
                                                                                                 afl , rt, OrySa,rtr,' A\a' ftt / d
                                                                                                                                        P


                                                                                               L
                                                                                              rdx tcxr ruyton,\tt
                                                                                                                  t#,;?t.
                                                                                                                          N*'{ a rk, N rl uzz                           t




                                                                                              m*llrcrrucaudilt,am
                                                                                                                    I    t-n   rtadd|es\

                                                                                              zp-31q-b)bC)
                                                                                                                        TelephonY nuotber


                                                  Dua) lo Avoid      I nnec.ssary    Erpenscs of Ser!ing a Summons

           Rule 4 ofthe federal Rules olCivil Proccdure reourres ccrlaiI dclcndants to cooperarc rn sa! ing unnecarsary €\psns(r ol!(11ing a summons
and.complaint. A dcfendana who is locared in rhe Uoired Srares and *ho fails to retum a signed waiveiol senice r;qu&led by a ptajntiff Iocatcd in
lhe tlniied Sl.alcs will be required to pay the expenses ofscrvice, uDless the deitndant shr,ws good cause lur the failurc

               ''Cood causc" docs aor includc     a   bclicfthat thc lawsuitis groundless. or rhar it har been brouBhl in an impropcr venue. or lhar rhe courl has
no   jurisdiction o\,er this matcr or over the dEfendant or        rhe defendant's propeny.

               llthe *airer   rs signed and retumcd, you can      stiil make   these and all othcr defcnscs and objeclions. but you cannol objecl   lo   rhe absencc   of
a   \irmmo.s nr nt q.rur..

               Ifyou \,vai\'e service. then )ou musl withi. lhc tim€ specified on the *aiver lorm. serve an answeror a rhotion under Rule l2 on lhe plaintiff
and iiie   a   cop) wiLh the courL. By signing and retuming the waiver torm, you are allowcd morc limc to respond th3n il'a summons had been served.
           Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 17 of 115




A() 199 (Ci/091 wa,w. oflhe S€rvrce ol Sumrons



                                            UNrrpo Sra'rss DrsrRrcr CouRr
                                                                               for the
                                                                Southem District of New York

                                    SKAT
                                    Ptoinl(J
                                       v_                                                  Ciril Action lro. 18-cv-05305
    The SVP 40J K Plan, Roger Lehman, & Svellrn Petkov
                         Dekndont


                                                 WAIVER OF THE SERVICE OF SUMMONS

Io:    Sarah L. Cave
           ll'iat e o!rhp plnintlJ-\ altomey or        unrepresented    plaintill)

        I have r€ceived your request to waive service of a summons in rhis ac(ion along with a copy of the complaint,
two copies ofthis waiver form, and a prepaid means of returning one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this casc-

           I   understand that         l, or the entity I       represent,   will    keep all defenses or objections to the lawsuit, the court's
jurisdiction, and        tl"re   venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

        I also understand that [. or the entity I represent, must filc and serve an answer or a motion under Ru]e l2 within
60 days fiom              06t26t2018               . the date when this request was scnr (\rt 90 d{s if    sent outside the
United States). Iflfail todoso, adelaultjudgmenrwill be entered


D.,.,     L(X ltp                                                                                                              ot unrcptesehted pa \

                         The SVP 401K Plan                                                                                        1d1) N
        ftinled   name   ofpn      r]sai\\n&sereice oIsunnons                                                          pthted none

                                                                                             l,tyt,,t,        Urqrrlau, Ctxv F,ruj
                                                                                           Ga t4r ttyld n         At",fl?,),,!N
                                                                                                                          ,;
                                                                                                                                         \hr
                                                                                                                                                 k, N\       lttD)
                                                                                           nla" I I   to n   @)   a|d! *;,fi!l,
                                                                                            212        l1't       bctna
                                                                                                                     lelephanu nwnber


                                               Duty to Avoid      I oncccssert   Expensca    ofServing e Summons
           Rule 4 olthc Irederal Rulcs oICi!il Itocedule requircs cenain dcfendanrs to coopcralc in sar ing uonecessar! cxpenses o f:i( !.v inp, a summons
and conrplainl. A dele dant who is locatcd in the Linitcd States and who fhils to reLum a signed waivdolser,,ice reque.sred b) a plainrr locared rn
the tlnircd Slales will be required Lo pay the expenscs ol service. unless the delendant shows good cause lor lhe failurc
          _Cood
                   cause doesroriocludeabeliEllhdllhelatrsurl15BroLrndi(-ss.ortharrthasbeenbroughlrnanimpropervenuc.orlhalrhccourlhas
nol"rildiLUon o!(r &is mallcr or o\cr  the dclcndanr or thc oef:ndant , p.opcrrt

          Il lhc tlarver    is signed and rct6l,'red, you can   still mak3 $csc and all   oLher dclbnscs and obJections. but you carnot ohjecr   lo   Lhc ableoce   oj'
a surnmons or   ol scr!icc

           II \ou wait< scr!1ce. thcn you musl, wilhin lhe Lrmc spccified on the warvcr form. scrv€ ar an slvcr or a motion under Rulc l2 on:hc ptaintlfl
and file a copy wiLh thc cou(. B) signinS a.d rclum;ng thc $aiver lorm, you arr allowcd morc timc lo rc5pond than ifa summons had bccn served
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 18 of 115




 AO    J99 (01m9)   warler ol the   ScrvLcc olSummons




                                             UNrreo Srarps Dtsrnrcr CouRr
                                                                             for the
                                                              Southern District ofNew York

                                     SKAT
                                                                                   )
                                     PtuintiJl
                                                                                   )
                                        v.                                         )   Civil Action No. '18-cv{5305
      The SVP 401K Plan, Roger Lehman, & Svetlin Petkov                            )
                                    Delendanr                                      )

                                                   WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah L. Cave
                l\dme ol    the   plaintilt s ononeL or unrepresented platnrifit

        I havereceived your request to waive service ofa summons in this acrion along with a copy olthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe tbrm to you.

             l, or the entity I represent, agree to save the expense ofserving                      a   summons and complaint in this case,

          I understand that l, or the entity I represent, will keep all delenses or objections to the lawsuit, the court's
jurisdiction, and lhe venue ofthe action, but rhat I waive any objections to the absence ofa summons or ofservice.

        I also understand that I, or the entity I represent, must file and serve an answer or a                                              under Rule l2 within
60 days from                 0612612018 , the date when thjs request yis       t'is senr (9r 90 c
                                                                                    sent (,;r                                        if it       sent outside the
United Srates). Il' I [ail to do so- a defaultjudgmenl will be enrered againy'mefr thy'enrit-v


oare:       (1[>r,
                            \tr                                                                    I t'11/-                         or unrepresented partr

                          Roger Lehman
          llrinled rune afpn|ywtti|ing sedrce ofsunnons
                                                                                               l4 Oru ). t]"r,,to
                                                                                                            na
                                                                                                                  u       Printed       Q


                                                                                        I all,n t 0"lxl,r{t, Awtwu{
                                                                                       b& l+uu1ht I'n ,Fl. tt,N,*\ttl:-,n\ t1lz

                                                                                       trt ul tW n  (
                                                                                                               I   c   aizlak, corn
                                                                                        zt2-31rt-L,OLX
                                                                                                                        telephone   nunbt

                                                 Dutv to Avoid I'nrccessery Expenses ofServing             I   Summons

           Rule 4 oFthe Federdl RulesofClvil Procedure requires certain defendants to cooperaLc in saving unne.cssa crpensesofscrvinBasummons
and complaint. A delendant tlho is locared in the United Sraks and who             f
                                                                              ls to retum a signed waiver:ofsc ice riquesLed by a plainrifilocated in
the tlnited Srates will be rcquired 10 pay the erpenses ofservice. unless the defcndant sho;s good cause fo| the failure

             ''Cood cause" does nrr include a beliefthat lhe lawsuil is groundless. or rhat it      has been brought in an improper venue, or rhat     fic cou(   has
no   jurisdiclion o!cr this matter or o!er rhc defcndanr or rhe dclcnda;1 s propcnr.

            llth.   waiver r\ srgned and rctuntci. )ou   ca stillmake   these and all other   de   fenscs and Dbjectiolts. butyoucannor objcct rothcabsence        of
a sumrnons ua    ol scnrdc

            lflouwaivcscrvicc.thcnyoLrmust,withinlhctimespcci6edonthetr,liverlonn.ser!€araxs*eroramotionunderRulet2ontheplaintiff
and file a copy with the cou11. BlsigninBandretuminglhewaiverfonn.youareallowedmorrtimelorcspondth?nilasurnmonshadbeenserved-
           Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 19 of 115




AO 199 (01/Osl Wareer olrhc ScNr.e of Slmmont



                                      Uurreo Srares Dtsrrucr Counr
                                                                           for the
                                                          Southem District of New York

                              SKAT
                              Ptaint{J
                                 v.                                                  Civil Action    No.    18-cv-05300
     The Pelkov lrgmt. LLC 401K Plan & Sveilrn Pelkov
                             Delendanr


                                              WAIVER OF THE SERVICE OF SUMMONS

To:    Sarah L. Cave
           &une oj the plaint{ft ouorney or         unrepresented   plaintillj

       I hav_e received your request to waive service of a summons in tlris action along with a copy of the complaint,
two copies ofthis rvaiver [orm, and a prepaid means ofreturning one signed copy ofthe form to you.

          I, or the entity I represent. agree to save the expense of serving                 a   summoos and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absenae ofa summons or ofservice.

        I also understand that l, or the entity I represent. must file and serve an answer or a motion under Rule l2 within
60 days from                06t2612018            . thc date when this request was sent (9r 90 d'].,s if   sent outside the
Uniied Statcs). If I fail to do so. a delaultjudgmcnt will be entered              or

o"",     te   (>( l\F
                       Svetlin Petkov
       t'rtnkd nane oI part-y woi\ng set-vice afsunfions



                                                                                     boCI    Lq.ikjhn        fu ilL;,?t,Ner.; {orL,N\ roozz

                                                                                     ZZ      31q-L,AoC
                                                                                                               lelephane nunber


                                            Duty to Avoid ( nfaaelsrry Expcnsrs ofServing a Suntmons

          RuleIollheluLlcral Rule)otCi\i ProccdurerEqui:rscenarrdclcndanrsroLoopcrar(insdvir!unnecessal,:locn,csnlse.rrnprrumnunl
and romplainr A dcfcndanl who is locdrcd in thc Lnitcd Stjrcs.nd tvho luils (o retum a jiened wdrle; nf scn icc riqucsrcl by a ptarnrin tucarrJ io
the Linrtcd Slatcs wrll be rEquired to pay lte cxpcnscs ofservice. unless the delendanr sho$,1good cause tbr the failurc.

          ''Coo{ cause" does ,ol includc    a bcliei that the lawsuit is groundless. or that it has been broughr in an improper venue. or thal (he court has
nojurisdrction over !his maricr or over   the defendant or thc defendant's propc(y.

        If the waiver is signeC and reLumcd, you can      stili make these and all other defeoses and objecrions. but you cannot objecr   ro the absence ol-
a summons or o f service.


          lfyouwaiveservice.thenyoumust,withinth€timespecifiedonthewaiverfonn,sen,canansweroramotionundcrRulcl2onthepiaintifl
    -. a cop) with thc cou.l. Bysigningandrelumingthewaiverform.)ouareallo*.dmorctimeto.€spondrhanifasu:nmonshadbee[ser!cd.
dnd file
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 20 of 115




 AO 399 (0l/09) Warver of the Scrv,ce Dl'Sumhors



                                              Ururrnn Starns Drsrnrcr Counr
                                                                                lor the
                                                               Southem District of New York

                                   SKAT
                                                                                   )
                                  Plaintill
                                                                                   )
                                      v.                                           )      Civil Action No. 18-cv-05300
      The Petkov Mgmt LLC 401K PJan & Sveilrn Petkov                               )
                                 Delendant                                         )

                                                    TVAlVER OF THE SERVICE OF St]MMONS

'[o:    Sarah       L Cave
                  tl\ane oIthe p!ointirfs ouorney o. un.epresented plaintitl)

             I   hav_e   received yo_ur request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and            a prepaid means of returning one signed copy ofthe form to you.

             I, or the Entit) I represent, agree to saye the expense ofserving                          a summons and      complaiot in this case.

          I understand that l, or the entity I represent, will keep all defenses or objcctions to rhe lawsuit. the court                                             s
jurisdiction, and the venue of lhe action, but that I waive any objections to the absence of a summons or ofservice.

        I also understand that I. or the entily I represent, must file and serve an answer or a motion under Rule l2 within
60 davs from                06t26t2018            . the date when this request was sent (or 90      if it was sent outside the
United States). If I fail to do so, a defauhjudgment wi)l be entered                or


o"", 6{r4
          lr0                                                                                                                     t or unrepresenred part,-

                 The Petkov lvlgmt. LLC 401K Plan
        Pttnted nane   olIwN u,aivinx rerrice oltunnons
                                                                                               ,rlnrr ). ,^*:*l,u
                                                                                              Ctryiln i 1ry5.101' (lwrP.rd
                                                                                          bn       Le{in1hr            A&,,fl        Zt, NtaYu r-,\\ t\Atz

                                                                                          t   i tctli Wn &,         ruyd rcLu rc nt

                                                                                          /    t   /- 5 (l-( L'tc,       lelephone nun$er


                                                 Duty to Avoid ['rncccssary Expcnscs ofSErving               !   Summoos

           Rule 4 ofthe [ederal Rulcs olCivil Proccdure requires cc(ain delcndanLs to cooperate in sa!ing unrccrssar] crpenscs ofscwing asummons
and cornplaint. A cefcndant who is loaated in lhe t'nited Stalcs and who lails ro retum asrgned waiveiuf:crvrce riquistcd br a plnrnrrlf locaterj in
the I hired sratcs rvill bc rcquircd !o pa] lhe expcnses of selvicc_ unlcss rhe defcrdant shots good cau.c tin lhc farturc

             ''Corxl causc" doer zor include     a bel;eltat the lalvsuit is gfoundles!. or thar   it   has been brL,ught in an improper venue. or thal lhe court has
no jurisdrcLion    o!er !his rnarrer or ovcr   rhe delendanl or the defendant's propc4y.

             lf the lvaivcr is signcd and rclumed, tou can slill make thesc and all other dcfenses and objcctions. but lon oannol objecr io lhc           absence   of
a sufimons or      ol senlcc

             lfyou\\,aiveservic€.then)olrmun,withintherimelpecjfiedonlheLraivcrlonr,servcanansreroramorionunderRulel2onrh€plarntiU'
and filc a   cop, lvith the coun- By iignrng and telLrninB lhc waiver lorm, you are allowcd morc limc lo respond rhan ifa summons had ixen lcrved.
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 21 of 115




A0 l99l0i/09) \!a,vcr of         lhe Senrce ofSumrions



                                                Unrrnu Srares Drsrrucr Coun'r
                                                                               for the
                                                                   Southern District of New York

                                      SKAT
                                      PtatntO
                                           v,                                            Civil Action No.'18-cv-05299
      Ihe P.lkoy Panners Pc.sron      P   an, Roge. LehFan. & Svettrn Perko!
                                    De[endant


                                                       WAIVER OF THD SERVICE OF SUMMONS
'l   o:   Sarah L. Cave
                  tName ofthe     plaint{fs alorne}, or lnreppsent?d platntil|'

             I   hav,e   received 1'our request to waive service ofa summons in this action along with a copy ofthe complaint.
two copies olihis \raiver form, and a prepaid means ofrerurning one signed copy             ofthi form to you.
             l, or the entily I rcpresent, agree to save the expensc ofscrving a summons and complaint in this case.

          I understand that l. or the entity I represent, will keep all dcfenses or objections ro the lawsuit, the court's
jurisdiction, and the venue ofthe aclion, but that I waive any objections to th€ absence ofa summons or ofservice,

             I also understand rhal I, or the cntity i represent. must file and serve an answer or a motion under Rule l2 within




                                                                                         nallW         n p t a ttCiuti rcrtt
                                                                                                               I E-nailoddres
                                                                                         zt?_-3n- bLtL'
                                                                                                                    I   elephone nu,nber


                                                     Duty to Avoid ( nneccssar.y Expcnscs oIServinga Sunlotons
            Ilulc,t oflhe Federal llulcs olCivil Procedure requires cenain defendants to cooperae in saying unnecessarl expcnses ofsewing a5ummons
and compla:fll. A d€landanL rvho is locatcd rn lie Unrtcd States and who lails to rcrum a siBned waiver ofscn,ice .cqucslcd by a plaiDlilf located in
the ( lnited Staies will be required 1o pa) thc expenses ofs€rvice- unless the defendant shors Bood cause for rhe iailu-rc.

             ''(iood cause does nor includ€ a beliDi that Lhe la!\suit is
                                                                          Broundless. or that ir   has been brouShr in an rmproper venoe. or that thc cour1 has
no   jurisdiclion ovor this mattcr or ovcr the de,endanl or the defcndanfs propcfly.

            II the waiver   is signud and reLumed, you can sLrll makc thcsc and all orhcr dcftnses drd obicctruns. huL you cannor objcct lo thc absence      ol
a summons or       ol sen ice.

           Illou waive servicc. thcn )ou murt. wilhin thc trme spccilicd on the v!aivEr form. scl1e an answer or a nrotio. undcr Rulc I2 on (h( plaintiiT
and filc a cop! with the coun. Ry signing aod retuming the waivcr fomr. you arc ailo\rcd more line Lo rcspond lhan ifasummons had bccn scrvcd
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 22 of 115




AO.]99 (01/09) Warver olthe Sc.v,cr olSummois



                                              UNrrpn Srarss Drsrrucr Counr
                                                                              for the
                                                              Southern District of New York


                                     SKAT
                                     I'luinttll
                                        !,                                              Civil Action No. 18-cv-05299
      The Peuov Pannels Pension Pran Soger Lenman, & Svetlnr Petkov
                                    Lteleqdant


                                                    WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L. Cave
                  l\uns   ofthe   plant[fs atome]'ot     unreprcsented plainUJ)


        I have received yout requesl to waive service of a summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthc form ro you.

            l, or the entjty I represent, agree to save the expense of serving a summons and complainr in this case.

          I undersland that I. or the entity I represent, will keep all defenses or objections to the lawsuit, the coufi's
iurisdiction. and thc venuc ofthe action. bul that I waive any objections to the absence ofa summons or ofscrvice.

        I also understand that I, or the entity I represent, must flle and serve an answer or a tnotion under Rule l2 within
60 days     liom                      06i26i2018  . the datc when this rcqugsl $aJ segt (or gydals irii !a.1s sent outside rhc
Linued states).           Ill
                    lail ro do so. a default judgment $rll be enrered           *",rlrn: c'7trt                          t7t*s""t
                                                                                           ^rl"/
o".,        b(2L^((tr                                                                        I L1   lz        7,t---
                                                                                                'Enature al In" rIIof4P) ot    Lnfep.P\Pnt?d   pu.t

                                Roger Lehman
         Ptinpd none olpt!.ty waivinE serrtLe ofsunnons




                                                                                         zt2 3'lrl-rtho
                                                   Duty to Avoid Unneressery Expcnses ofScrving e Summons

           Rulc 4 oflhc [edcral Ruks olCi\ il Procedure requires c{dain dclcndants 10 cooperare !n sa!inB unnccessar} expenses 0fservirB a summons
ard complaint. A defendanL who is located in thc l-nitcd States and who fails to retum a sign<d waivcr of!.rvicc requcstcd bl a plaintifl localcd in
the tiDiLed Stales v,ill bc requrrcd to pa) lhc expenses ofsen,ice. u lcss (he delendant shows good cause ior lhe furlure

            -(lood    cause 'does not rnclude a bcliclthat the lawsurt is Brou.dless- or that it has been brough! in an improper venue. or.thal rhe coun has
no   jurisdic{ion over this malter or o!er  the delendant or the defcndanl's propeny

            ll   the waivcr is signcd and lEtumed. \'ou can    slill make thesc and all other delenses and objecrions. but you cannot obtect !o fie abscnce ol
a sumnrons or       ol service

            Ilyou*aivcscrvLceLhenyoumusl,withinlhetimespecificdonthewaiverlorin.ser!eilnanswerorarnolionunderRulel2onthcpiairrttif
and file a cop) with      Lhc   cou . Bl signing   and rctuming thc rvaivcr form. you are allowed more lrme lo rcspond than   ifa   sLrmmons had bcen scrved.
                      Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 23 of 115




A()       199   {0lr:)9) warver of   the Scftrcc   ol Sunrmoft



                                                     UNnpo Srarrs Drsrrucr Counr
                                                                                      for the
                                                                    Southern District ofNew York

                                            SKAT
                                                                                        )
                                            Ptoiktlf
                                                                                        )
                                              v.                                        )       Civil Acrion     No.       18-cv-05299
      The Pertov Panne6 Pension Plan Roge.Lehmar. & Svellin PElkov                      )
                                         Delendont                                      )


                                                           WAIVER OF THE SERVICE OF SUMMONS
-l
     or         Sarah L. Cave
                      (None olthe pluin1lJ's auorne\) or unreprcsented plantil./j


        I have received your request to waive service ofa summons in this action along wjth a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

                  l, or the entity I represent,           agree to save the expense         of serving a summons and complaint in this case.

                  I   undersland that          I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction,            and the venue         ofthe action. but that I waive any ob.jections to the absencc ofa summons or ofservice-

        I also understand that l, or the entity I represent. must file and serve an answer or a motion under Rule l2 within
60 days liom                o6t26t2018            . the date when this request was sent (gr 90 dayA if it wls sent outside the
United States). If I fail to do so, a defaultjudgment wiil be entered           me        entity


Dure,             (q(zirtrg

                Pnnted
                      The Petkov Partners Pension Plan
                         na    e of pad.r   saittnq senice ofsunnons
                                                                                                             rltr
                                                                                                               D
                                                                                                  Lo-Pttl ., grlsitfi"' [ii,tu rwd
                                                                                                i,[a Lexugkrt Aw
                                                                                                                   fl
                                                                                                                 ,1t,)tu'{cr|-,
                                                                                                                                   N\ tctttz

                                                                                                tllkltaalorQLpluk utn
                                                                                                                            I       E-tnori add.e\t


                                                                                                212- .711-              L,AL"'|-'
                                                                                                                                7   elephane   nunbcr

                                                         Duty to Avoid   L   nne.tssery Expcnscs ofScrving a Summons
                  RLrlc 4   oflhc Fcdcral Rulcs olL'ivil Procedure rcquires ccrtain dclcndanls    to coop.ratc rn     !a\ ing unn(cc!\ar)' c,{pcnsc! olrerving   a summons
a d complaint. AdelcndantwhoislocatedinlhcUniledStatesand$holailstorclumasrgnedwaiveroiservicercqueslcdblaplaintifflocatcdin
lh€   I   nited States w'ill bc rcquired to pa, the expenses ofser!ic€. unless lhs dcl'cndant shows good causc lor thc failurc.

           ''Cood causc'' does nol rnclude a beirefthat ihe lawtLril rs groundless. or thaL it has been brought in an impropcr venue. or rhat rhe courl has
no jurisdrction o!er thrs matter or over rhe defendant or rhe defcndant s properry.

                 lf tle waiver    is signcd and retumed. you can    still makc these and all o(her   de f-enses and   objections, bul you raonor object to rhe zbsen€e   of
a Summons or           ol servicc

                 lfyouwairrservice,thcnyoumusl.withinthr!imclpecificdonthcwarlcrfomr-rerveanansweroramotionundcrRulel2onrheplainnff
and filc a copy wilh thc      cou( B) siBning and reluming the waiver form, you are allolved more timc lo respond lhan il a lummons had bec serled
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 24 of 115




      199 (01/09) waiver or lhc Scn,ce oI Suminons
 ^O

                                          UNrupo Srares Drsrzucr Counr
                                                                             for the
                                                            Southerr District of New York

                                  SKAT
                                  Ptaintilf
                                     v_                                                Civil Action No. 18-cv-05194
     Slark Pen51on Plan, Roger Lehman, & GaMn Crescenzo
                                 Delendanr


                                                 WATVER OF THE SERVTCE OF ST]MMONS

To:       Sarah L. Cave
                  (Nane o.l thc pluintfi's uuomey ar unreprclented plointtlJ)


        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver fonn, and a prepaid means ofreturning one signed copy ofthe form to you.

             1,   or lhe entity I represent, agree to save the expense ofserving a summons and complaint in this case-

          I understand that I, or the entity I represent, will keep all defenses or objections to the tawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

        I also understand that l, or the entity I represent, must file and sewe an answer or a motion under Rule l2 within
60 davs from              06126t2018              . the darc when this request was sent/or 90 liys il i, was sent outsidc the
United Stales). Iflfail ro do so, a default.judgment will be entered


Date:       (1(tu[t e
                                                                                                   lli   -tullurt ot thi alorae) ot urrcprlleated g)4v
                       The Stark Pension Plan
          Prinred nane ofporry ttaivinE semice ofsumnons
                                                                                          /,l*utu | ,,ilrur, a
                                                                                         blfll l}rytlab,hwtzrtd
                                                                                       aD     larllhn             ,4ve   ,
                                                                                                                             f    ,"1t
                                                                                                                                         ,   Xa, '{arL, Ntl           rnzz
                                                                                       nvlll,nruanil&,,on
                                                                                                 f                     l.na       oddvers

                                                                                        ztz          ,114- a.CL{;
                                                                                                                     Tblephone nunbet


                                               I)uw to Avoid I onecersary Erpense! of Sening a Summors
          RulE 4olthe Fedcral Rules ofCi\'il Proccdure requiiles cefiain delbndanls to cooperate in saving unncccssary expenses oi'sening a summr-rns
and complaint A defendan( who is localed in thc tJniled States and who fails ro rctum a signed wailca ol ser!ice requestcd by a plainriff located in
thc Unitcd States wil) bc required to pay the expenses ofservice. unless the defendanl shows good cause for lhe failure

             "f,ood caLrsc does not includ€ a belicl'that the la\*sui( ri groundlcs!. o, thal rl   has been broucht in an improper vsnue, or thar Lhe       cou(   has
no   juriJi(,t:u r ulcr thi. rnrrrcr or or c' (hc dcfcldanr or the defcnddnl j propefl)

            IIthe waiver is signed and return€d. you can still make thesc     and all othcr defcnses and objections- but         ]ou cannol objecl   ro rhe absence   ol
a summolls or    ofsrryice.

            Ifyouwai''eservice,thenyoumust,withinthetimcspccilicdonlhewaivcrform,serveanansweroramo(ionunderRulel2onrhcplaindlf
and file a copy wilh the courl B) signing and retuming fie rvaiver form, you are allowcd morc time to respond than ila sumtro.s had b€cn served.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 25 of 115




 AO 199 (01/09) Warver ofthe SerYrce olSummons



                                          Umrso Srarps Drsrpucr CouRr
                                                                           for the
                                                          Southem District of New York

                                 SKAT
                                 Plainttrl
                                    v_                                               Civit Action No.'18-cv-05194
     Stark Pension Plan, Roger Lehman, & Gavin Crescenzo
                                Delendant


                                               WAIVER OF THE SERVICE OF SUMMONS

 To:      Sarah L. Cave
                 t\ome ol thp pluntilfs orrornel a, t nrepresented plant,ll)


            I   hav-e   received yo-ur request to waive service ofa summons in this action along with a copy of the complaint,
two copies of this waiver form, and           a prepaid means ofreturning one signed copy ofthi form to you.

             l, or the entity I rcprescnt. agree to save the expense of serving a summons and complaint in this case.

          I understand that l. or thc entity I represent, will keep all defenses or objections to the lawsuit, thc court's
jurisdiction, and the venue ofthe action, but that I waive any objections to rhe absenci ofa summons or ofservice.

        I also understand that I, or thc entity I represen!. must file and serve an answer or a motion under Rule l2 within
60 davs from               0612612018              , the date when lhis request \!as ienl (oI q0 dar'/s if it was sent outside rhc
United States). Ifl fail to do sq, a defaultjudgment will be enrsred


D"," (!          F{j[\f,                                                                         - llfifrht,c   ot\hp auornet or un,cprc,cnrcd po,ry
                                                                                                                            I
                            Roger Lehman
         Prinred nane of gny wai\)tngJenice ofsummans
                                                                                        fu16r. 1).Ptotr4tirrt
                                                                                                      .d
                                                                                                              i,t
                                                                                                                                nane
                                                                                      Lufln t Dnplt.L,Clw luC
                                                                                     btL t4tr W,: rlve,t7 2t, Nuc''/ar                      l-,   Ntl ttn 22
                                                                                              /          ua,u",

                                                                                     il a.l *an
                                                                                             I           @.   ( Li.pr lab. co trl
                                                                                                                  I   [anoiloddre\s

                                                                                     2t2- 31q-L,jbo

                                              Duty to Avoid   t   nneccsslry Exp.nses ofScrving a Summons

                ofLhe I ederal RJler of( rvil Procedure requires c(na.r drlendrnr( lo coopcrarc in sa!inp unrerssar) cxpcnscs of.cruinp a sumnon:
            Rule 4
and coftpldinl. A dcfcndant uho rs lor aled in the Lnrted Slrte" and who larlr ro retum a jigned sair eiof scrvice r';qui<red b) a ptaintiff locdred .n
thc United Slates*ill bcrecuiredtopalLheexpensesofservice.unlesstiedelendantshow:sgoodcauseforthefarlure.                      '
            ''Good cause" does ror inclLrde a beliefthat the lalvsuit is groundless. or that it has been broughr in an impropcr vcnuc. or thal    tlc courl   ha.;
no   jurisdiclion ovcr this matler or overrhe delendanr or the dclendant s properly.

            If fi€ waivcr is si8ned and retumed, you can slill make ihese and all other detenjes      and obicctions, bul )o,r cannot objecl to the absence    of
a sumrnons or     ofservice.

            lllouwaivcscrvice,thenyoumusr,withinthctimespecifiedonlhewaiverform.serveanansweroramotionunderRulel2ontheplainrilf
and lile a copy with the coun.    Bl   siEniog and reluming thewaiver lorm, you arc allowcd more time ro respond rl.an rfasummonshadbeen served.
            Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 26 of 115




 AO ]99 {01,09) Warver   oith.   SErvrce ofSummons




                                         UNrrEn Srarss DrstRrcr Counr
                                                                           for the
                                                          Southern District of New York

                                  SKAT
                                  PtaintI
                             v.                                                      Civil Action No.        '18-cv-05194
   Stark Pension Plan, Roger Lehman, & Gavin Crescenzo
                         Dekndonl


                                               WAIVER OF THE SERVICE oF StIMMoNS
'l'o;   Sarah L. Cave
            /llane o/ the plointdl's auonq'or unreprciented plaintilf)

        i hav_ereceived yo-ur request to waive service ofa summons in this action along with a copy ofthe complaint.
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe lorm to you.

           I. or the entity I represent, agrec to save the expense ofserving a summons and complaint in this case.

          I understand that I, or the entity I represent. wili keep all defenses or objeclions to the lawsuit, the coun's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absenci ofa summons or ofservice.

        I also understand that l, or the €ntity I represent. must flle and serve an answer or a motion under Rule l2 within
60 days    lrom             0612612018             . rhe date whcn this requesl rlas sen) (or 90       was sent outside the
Unired States), lf I fail to do so, a deFaultjudgment wlll be entered


oate: fu      tzrrJr&                                                                                     of /i6 artorney or unreprcsented por!')

                         Gavin Crescenzo
        Ptihted name oI parry *qNtn.q serrice.tf sunnohs
                                                                                        ,Ll11n           )       r.ktrJlr          6i
                                                                                       kt-yt,    n,.    O,   qs,i,iii     A   t* rud
                                                                                     *ffr' u+uyll rt ht,F1, 2[,,N*a la {k,                     N   I   lAA22




                                                                                     2iZ 51ct'&bL,             Telephone nwnhet


                                             Duty to Avoid ('nnccessary f,xpenres ofServing        a Summons

          Rule 4 ot th( I eJcrrl Rules ola,!il Procedure requirei cenarn defendanrs to coopcrare in saving unneccs'ar1 erpenre. o'serv.rE a !rrmon\
and compla nt. Adcfendanrsl.oi\lo(atedintheUnitcdStatcsandwhor;ilslo,clumaiigncdwaireiol'crviccriqui<rcdbyaplainritttocarrdin
the Unitcd Statcs will bc requircd 1() pay the expenses of scrvice, unless lhc defcndant show:s good cause for thc failLrie.

           ''Cood cause - does zot include a belirl thal lhc la\rsurt rs
                                                                         Broundlc5s. or that i( has bee$ broughl in an imFroper venrre. or rhar the court has
no 'uflsdrclron o!er lhiJ rnauer or o!rr the dcfcndanr or thc dcfcndani! propcfl)

         Ifthe $aiver is signed arld retumed, you can srill make these and atl orhsr defcl]sej and obieclions. bul you cannor obiect lo thc absrnce       of
J sL:mmon\ or oI seftrcrj.

          liyou\,raivescrvice,fienroumust,wilhinlhetimcspccificdonlheaaiverfonn,serveanansweroramotion,rndcrRulct2ontheplainLifa
and file a cop) with the coun. By siSning and r€luminc the warver {bnn. you are alloved rnorc time to respond rhan if a summons had bccn scrvcd
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 27 of 115




 AO 199 (Or./09) Warler of lhe Servrcc ofSummons



                                                 Uurrno Srarss Drsrrucr Counr
                                                                                   for the
                                                                  Southern District          ofNe\   York

                                         SKAT
                                                                                        )
                                         PlatntiI
                                                                                        )
                                            v.                                          )       Civil Action No.     18-cv-05193
 The Wesl River Pension Plan, Roger Lehrnan, & Gavin Crescenzo                          )
                                        Delendant                                       )

                                                      WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah L. Cave
                   t   )ane   o{ thc   ptant;lf\ dm,ntu o, un,epresiioa     pto,an111



        I hav_e receiv"'d yo-ur request to waive service ofa summons in this action along with a copy of the complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthi form to you.

               l, or the entit), I represent, agree to        save the expense              of serving a summons and complaint in this case.

               I   understand that I, or the entity I represenr, wiil keep all defenses or objections to the lawsuit. thc court's
jurisdiction.        aDd the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

        I also understand that I, or the entity I r€present, must file and serve an answer or a                                                   under Rule l2 within
60 days from                06/26/2018            , the date when this request was sent (y' 90                                                        sent outside the
United States). lf I fail to do so, a defaultjudgment will be entered               or

,,'"           (_pPG
                               l r&                                                                                                o   r   tt,1   r epre re n te d pa   rtl
                       The West River Pension Plan
          ?,   nkd     nane ol pflttt A.tdtnq knt.e of sunnons                                                            pr)   ted nnne

                                                                                                  L*1; lt n   \   0 r,1 S ckt-L,       Utw furzd

                                                                                                               4,:,,,Nw\orL,N'I uzz
                                                                                                Wa   kr.,nft.rt nn

                                                                                                ntl(tnnuutlic{ak,An,
                                                                                                2t2- 31q- LDbo
                                                                                                                       Telephone nrmher


                                                    Iluty to Avoid I nnccessar] Erpcnser ofScrving            a Summons

           Rule 'l ollhe tiederal Rules olCivil Procedure requires cedain defendanls to coopcratc in sa!rng unncccssary cxpcnses ofscn ing a rummons
and complajnt. AdelenCantwhoislocalcdintheilniledSratesandwhofailstorctumasiEnedrvaiveiol\er!icer;qu;rtedb)                       a ptainrifflocared in
the tlnit€d Staics will be rcquired !o pay the expenses of sew;ce. unless the defandant sho;s good cause tbr thc failLrie.

             ''Good caust" docs nor incitde n belieflhat the lawsuit is groundless. or that it
                                                                                                      has been brought in an impropcr venue. or that the coufi has
no   jurisdiction over ihis matter or over the defendant or the deFendent s propert).

               If thc waiver is sl8ned and relumed, you     can   still make thcsc and all olher delenses   and objecrions, but you c6nnot ob]ect Lo the absence              ol
a summons or         ofservice.

               llyou rlaire service. lhen,0u must. wirhin rhe rime spccified on lle waitier lorm. serve an answer or a molion under Rule l2 on the plaintill
and lilc a copy wilh      Lhe courl. By siSning and retuming thc waiver lonn. you are allowed morc tim€ torespond lhrn ifa summons had beens€rvcd.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 28 of 115




 AO 399 (01/09) wa,verolrheSenrceol Summons



                                          UNrrup Srarps Drsrzucr Counr
                                                                                for the
                                                             Southern District of New York

                                  SKAT
                                  p!antlJ                                         )
                                                                                  )
                                     v.                                           )       Civil Action No.             1B-cv-05193
 Tne West Rrver pension Plan, Rog€r Lehman, &          caun Crescenzo             )
                                 DeJeidant                                        )

                                                WAIVER OF THE SERVICE Or SUMMONS

To:       Sarah L. Cave
                l\ame olthe planoJfs arhrney at unrcptesented ptaintilJ)

        I hav_e recEived your request to waive service of a summons in this action along wirh a copy of the complaint,
two copies of this waiver form, and a prepaid means of retuming one signed copy of thi form to you.

             l, or the entity I reprcscnt. agree lo save the expense of serving a summons and complaint in this case.

          I understa[d that l, or the entity I represant, will keep all defenses or objections to thc lawsuit, the court                                                  s
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or olservice.

        I also understand that l, or the entily I represent, must file and serve an answer or a motion under Rule l2 within
60 days from              0612612018 , the dale when this request was sghr (orlr0 drlfs if iy\.(as sent outside the
United States). Ifllail rodoso. a defaultiudgment wil be enrered aBainst


                                a
                                                                                                               f
                                                                                      rhe                ye

o",",       (r(rrr
                           ir                                                                         / L4,
                                                                                                      ts,gnIt," ol,t
                                                                                                                     nio,n"t at uartpresente{t po r

                                                                                               /)w-.                              Att,la
                                                                                                                            "
                          Roger Lehman
          Printed nane oJ pont flairi[g senrce       o[srn   ons                               .
                                                                                                                       J.        Pt'intrtl nonP
                                                                                                                                                     r,t
                                                                                              Layrirt - Dr,4sttt&                          Aw iual
                                                                                          aCA       knry fan,hta, fi ,,?-t, New'{orL, N\ tazt
                                                                                           ttlttl   t t F,t t1 @; (   uf r hb,. tt tu

                                                                                          2t2-j1q-U'14-,
                                                                                                                            !   tlephore nwnber

                                              Duty to Avoid t nn€ccssary l}penscs of Serling a Summons
                 oflh. Fcderal Rulcs olCivil Procedure requircs ccnain de,tndanrs ro coopcrate in savin8 unnccessary cxpcnses olJcrving a summons
            Rulc 4
and   co plajrr.A delendant who rs located in the llnited States ard rvho faiis rrr rctum a signed waiver:ol ser'ice rcquesLcd b] a plarnriff locarcd rn
th. Lhited States !\,ill be rEquircd lo pay the expenses ofservice. unless Lhe defendant shovis Bood cause for- ihe iailuie
             ''Cood cause" does ,oI include a beliel'that t}c lawsuit is                                                            inpropur !cnu.. ur that the sourl
                                                                         eroundless. or rhal it     has been brought in an                                              has
no   jurisdic{ion over this malter or ovcr the defendanr or the defendanl s propcny

            iIthc   avaiver is siBned and relumed.   ]ou can still mske thes€   and   all olher detcn!€s and objectrons. but ]oLr cannot object to thc abscncc           ol
a summons or     ofsen.ice.

            Ityouwaivcseraice,thEnyoumusl.withinthetimcspeciUedonthcwaiver[orm.seweanims\,vcroramotionunderRulel2on(hEplainrift
and filc a copy ,"vith thc coun. By siEning and rcr.rmingrhe waivcr fomr. you arc altowed more               lir.e    Lo   rcspond rhan   jfa summors hadbeenser!ed
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 29 of 115




    AO 199 (01/09) W!,!erol lhe Seryrcc ot Summons



                                              Uurreo Slerps Drslruct Counl
                                                                                  for the
                                                               Southern District of New York

                                      SKAT
                                      Plointil[
                                         v.                                                 Civil Action No. 18-cv-05193
    The West River Penson Pran, Roger Lehmaa, & Gavin C.escenzo
                                     Delennanr


                                                    WAIVER OF THE SERVICE OF SUMMONS

 To:      Sarah L. Cave
                  t\anr   ot thp   ptodtill't auone! or t nrcp,e,ented t)tdinill)

             I   hav_e   received yo,ur request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and            a prepaid m€ans ofreturning one signed copy ofthe form to you.

             !, or the entity I represent. agree to save the expense of serving a summons and complaint in this case.

          I understand that I. or the entity I represent, will keep all defenses or objections to rhe lawsuir, the court                                        s
jurisdiction, and the venue ofthe action. but that I waive any objections to the absence ofa summons or ofservice.

             I also undcrstand that l. or lhe enti(y I represent. must file and serve an answer or a
                                                                                                                                'rion under Rule l2 within
60 days      lrom             0612612018               , the date when this request was s€nt (or 90                                       sent outside lhe




                                                                                            b   Ac Lexu:uPn
                                                                                                                   ",$ie,!,#,;?,,
                                                                                                                                         tlrru'lor L uN\        llflZ
                                                                                            fl (LllbL k ta.i) ttli,
                                                                                                         n                    a   ry,,

                                                                                            212 31't't[.bo
                                                  Duty to Avoid ['nnrc€ssrry Expcnscs olScrving a Sommons

           Rulc l ofthc Fcdcral Rulet ofCi!il Procedure requires cenrrr. delendants ro cooperate in saving unncccssary cxpenses of sewing a summons
andcomp'n.nl. A deie ddnr rvhoislocatr,..rinLhel.r:rlcdSratc.drdwhot;,lst(Jrer."rnrirsigncrJwairciorrurs.ccriqL,jsrcdb"apta uitlloLaleJrn
lhc L nit€d States will be requirca, ro pay the expenscs olservi.e. unless he defendanr !ho;\ gor causc for the tartuie
            '[ood          -
                      causc does ,?ol include a hcliel (hat the lawsurL   ii   Broundlcss. or that rt has becn broughl in an impropcr venue. or that lhc cou( hds
n(, rLrr..diJlro'r   o\er thr'maLrrrorovcrthcocfcndanj orrhcdclcndtinl , propcrL).

          ll'Jre waivcJ rs signed and retumed. )'ou can still make thcic and all other d€fenses anC objeoions. but !ou cdnnor objecr ro rhc ablcnce ol'
a   summons or of senice .

           llyou waive service- tlrcn you must, rri!hin lhe nmc specillcd on the !eai!er form. serve an answer or a nrotion unoer Rule l2 on the plaintill'
and ftlc a cop) wilh thc cou( BlsiBningand.elLrmingthewaiverlbrm.youarcallowcdmorctimetorespofldlhanifasummonshadbeensencd.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 30 of 115




 AO 199 (U1/j9) warvcr ol'th€ Scr!,c€ of Summotrs



                                         UNrrep Srares DrsrRrcr Counr
                                                                                for the
                                                             Southem District of New York

                                 SKAT
                                 Phinttfl
                                    v,                                                    Civil Action       No.     18-cv-05192
      The Saba CapiralLLC 40rK Pran. Roger Lehnao, & tuvLn C.escen2o

                                Dekntlant


                                               WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L. Cave
                 (None oJthe ploinuls a|ornel ot unrcprese        ted plaint4.[)


        I have received your request to waive service of a summons in this action along \rith a copy ofthe complaint.
two copies of this waivcr form, and a prepaid means ofreturning one signed copy ofthe form to you.

             I, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

             I   understand that l, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction,      and the venue ofthe action, but that I waire an; objections to the absence of a summons or olservice.

             lalsounderstandthatl,ortheentitylrepresenl.mustt'ileandserveanansweroramotionunderRulel2within




                                                                                                 tl                  \
                                                                                            /'vltttr.u D.,ffi;ryt,'t
                                                                                                                                .l
                The Saba Capital LLC 401K Plan
          Printed no e oJ Nrr,, vaNtng setviL.e ty'tumman!

                                                                                           Lap i,rt, 0r ti *tak, Aafiil?rj
                                                                                          bNL+,nqkn         hz/4 lt,fiaoftrL,N\ r$?)
                                                                                                    I          1,r,1,.,,    '
                                                                                           mwl h n         rt &, &   yrl1!;.yan,
                                                                                           2tZ         3-lq - bAbt)
                                                                                                                         letephone nunbet


                                             Duly to Avoid ['Inaccssary Erprnsts ofServing, Summont

           Rule 4 olthe Federal Rules olCivrl Pr'ocedure r,:qurrcs ccrlain defer.dants lo coooerate in saving unnecessary erpenses ofscrv:nB c summonr
and  complaint A dcfendant who is locakd in thc llnitcd States and who farls ro rerum isigned v,aivciofscnicc requested by a plaintiiltocarcd in
thc tlnited Slatcs \yill be r€quired 1o pay lhe cxpcnses ofseftice. unl€ss the defendant shows good cause for thc lailure

          ''Cood causc- does ,o/ include a belielthat th€ lawsuh is                                   hss been broughl rn an impropcr \enue. or tha: (he courl has
                                                                     Sroundless. or thal it
nojurisdiction o!er dlis malter or over Lhe dcl'endant or the defendant's prope(y.

            Ilthc $aiv$ is signed and retumed, you     can   still make lhese   and   all other dcfenses and objections. bur )ou cannor objecr   ro rhe absEnce   ol
a sLmmons      o. oi-se ice

             Iflou waive service, then you must. wilhin Lhc timc speclfied on tha wai!er form, serve an answrr or a motion under l{ulc l2 on the plaintifl
:r,rd file a copy with the courl By siBoinB and retum ing the waiver form. you are:rlbwed more lime Lo respond than il'a sumrnons had beenservcd.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 31 of 115




    AO l99i0l/09) Waiver oarhe Service        oa   SumFons



                                                   UNrreo Srntps Drsrzucr CouRr
                                                                                  for the
                                                                 Southern District ofNew York

                                   SKAT
                                   Pla)ntiIJ
                                         v.                                                 Civil Action      No     '18-cv-05192
      The Saba Cap(ar LLC   4c1( Fla.,   Roger Lehhan. &     cam Cr6cpnzo
                                  Delzndanr


                                                        WAIVER OF THE SERVICE OF SUMMONS

Toi       Sarah    L Cave
                /\ame olthe plautiffs atome.y ot unrcpresentecl plotntiJf.)


        I have received your request to waive service of a summons in this action along with a copy of the complaint,
1wo copi€s of this waiver forrn, and a prepaid means ofreturning one signed copy ofthe form to you.

             l, or the entity I represent, agree to save the expense of serving a summons and complaint in rhis case.

            I understand lhat l, or the entity I represent, will keep all defenses or objections to the lawsuit, the coun's
j   urisdiction, and the venue ofthe action. but that I waive any objections to the absence of a summons or of service.

             I also understand that l, or the entity I represent, must file and serve an answer or a motion undcr Rule i2 within
60 days from                      06126t2018            . the date when this request was s€nr (ot 90            sent outside the
t-lnited Srates).     lf I faiL to do so, a delault judgmenr will be entered agai

o"t.,        fuf   t-t Jt     r                                                                                                                        partj

                                                                                                                    ).
                                                                                                                                  or unreprese   ted

                             Roger Lehman
          Prtnred nane oJpaay vaiving setvice oftunnons
                                                                                                    ilwr*                   th",s,
                                                                                                                          Pnnted none
                                                                                                                                              ut
                                                                                                 u\)   n 1 i) r,1t'.:it i",' [liiar rzre d
                                                                                                       Ir



                                                                                            {o   ID l.aut     n,4w., F|,"2 l, Nau'10 rl <, H \                   i   a tZ
                                                                                                          1lt
                                                                                            fi tlll ttltl U 0/ild
                                                                                                              I
                                                                                                                  Lh G'n'l
                                                                                                                         L ddil add4sr

                                                                                             il2'31q            -   LCha
                                                                                                                        lelephone nunber


                                                      Duty to Avoid ['nnccc!$ry Expcnser ofSerying          a Summons

          Rule'1oIthc I cderal Rules o(Civil Procedure requires cenain deacndants to cooperate rn savrng unnec.rsaf) €xpcnses oflerving atummons
and complaint A defendant who is iosated in the tlnired Srarcs and who lails ro rerum a signed waiveiofscrvicc requested by a plainli,l locared in
thc Unitcd Slates will be required to pa1 the expenscs of ser! rcc. unlcss lhe defendanr shows good causc for thc failurc.

           'Good cause docs rL,r include a beliefthat thE Lawsuit is
                                                                      Broundless, or that ir has been broughr in an impropcr vcnue, or rhal lhc coun has
no.turisdicriofl over tris marter or over the delendant or lhe dclendanr's propE().

        lflhc waivcr is signcd and retumcd, you can               still makc thcsc and all olhcr dcfcnscs   and objcctions- but you cfulno( objecr to rhe abscnce oa
a summons or of servicc,


           lfyou \rai!e ser! rce. then you musl, within rhe lime specificd on thc \aai!cr lorm. serve an ansqcr or a molion under Rule l2 on lhc plainlilf
and file a copy with the coun. lry srgnrne and relurninB the waiver form, ]ou a:c allowed more lrme to respond than ifa gummons had been served.
                  Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 32 of 115




     O 199 {01/09) Warver ol thc Servrcc ol Sumnrons



                                            Urlrreo            STATES              Dtsrzucr Counr
                                                                             for the
                                                             Southern District ofNcw York

                                    SKAT
                                                                                   )
                                    Ptointll
                                                                                   )
                                       v.                                          )   Civil Action No. 18-cv-05192
      The Saba Caprra    LLC401(Pan    Roge. Lehman A CavoC.eicenzo                )
                                   Delenddnt                                       )

                                                  WAIVER OF THE SERVICE OF SUMMONS

Io:       Sarah L. Cave
                   i\one   ofthe plainttll': atlomey or unrcpresented ptaintiff/


        I hav-e received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and a prepaid mears ofreturning one signed copy ofthi form to you.

             i- or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that I, or the entity I rcpresent, will keep all defenses or objections to the lawsuil. the coun's
jurisdiction, and the venue ofthe action, bul that I waive an) objections to ihe absence ofa summons or ofservice.

        I also understand that l. or the entity I represent, must file and serve an answer or                                 motion under Rule l2 within
60 days       from                   0612612018    , the date when this request         (or                                      ififwas      sent outside the
Lnited States). I f I lail ro do so. a defaull judgment will be cntered aeall

Dar.         (€()blrf                                                                       /L
                                                                                                                                ,r                   patt   I

                                                                                             /llLw
                                                                                                                                     ''nrcgesented
                             Gavin Crescenzo
          Prtnted nane      of6ay   votyihg seni.e ol tunnont

                                                                                                  lm  i Dr,-1uh.rk, LhwfuC
                                                                                                 k {r nfin .,4w,,,f'1  NeLo.Yo rt-, H\                           i   Ct-rtt
                                                                                                                                 ",21,
                                                                                       D t 0,1   Ir   ttt   n (",   t tPt lttk, to
                                                                                                                      I t,a    aaa,""
                                                                                                                                     n
                                                                                        7t2 37q-GD6o
                                                Duty lo ,\void Lnnecessary Expcnscr ofScning a Summoos

           Rule 4 olthe Federal RulcsofCiv;l frocedure requires certain defendanls lo cooperate in saving unncce'sar1 erp,nses ofs:ning a lummoni
and  complaint A defendan! lvho is locaLed in the Uniled States and who iails to retuFr a signed warveiof scrvrcc rcquened by a plain{ilT locared in
lhc l;nited States will be required to pay thc expenses ofservics- unless thc de[endanr shoi_s good cause ior Lhc lailu;e

             ''Cood cause" doss rol includ€ a bchefthal lhe lawsLrit is
                                                                         Broundle!!, or lhar it   has becn brouBht in an rmpropcr !cnue. or lhat rhe coun har
no   jurisdiclion ovcr lhis malter or olcr thc dcfendant or lhe dcfen d an t':i prEpeny.

             ll   thc wai!er is srgned and retumed. you can siillmake thesc and all olher delcnses and obj€clions. bur you cannol objecl to rhe absenc(         of
a summons or         of scrvice.

             lfyou\aaiveservice.thenyournu(.wrthinlhctimespccifiedoflLhewaiverfofinjseneirnanlwcroramotlonundcrRulel2onrheplainliff
and filc a copy with   Lhc coud. BrsigningandretumingLhewaiverform,youareallouedmortrimerorespondihanilasummonshadbeenseNed
           Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 33 of 115




AO lrr9 (01/09) wa,v€r ollhc ledrce ol S0mmois



                                         UNrrso Srerps Drsrplcr Counr
                                                                           lbr the
                                                          Southem Disirict of New York

                                 SKAT
                                 Plointtl
                                    !.                                               Civil Action No.        18-cv-05190
      The Regorelh pension Plan Roger Lehman. E   Grvr. C.eEcsnzo
                                Delendant


                                               WAIVER OF THE SERVICE OF SUMMONS

To;    Sarah      L   Cave
              t-\une ot the Dtanh[f !    a omet ot unlelerented     ploi4ttJ|)


        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies oflhis waiver form, and a prepaid means ofreturning one signed copy ofthe form ro you.

          i, or the entity I represent, a8ree to save the expense of serving a summons and complaint in this case.

          I undeEtand that I, or the entity I represent. will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the vcnue ofthe action, but that i waive any obiections to the absence ofa summons or ofservice.

        I also Lrnderstand that I, or the entity I repres€nt, must flle and serve an answer or a motion under Rule l2 wirhin
60 davs from               06t26t2018              , the date when this request \ybs sent lor 90 da# if it  sent outside the
United States). Ifllail to do so, a defaultjudgment willbe entered agains/mE or


oat", S                     ,a-
                1r,./                                                                                                          or unrepreiented parly

                           Roger Lehman
       Pflnted nane ofpatry waivinR setvirc olsumnons
                                                                                         lrlt+u. l. t4+tttc,l
                                                                                       (apt n,, 0r'paalr Llw Url
                                                                                                                  Pttn@d name




                                                                                     b[v' ]wt n1h,t ]rt.,                      ,.tt,   NewYor L,        N\ thtL
                                                                                                                         rfl


                                                                                      /t7      311 LLbc
                                                                                                     Telephone numbet,


                                             Duty lo .trvoid []nocrcssary Erpenscs olStrving a Summons

           I(ule 4 ofthe Federal Rules oiCivil Procedure requires ce(ain dcfi.dants to coopcratc in saving unflecessar) expenses olserr'ing a sunrmons
and  conrplaint. A deiendanl who is localcd in thc L nitcd Statet and who fails lo rclum a signed waiver ofservicc requesied b) a plainrilfiocalcd in
lhe tlniled States wrll bc required lo pa) lhe expenses ofser!icc. Lrnless fie defendant shorvs good cause lor lhc lailure.

          ''Cood cause" do€s not include a beliefthat the lawsui! is groundless, or lhat il has becn broughr in an improper venue. or that -he courl har
nojurisdictionorerLhirmalerorolerthcdefenda]lrorthedefendanL'spropeny.

          lllhe waiver     is signed and retumed, you can stilL make thesc and all othcr delcnses and   obje.lions, but ]ou cannot obj€ct ro the   absence   ol
a summorrs or   oi service.

          lllou   waive service. t-hen you must. within thc lime spectfied on (hc   sar!er lorm, scrve ar answcror   a   motion under Rule l2 on th€ plaintifl
and file a copy wrlh the   court Blsigningandrelumingthewaivcrlbrm.youareallowedmorctimetoftspondthanifasummonshadbecnserved
            Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 34 of 115




 AO .]e9 (0rrc9) Wirver olrhc Scrvrce ol Sunrnoas



                                                     UNrrpo S'rares Drsrrucr Counr
                                                                                           for the
                                                                           Southe[n Disrict of New York

                                       SKAT
                                       PlaintilJ
                                             v.                                                      Civil Action     No.    18-cv-05190
      Th€ Rcaoleth    Perso.    Pan, Roge. Lehman e cavh Cres.€nzo
                                   Delehd.rnt


                                                              WAIVER OF THE SERVICE OF SUMMONS

To:     Sarah L. Cave
              ,\anc t hp rtotatit , au".ney o" un,ep,e:,enrei piat,tUl.

        I hav-e received yo-ur rcqucst to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form. and a prepaid means ofreturning one signed copy ofthe form to you.

           I, or the entity I represent, agree to save lhe expense ofserving a summons and complaint in this case,

          I understand lhat I, or the entity I reprcsent, will keep all defenses or objections ro thc lawsuil. the coun's
jurisdiction, and the venue of rhe action. but that I waive any objections to the absenci of a summons or of service.

        I also understand that l. or the entity I represent, must file and serve an answer or Amotion.under Rule l2 within
60 days    from                         0612612018. the date when this request wqs sent/or 9{days i.P1i was sent outside the
United Stales). lf I fail to do so. a delaulr judgment will be enrered agisr
                                                                                /ne or 1tre eu/tt tf.reserl.

Da,e       t4lzoirr                                                                                     ,'L(.,,.((H;:-"."*-*,-,
                                                                                                              ,t             \
                                                               Ptan                                                A+l( i. rt tl , S O ft
                                                                                                                                      1


                    The Regoretr" Pensron                                                                   lLtl
        Pt ink.l none    o./   party   \ta   ilin   g se           of tunnons                                                      pr t nted   nane
                                                           ^)ice




                                                                                                     nul I so r. <o, t t illr,,,tt
                                                                                                                            I                   nt,

                                                                                                     2lZ-311'rekCt
                                                                                                                                 lelephone nunher

                                                            Duly lo Avoid I nne.errrry t.rpen*s ofScrving a Summons
          Ru le   'l ofthe federal Rulc! olCivil Proccdure rcquires cenarn defendants                  Lo   cooperatc in savinB unnecessarl cxpenses ofsewing   a   summons
and.omplaint.Adclendanlwhoislocat(Jinthrlnitcdltdresand{hofarlrturerumilrrcnsdwaiv,:iolrervrcc[,rujsrcLtbraotai4r}tlc,uatcdin
thc tlni(ed slates will be required to pay thc expenscs ofservice. unlcss lhe delendanr shor,"l goud causc for rhc lartuic.

           ''Cood cause" does rol include a be)igI !hat the lawsui{ is groundless, or that il has been broughl in an improper venuc. or rhal the coun has
no jurisdiclion oler fiis martcr or ovcr the defendant or thc dclenda;l 5 propcrr.y.

          Itthc sdi!cr     rs srBncd and rctLrmed.                 you can slill makc ihese and all othcr defenses and objections- bul you cannot objecr io the absence   ol
a gummons or      ol scrvrLc

          l[]ou wai!c scn'rce thenyoumust,wilhinth€timespccifiedonthcwar!erfonr.serveanansweroramotionunderRulel2ontheplajntiff
and file a cop, \rith the coun. By signing and rcturnin8 the waiver for'n. you arc allowed more rime to respond rhan ifasummons had been scrved
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 35 of 115




 A0   399 (L]lr09r wa,vcr    ol   Lhe   sefrrce ol Summons



                                                  UNrrpo Srarns Drsrrucr Counr
                                                                                         for the
                                                                       Southern District ofNew York

                                          SKAT
                                          PlaintilJ
                                             v.                                                    Civil Action              No.    18-cv-05190
       Th€ Eegoeth PensDn          Plrr   Roger Lehro.. & G?vF Cr€sceizo
                                        D+nddnt

                                                          WAIVER OF THE SERVICE OF SUMMONS

To:        Sarah L. Cave
                  (\am? o/   the    plcinulfs auaney ot unrcpresented plaintfl)

        I have received your request to waive service of a summons in this action along v,,ith a copy of the complaint.
two copies ofthis waiver form, and a prcpaid means ofreturning one signed copy ofth€ form to you.

               l. or the entity I represent, agr€e to save the expense ofserving a summons and complaint in rhis case.

          I understand that l, or the entity I represent, will keep all defenses or objections to the lawsuit, the coun's
jurisdiction, and the venue ofthe action. but that I waive any objections to the absencc ofa summons or ofservice.

               I also understand that l, or the sntity I represent, must flle and serve an ansper oq,! mg/on under Rule 12 within
60 days        from                        06/26/2018                                                                         .fl
                                                         . the dalc whcn thii requerr rl,,ls senf torly' dV{s ifit was senr ourside thc
LnitedStates). If I lailtodoso.adctaulr judgmentwill                                    be entereA     aefsrf , *lny'lt/,
                                                                                                                 ,la                          rcprcscnl

D"r",blzLlrfr                                                                                            LL'/[t--'
                                                                                                                                                             .




                             Gavin         crescenzo
           trinted nane orpattj wai'ins senice  sunno,'      o1
                                                                                                             ef;r;' ;""'i"'";+;;-;';"";*'*'
                                                                                                     Arf   < Llrrpitttt",, l;1i* arua
                                                                                                                      tt,,

                                                                                                   bco rtxnl tar .hn,#,,,?1, Neus Vr r t,N \ tu22

                                                                                                    nAlhnn&,t                   t,
                                                                                                                                     i,*#;#!
                                                                                                     / t/         -
                                                                                                                      ) t"t a('aL\   Trlephone numbet


                                                        Duly to Avoid t nnccessary Erpcrses ofServing e Summons
               Rule 4 ol'thc Fcdcral RLrlcs       ofcivil Proc.dure     requ;rcs certain dcfendants to Looperate in saving uflncccssary expenses ofsening               a   summons
and  complaint A delendant who is localed in the tlnitEd Slates and who fails to rctum a sjgied r'aiveiol senice r;quesrcc                              i)   a plainri_lftocalcd ir.
lhc [initcd States will be required t0 pay the expenscs of service, unless the dsfbndant sho;s good causc lbr rhe failurc

               ''Cood causc does,ot inclrrde            a belief that the la,vvsurl rs groundless. or LhaL   rL   has bcen brouehl rn an improper vsnuc. or rhar rhe coul1 hss
n,,.iur rn,clron    o!(r $r-      marrur or   oler    the dcrendanr or rhc ocfenoirr'r propcrrl

               lfthe waiver is siEned afid .et,rmed, you can still makc thcse            and all other defenses and          obje!tions. bur you cannol Dbject lo the   absence   ol
a summons or        ofscr!ice

               Ifyouwaivetcn'ice.thenlounrust.wilhinlhetimespecifiedonthewaiverfom.!c^canans$eroramotionunderRulel2onrheplain!ifl
    -
and file   a   copy trith the court. Bysigningafldrcturningthewaiverform.)ouareallowcdmorelimelorcspondthanilasDmmonshadbeciscr."ed
                      Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 36 of 115




AO 199 (01/09) WaLvrr oi rhr Scprce olSummons



                                                              UNrrso STATES Drsrrucr Counr
                                                                                              for the
                                                                              Southem District ot New York

                                                       SKAT
                                                                                                 )
                                                      Plain0//
                                                                                                 )
                                                         v.                                      )      Cr   vil Action   No.   18-cv-05189
      The   L   udlow r.io dings 401          (   P   an, Roger Lehma. E 6avh C,es@.zo           )
                                                      n-r"-)^-)                                  )

                                                                    WAIVER OF THE SERVICE OF SUMMONS

To:         Sarah L. Cave
                       il\a    e   olthe plaintt/f! ororne! ot untepzsented plaintifi)


        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver [6sn, nr,6 ,repaid means of returning one signed copy of the form to you.
                                                                    "
                 I, or the entity I represent, agreo to save the expense of serving                              a   summons and complainl in this case.

          I understand that l, or the entity I represent, wil) keep all defenses or ob.jections to the lawsuit, the court's
jurisdiction, and the venue ofthe action. but that I waive any objections to the absence ofa summons or ofservice.

         I also understand that l, or the entity I reprcsent, must file and serve an answer or a motion under Rule l2 within
60 days from                  o6t26t2018            , the date when this request was senr (o.90             sent outside the
tlnited States). I f I fail to do so, a default judgmeot * ill be entered

Date:             b(Xf tf
                                                                                                                             ofrhe auorney    o   unrepresenred part.v


            Printed nane            o./
                                             Roger Lehman
                                             porty wotuingsenrce ofsunnons
                                                                                                               yl,lwtc I t*.u,r"o tt
                                                                                                             Caplt rt r th,1sciut'|1wrfo,rc/

                                                                                                        btrt Letutyhn lr,e
                                                                                                                                       nFl.
                                                                                                                                              2t,   ku; \orL, tl\ arLz          t




                                                                                                        fitdktun@uLt'l*;!#!
                                                                                                        ZtZ-         31q - 0Ab0

                                                                  l)uly to lvoid I nneccssrry Erpanse! ofSerring r Summons
          Rule 4 ofthe fedeml Rulcs olCr!il Procedurc requircs c€r1ain defendants to cooperate in sav ing unneccssar) cxpenscs ofscning a\ummon!
and   mmplainl.    defendanl who is locared in the []nited Srares and who fails to retum a sigoed wai!ei o{ service r€qu$led by a plrintiff locarcd in
Lhc United Siates^ will be rcquired to Day the expcnses ofscrvicc. unless thc delendant shows good causc for rhe lailwe.

                _Cood                    -
                    caLrse does ,or inclrdt a beliel Lhat the lawsuit is Srouodlcss. or that il                  has been broughl in an improper venue, or thal rhe coua has
no   jurisdiclion over lhis matter or ovcr thc dciendant or the delendanfs propent.

                 Il   thc   wai!cr is signcd and rclumcd, you can still makc             these and all other dclcnscs and ob.icctions. bul you canno( objcct to   lhr abscncc   of
a summons             or   ol lervice

                 llyouwaireservice.t-hcnyoumust,rvithioihetimcspccificdonlher!ai!crform,serveanans\reroramot;onunderRulljl2onrheplainrilf
and file a cop),            *rlh   the       cou(       By siBning and retLrnring the waiver form, you ale allowed more trme ro rcspond Lhan if a summons had bcen served
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 37 of 115




AO 199 (Orr09) Warver olth( ScNrce ofSJnmons



                                             Uhrrrpp Srares Drsrrucr CouRr
                                                                                   for the
                                                                Southem Disrrict of New York

                                      SKAT
                                     Ptointill
                                        Y.                                                   Civil Action No. '18-cv-05'189
      The   Ludor rloid'ngs 101K Pa.,   Roger Lehhan a Gavh Crficenzo

                                    Delendanr


                                                   WAIVER OI' THE SERVICE OF SUMMONS

To:         Sarah L. Cave
                 /)iane of   the   plointtffs auo ey oruwepresented plainti[,

        I hare received your request to waive seryice ofa summons in this action along with a copy ofthe complaint.
two copies ofthis waiver form. and a prepaid means o[returning one signed copy ofthe form to you.

              l, or the entity I represent, agrec to savc the expense of serving a summons and complaiot in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit. the court's
jurisdiction, and the venue of the action. but that I waive anv objections to the absence of a summons or of service.

         I also understand that [. or the entity I represent, must file and serve an answer or a motion under Rule l2 within
60 days lrom

                                                                                                 ^")l)l,ff/",h.,,..,,
                             06/26/2018            , the date when this request was.sent (or 90         was sent outside the
Llnited States). If I fail to do !o, a del"aurtiud'menr*irr beentered


L,ate: Q          [zr,rrr
                 rhe Ludtow Hotdinss 4otK               ptan                                                      Wf -D #,                            Sa n/
            Prinrettnaneofporry*ai'in8:e^iceotsu          non'                                          ,4),                                   i..,

                                                                                                (rqt,,a, oryir[at,Tnurwal
                                                                                                  lt n1 l'tr tlv e, 11
                                                                                             b (:O'             v-r    t'lao \k                                       v   L,   N
                                                                                                                                                                                   \t    l$zz
                                                                                                                                              ",2t,
                                                                                             {fl t"l i t; p @; slt                   i*,; r,i:t},
                                                                                                            t
                                                                                                                             I   1



                                                                                              ./-t   L ,)t l-ElaL
                                                                                                                                 !elephone hnnbet


                                                 Duty to Avoid        I   nncccssarv Elpcnscs   ofScning              a Somlnons

           Rul€,f ofLh€ trederal Rulcs olCivilProi:edure requires ce(ain defe dantstocooperdtErn)a!rngunnece5jarl e\penicsoi5ervrnBaslmmons
and complarnt A defendant who is localed in rhe Uni(ed States and who lails to retum a srgned warvci olservict requaslcd b) plarnrifflocated in              i
the tlniled Slalcs lvill be required to pa] lhe exp€nses ofseRrce. unless thc dcfendant shows good cause lor the failurc.

              "Cood cause''   dm      o/ iocludc a beliefthat   Lhe   lawsuit is groundless. or lhaL   iL   has beeo broughr in an impropcr           !enuc, or thar thc coult     has
noJur\drctroco!er -hismatLcrororertledefenddntorthedclend{1t \p,opcrt).

           Ifthe waiver is srgned and retumed. you can Jtill make theic and all other dclenses and oblcctions.                        buL   you cannot obiecl to the absenca        of
a   sumrrons or of senice

              Ifyouwaileservice.'"\0nroumust.\"_ithinthetimespccificdonthewaivcrlorm,sc-- cananswcroramotionundcrRxlel2ontheplaintilf
and   fik   a copy with the court. t r siBninB and retuming the waiver fbrm, rou are allowed more iim€ to respond thdn rfa summons had bctn scrved.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 38 of 115




          (01/09) warlcr ofrhc Servi.c orSwnons
 ^O:i99


                                              UNrrrso Srarps Drsrrucr CouRr
                                                                                   for the
                                                                Southern District of New York

                                      SKAT
                                                                                        )
                                      PlaintifJ
                                                                                        )
                                         v.                                             )      Civil Action     No.   18-cv-05'189
    The Lud     @   Hold ngs 401 K Plan, Roger Lehnan A Gav n Cr€sc€nzo                 )
                                    Delendanr                                           )

                                                   WAIVER OF THE SERVICE OF SUMMONS

Tor     Sarah L. Cave
                 l,\ame of   the   pldihrU's a orney or   unrc pre sented   ptaidilJ)

        I hav-e received yor.rr request to waive service ofa summons in this action along with a copy ofthe complajnt.
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthi form to you.

            l. or the entity I represent, agree to            save the expense              ofserving   a   summons and complaint in this case.

          I understand that I, or the entity I represent. will keep all defenses or objections to the lawsuir, the court's
jurisdiction, and the venue ofthc action, but that I waive any objections to the absenci of a summons or of serv ice.

            I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule l2 within
60 days     from              0612612018              , the date when this request was sent,(or 9r         was sent outside the




                                                                                                                                        ol Mreprelenred pa4))
                             Gavin Crescenzo
        Prhted nane oIpany \1]airing senice oIsunnrca!
                                                                                                                                        -/,f0   l./

                                                                                                                                   ,Ch"t lzra;l


                                                                                                tnniItufl@(r+trhk,tr m
                                                                                                                       I    L mnn a.rd,e'!

                                                                                                2t2         31.1'^CAL
                                                                                                                           I'elephone   nunit
                                                  Duty to Avoid L'ndeccs$!ry Erp€nses ofServing a Summons

          Rulc 4 oflhc ljcderal Rules ofClivil Procedure requires ccdain dc[cndants to cooperate in saving unnecessar] c)ipenses ofscruing a surnrnons
and,complaint. A defendanl who is locaLed in rhe Ljnitcd States and who fails to return asigned waiveiofservice riqu;slcd by a plaintifflocaled in
lhe United Stalcs will be r€quired lo pay the expenses ol service, unless 6e defendant showl good cause for th€ lailure.

          '_Good causc'' does ,ot include a beli€fihat thc larrsLrir is groundless,
                                                                                    or thal ir          has b€cn broughL in an improper vcnue. or that lhc      roun   has
nojurisdicLion over this malter or ovcr the dclendanl or lhc defcndanas prop€ny.

           Il   Lhe   waiver is signed and retumed, you can still make these and all other detenses and objecrions. hul you cannor objecl to lhe absence                of
a summons or        ofserrice

           Ilyou waile scrvice. then you mus(. wiihin lhe hme specified on the waiver form, serue an answcr or a motion under Rule l2 on the plarnlifl
and Iile a copy wrth lhe court. By sigoingand returning lhe waiver lbnn,yoLr are allowed morE timero respond than ila summons had beenserved.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 39 of 115




 AO 199 (01/09) Waiver of rhe SeNrceolSummons



                                           Uuneo SrRrEs DrsrRrcr Counr
                                                                                   for the
                                                               Southern District ol New                 Yo*

                                   SKAT
                                   ptaintilf                                          )
                                                                                      )
                                      v.                                              )      Civil Action No. 18-cv-05188
      Tne LencrCagita Pension Pan- Rogei Lehman & Gav n Crescenro                     )
                                  Delendant                                           )

                                                 WAIVER OF THE SERVICE OF SUMMONS

 lo:      Sarah L. Cave
                  (Nune o/rhe plainrrlfs auorney ot unrcptesented plotntilfl


        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies ofthis waiver lorm. and a prepaid means ofrcturning one signed copy ofthi form to io!r.

                l, or the enlity I represent. agree to save the expense ofserving                       a summons and        complaint in this case,

          I understand that l, or the entity I represent, will keep all defenses or objecions to the Lawsuit. the court's
jurisdiction, and thc venue ofthe action, but that I waive any objections to the absence of a summons or ofservice.

                I aLso understand that I. or the entity I represent, must file and serve an answer or a                                      under Rule l2 within
60 days         from              AXXXXXXXX              . the date \a'hen this request Fas serlt (or 9, days                               was sent outside the
                                to do so' a defaurt judgment wir r o"
                                                                                      "^""0        ^r

:::ffi" i;                                                                                              f[,
                                                                                                        - SrlTtunre ofrhe auorney or unrepresetlted     par\'
                             Roserlehman                                                                ,lJtu" I                Al.-r--,s,       v
          Pintednqneorpa         )\tjaivinEseniccolsunna*
                                                                                                  qt,n 0r4;r,L:,Ii*wa
                                                                                                                o
                                                                                                R+tfith(t,4u, ,fr. Zt,lltw''lotL,ll\ ttL)Z
                                                                                             'CD '             J
                                                                                                              '.lddrcs

                                                                                              t   ltu-l I ta   yt   (u g;1tyk!.t_,   On      t
                                                                                                                         I La atldddrcs\
                                                                                                  2t2- 317 - L{bc'
                                                                                                                           Telephone numher


                                                Duty to Avoid []nneaessary Expenscs ofScning a Summons

          Rule 4 olthe F'ederal Rules olCivil ProreCure requires certaindcfcrdaots to coopcrate in saving unnecessary expcnsesolserving asurnmons
and complai,rt A dcfcndant who is Iocated in thc Uoircd itatcs dnd who fatls to rerum a !igned rvaiver"olscrvice iquJstcd by a plain:iff locater:i in
lhc Uniled Stales will be required to pay lhe cxpcnsos ofser!ice, unless lhe defendant shows good cause lor thc laiLuie.

                                                                                                  (hat ir has been brought in an improper venue. or
            _
                Cood cause" does l1ot include a belicl   LhdI Lhe   ldwsurr   rs Croundlers. or                                                       Lhar rhc   coufl has
no   J,,ri(dictior o\ (r Ui. miltcr or ovcr rhc dcfcndanl n- lhc defend.lni         s pruperl).

        I I the waiver is sign€d and rctumed, you can          siill make     these and all olher defenses     ard obj€ctions. bur you cannor ob.ject to the   absence   ol
a summons or ol se.vice.

            lfyouwai!eservice.lhenyoumust,withinlhetirnespecitjcdonthcwaivcrlorm.scr.yeanansweroranrolionundcrl{ulcl2onthepiaintiff
      -
and filc a copy with lhe     cou(. B] signing   and retuming the waiver form. )ou are allowed morc time ro respond rhan                ifa   summons had becn served.
                   Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 40 of 115




AO 399 (01n9) waive. olrhe SeNrce ol Summns



                                                Uurrrn Srerps Drsrrucr Counr
                                                                                              for the
                                                                        Southem District ofNew York

                                     SKAT
                                                                                                )
                                     PraintiL[
                                                                                                )
                                           v.                                                   )       Civil Action     No.   18-cv-05188
    Th€ :eric Capitrl Pension Plan Roge. Lehma n. & Gavin Cres.enzo                             )
                                    De[endant                                                   )

                                                           WAIVER OF THE SERVICE OF SUMMONS
'I'o:   Sarah L. Cave
                    lName olthe plaintilJ's alamey or unrcpretehted plahti"/1)


        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means of retuming one signed copy ofthe form to you.

                  I, or the entity I represent, agree to save the expense of serving.a summons and complaint in this case,

          I undentand that I, or the entity I represent, will keep all def'enses or objections to the lawsuit, the cou('s
jurisdiction- and the venue ofthe action, but that I waive any objections to the absence of a summons or ofservice.

        I also understand that l. or the entity I represent. must file and serve an answer or a rr1'tion       Rule l2 within
60 days from               06t26t2018             , the date when this request             90 da{,s ifit }{as sent outside the
United States). Ifl fail to do so. a defaultjudgment will b€ entered


Dare;             fu0{rh        f                                                                               -Sdnatu"c nl lhe   n   ornf\. o'   lturyt.   ra4t.!t {'ott)

                     The Lerici Capital Pension Plan
              inted nane o/ party wo itikg            n   i..   of sun r",oar
                                                                                                           /LlfuL( > lr-L,rui
                                                                                                                            ione
                                                                                                         UfLt t D'qsciriu', UuLrtua/
        Pt,                                      se                                                                                _Prtated




                                                                                                        bc;n   i+rtt/Dr, rfu ,, Pl lt, Not'{ar L, N'( m27

                                                                                                        flalt*en@ cc,ylaktn n
                                                                                                                                                   ",,
                                                                                                        2t?-311-e{)be
                                                                                                                                Tilephane numbe)


                                                      Duty to Avoid Lnnccess.ry Erpcnscs ofS.rving                   a   Summons

           Rulc 4 oflhe Iederal Rules ofCivil Procedure requires certain dcfendanls to coopemte in saving unneccssary expenses oaserving asummons
and complaint. A delcndant who is localcd in thc Linitcd Statcs and l,vho faiis $ r€tum a signed waiver ol service requestee bI a ptaintaff located in
thE t,nited Statet will bc rcquircd to pay lbe expenses ofservice- unless the delenCant shows good cause lor thc lailurE.
           _Cood
                  cause 'does ,,rr rnclude a heliellhat thc lawsuit is Broundless, or ihar it has been broughr in an improper venue. or rhal thc court has
no iurisdiction ovcr this matter or over the defenCant or the dclendanr's properiy.

              I   fthe t'aiver is si8ned   and retumed. you can          still make   these   ard all other defenses and obiections. bur you caonot obiect to thc         absence   ol
a summons or          ofscn'ice.

              lfyoulvaivcscrvicc,thcnyoumust,ui$inthetimcspecifiedonftewai!erlbrm,seweananswcroramotionundcrRulel2ontheplaintilf
and file a copy wilh the court. By signing and retuminB                    lic   wa,ver form. yor arc allo$ed nrore !inrc to respoDd than      ila   summons had been served.
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 41 of 115




AO    lqs   (01/C9l Warlcr ol Ihc Serv,cc ol Summons



                                             UNrrEn Srarps DrsrRrcr Counr
                                                                                for the
                                                                 Southern Districr of New York

                                     SKAT
                                     Ptunul
                                        v,                                                Civil Action       No.     18-cv-05'188
      The Le crCaprta Pensio. Pra., Roge/ Lehoan & cavm Ctesce.zo
                                    l)cfendaht


                                                   WAIVER OF THE SERVICE OF SUMMONS

To:         Sarah   L Cave
                 ti\ane olth. plaintilfs ttuorney or unrepesenred platntil[1

        I have received your request to waive service of a summons in this action along with a copy ofthe complainr,
two copies ofthis waiver form, and a prepaid means of retuming one signed copy ofthe form to you.

              l, or the entity I repr€sent, agree to save th€ expense ofserving a summons and compJaint in this case.

          I undersland that I, or the entity I represent. wili keep all defenses or objections to the lawsuit, the coun's
jurisdiction, and the venue of the action, but thal I waive any objections to ihe absence of a summons or of service.

              Ialsounderstandthatl.ortheentitylrepresent,mustfileandserveanansweroramotionuqderRulei2within
60 days from                           06t2612018           , the date when this request was lent (,)t 90                                         sent outside the
United States).          Ill    fail to do so. a deiaultjudgment will be entered againf


o*" b(2r Ir                      a                                                                 I   "                           or unrcpresented pot't
                                                                                                                                                               '

            Printed nane oI
                               Gavin Crescenzo
                                paaj |'atrtnqsenrce oj sunnans
                                                                                                  ,4*u" .)                             tJA    {
                                                                                            a 7ti, tn, t)r tlSt lt&,,tlW                      lt.r    Al
                                                                                          t'N L+tttlnn rl,p. Fl                                                      ltLl)
                                                                                                                                  ,Zt,Nt,",,'lcri,,11\
                                                                                           ftl ILII fto t1 @ ulf ,:ltLli, 6fr            1



                                                                                            Zlz        41ct- bCbLl
                                                                                                                       Itlephon? numbcr

                                                 Duty to Avoid     I nn€ceisar] Erpcn$s      of Scrvillg s Summons

          Rule 4 of$c I cdcral Roles ofCivil Procedure requires lx(ain defendantr to rooperate in sa\,ing unnecessary expenses olsewing asummons
and complainl. A defe dant\rhoislocaledinthetlnitedStatesandwholailstorctumasigned$,ai\,rrofserviccrequestedbyaplaintill-locatedin
thc Unitcd Slatcs lvill bc rcquircd to pay thc crpen5cs of rcrvicc, unlcss lhc dcfendanl shows good cause tbr thc failure.
             *Cood cause" dors rol include a belicfthat thc lawsuit is groundless,
                                                                                   or        Lhat rl hat been   brouBht in an improper venue. or that the coufl has
no   lurisdiction over rhis maller or over the dcfendant or the delendant s proped!.
              Il the lvaiter   is signcd and rclurned, you can   still make thesc and all othcr delcnses   and objcclions- but   yotl cannol oojecr   Lo   {he absence   of
a summons or        ofservice.

              llyouwaivescrvice.Lhenyoumust.wilhinlhetimespecificdontrc\raivcrlorm,ser!eanansuer.rramolionunderRulel2onrheplainliff
and lllc a copy wrth the court. B) siBninB aid retuming the waiver form. you are allowed more time to respond Lhan if a summons had been s.rved.
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 42 of 115




 .\O lgo(0   j,Oq)     waN:. ot'rre Se1.cc otSm,non\


                                             UNrrso Srarps Drsrrucr Counr
                                                                              for the
                                                              Southern District of Nerv York

                                     SKAT
                                     Ptaintrlf
                                        v.                                              Civil Action               No,   18-cv-05186
      The KyberPenson Plan, Roger tehman, & Gevin Crescenzo
                                    DeJbndant


                                                   WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah L. Cave
                  /!\dne oIlhe ploiht{fs artorney at nnrepresented plainrilf)


        I hav-e received yo-ur requesl ro waive service of a summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means of retuming one signed copy ofthe lorm to tou.

             I. or the entity I represenl, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit. the court's
jurisdiction, and the venue olthe actioo, but that I waive any objections to the absenci of a summons or ofservice.

        I also understand that I. or th€ entity I represent, must filc and serve an answer or a motion under Rule l2 within
60 days from                0612612018 , the date wh€n this request was sent (or/)0 dry's if itfas sent outside the
United States). lf I fail to do so, a default judgment                  wi
                                                             be entered aeainst/
                                                                                                                    .:/-r-frf       "/r*
             u(rr,iir
                                                                                                               "

Dare:                                                                                                  'l,
                                                                                                  t Ftnatu,e
                                                                                                                    l l// /L=---
                                                                                                                       ol !h/ qlo,npr or uareo.eteated ptlrn

                               Roger    Lehman
          Pnnlednaneofparl),waiw4gseniLe0fs1mon5PrmteJnane                                             ,tllt."l0. hckto
                                                                                                       fuIMC      fflc l.fCt 4rl
                                                                                          [t4,t,r             . l]q;l,..'t, Uot ferui
                                                                                        td)D' t-tt       r   t 11  hn    fo FI*!,1 Heu:' Ya r L-, N tl ictz z
                                                                                                                                '
                                                                                        rn   *I lt ton Q tuydrLLt tnm,

                                                                                         Ztz            J1L1'6gbp

                                                 Duty to i\void ['nnecclsary   Irpers.s ofScrving             a Summons

             RulclolfiefrdcralRulc5of(i!rlProccdurercquircice(dindcfendinrslocoopcratc.rr,a'ingunnccrr,arlerpcnsc\ofscningasummon:
anJ compldint. A delendanr who rs lo(ared in rh< ( nried Stares a:rd sho iar:< ro relunr i.igned waiveiolrcn,cc riqLresrrd by a ptaintiii tutatua rn
the tinited Stales will be required to pa) rhe expenses ofservice. unless thc dcfendanL shoris good causr fbr the tailu'r-e.

            ''Cor)d cause ' does not includc a belicftha! thc lawsuit is                         it
                                                                         Broundlcss, or   thaL        has becn broughl in an impropcr venLrc. or lhat lhe cou|1 has
no   junsdiction ovcr this rnatter orover the delendant or lhe cefcnda;lt,s prope(].

            If   Lhe   waiver is signed and retumed- )ou can still make these and all other del-enses and objecrions, but you cannot objecr to thc absencc       of
a summons or       ol scrvicc.

            Ilyouwaivescrvice,lhenyoumust,withinlhetimespccificdonthewaiverfonn,servcananswcroramolionundcrRuleL2onlheplain(r|l
and Ule a cop] with lhe court. By siSning and relunring the *aivcr form, you arc allowed more time to respond than rfa summons had been served.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 43 of 115




 r'.O.199 (01/09) warvrr      ollhe   Servr.e ol S!mmons



                                                 UNrrpo Srarps DrsrRlcr Counr
                                                                                  for the
                                                                Southem District ol New York

                                          SKAT
                                                                                     )
                                          PlaintO
                                                                                     )
                                                                                     )      Civil Action         No.    18-cv-05'186
      Tlre Kyber Penson Plan, Roger Lehman, & Gavtn Crescenzo                        )
                                      DeFnlaat                                       )

                                                     WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah L. Cave
                t   \ane ot   h! ptatntl|     , auo.aey or uweyespnled ptointilJ)


        I have received yo,ur request to waive service ofa summons in this action along with a copy olthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

             I, or the entity         i   represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that l, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the abscncc of a summons or of service.

        I also understand that l, or the entity I represent, mus! file and serve an answer or a mo(ion under Rule I2 wjthin
60 days      from                          0612612018
                                                  , the date when this request was selt (or 90 daf if yxas sentoutside the
United States). If I fail to do so, a defaulr judgment wilt be entered asainsrTnr-
                                                                                                                  "l*r,f*,.rrl/rrf.*,

                                                                                                     ' kg."l/,",j,n, ko,pet          o, unrepre \enrcd parry

                       The Kyber Pension Plan
          Ptintcd nan? ofpatty trairing service oftunnons
                                                                                                         Aac           )            L/.fr{
                                                                                                                             P,tnte.! ndnp

                                                                                             hylr ; Drys, lal;, U:at ttwd
                                                                                            tdo Lzvtrvlfun 4n,,1","r, r!ruVorkri\Y itozz

                                                                                            tt".u   II   attrr   6"t   culzlau,    to   nt
                                                                                                                         I   t. qailadd,ess

                                                                                            7lz' j1|-LCbt)
                                                    Duty lo Avoid I nhcccssary Expcnsca ofServing a
          Rule t rrfthc t edcral Rulc\ ol Ci!il Procedur( rcquirus certarn detcndanrs ro conperare in ,ar inp unneces.aiy er.Fenscs ofser\int a.umrors
dnd c,,mplainl A difcnddnr who rs located in the t Inrted Sratcs and $ho ta;ls ro r(tum a rigncd wairciof scrvice r;qucsrcd by a plainritt localrd in
the United Stales lvill b€ requir€d to pay the expenses olseNica. unless the defendant sholui good cause for the tailuie
            _'Good
                    cause'- does rol inclLrde a beliefthal the Iawsuit is groundlers. or lhat it         has heen broughr in an improper venue, or that rhe court has
no   jurisdiclion o!er this maller or ovcr the delcndani or thc dettndant's property.

            lf fie \raiver is siBned and rclumed. you can       till   make these and ali other delbnses and objecrio.s. but you cannot object to the abs.ncs      of
a summoos or      ol servicc

           if),ou \aaive servicc, Lhen you ftust, within thc timc specified on the waivcr form, servc an answcr or a motion under Rulc I2 on lhe plainliff
and fi1e a copy wrth the courl Blsigningandretumingthewaivcrform,youareallowcdmorelim€torespondlhanilasunrmonshadbeensentd.
            Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 44 of 115




 AO 199 (01re9) Warver ofrle Serv,.e ofSuhmons



                                        UNrrrso Srerps                          Drsrnicr Counr
                                                                             for the
                                                           Southern Dish ict ofNew York

                               SKAT
                               Ptointtlf
                                   v.                                                  Civil Action No.       '18-cv-05186
   The Kyber Pension Plan, Roger Lehman & Gavin Crescenzo
                           Delendon!


                                              WAIVER OF THE SERVICE OF SUMMONS

To:    Sarah L. Cave
           /\ade oJ the pla)nttlf\ auo,nel, ot unrcp.esent?d plohrlJ)

       I have received your request to waive service ofa summons in this action along with a copy of the complaint.
two copies ofthis waiver fbrm, and a prepaid means ofreturning one signed copy ofthi form to you.

           l, or the entity I represent, aBree to save the expense ofserving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the coun's
jurisdiction, and the venue ofthe action, but that I waivc any objections to the absence ofa summons or ofservice.

          I also understand that I. or th€ entity I represenl. must file and serve an answer or a motion under Rule l2 within
60 days from                    o6t26t2018            . lhe date when this requesl rvas sent (qr 90 dlys                    if
                                                                    wirr*-""'
                                                                                                                                       seni outside the
                                 do so' a defaurt judgment


,::'il"i,fairto
                                                                                            l'[:,,t,,                      or unreprcsented   pa !

        Ptinled nane
                       Gavin Crescenzo
                       ofpn   t, w/Jiying senrce   ofsun,nons                              /,lww< b                       c rJD V

                                                                                       [a-pt,,t, jrqltatr, Atrtf fu-(C
                                                                                       uil Lr+,rl|ht .4t',Ft .2,t,nuu \tr t-,N\ &t                                z
                                                                                       itvtl @ rlQ, c a tri h!-c, a m
                                                                                               I
                                                                                                               It-matadarcss

                                                                                       2   t7- 31q -eDt;o

                                            Duty to .\!oid ['nnacrsrery Erpenses

          Rule{ollheFcdcrall{uicsoICivi]Proccdurcrcquircsccrlaindcfcndantstocooperatejnsavingunnecessaryexpensesofsen'inBasummons
and_complainL. A delendanl who is located in lhe Unrted States and who fails Lo reLum jsigned waiveiofservice r;questcd by a ptainritfiocaled               ii
lhe United Slates will be required to pa] thc cxpenses of seftice, unlsss the del€ndanl sholvs good cause lor the lail!rrc.

          'Cood cause" does ror include a beliel fiat thc lawsuir !s Broundles5, or lha( it has b€cn broughr in an improper venue. or thal thc court has
no tLflsdiclion oler Lhis matter or over the dc[cndanl or the dcfendant . proped].

          I[lhe waiver is signed   arrd retumsd. you can   still make   these and all other delenses and objeclions, bul you cannor objcct ro rhc abscnce   ol'
a summons or   ol rervice

    _ Ilyou waive service, then you must. within the lime specified on the waiver form- scrve an answer or a morion undcr Rulc l2 on the plaintitf
and filc a copy wilh thc colr11. By signinB and retuming the wairer fonn. you are allowed more timc to rcspond fiar ifa summons had beenscrveci.
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 45 of 115




 AO lqg    (f,/0cr \ rr,   er or the 5e,vtre ol SLmmon\




                                              UNrrro Starps DrsrRrcr Counr
                                                                                     for the
                                                                  Southern District of New York

                                     SKAT
                                     Ptainb/J
                                         v.                                                     Civil Action No. 18-cv-05185
      Trr€ Kodrak CapilalPensb,i   Pan   Roger Lehnan, A    6avn Cres.ehzo
                                    Defendant


                                                    WAIVER OF THE SERVICE OF SUtrIMONS

 fo:      Sarah L. Cave
              (tane o./ the p{aintilf}auo eyot ,nrcpresented plointiLf)

        I hav-e received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis *aiver form, and a prepaid means of retuming one signed copy ofthi form to you.

             l. or the enlity I repres€nt, agree to              save the expcnse           of serving        a   summons and complaint in this case.

          I understand that l, or th€ entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction. and the venue ofthe action, but that I waive any objections to the absence 0fa summons or ofservice.

             I also understand that l, or the entity I represent, must file and serve an answer or a motion under Rule l2 within




          tuinted nane of
                               Roger Lehman
                               W   y,,,,airing senice oJsunnons
                                                                                                         il\*r^-)                alui-r.ra
                                                                                                                                 Prnred nane
                                                                                                                                                  (
                                                                                                  Cqtr                 z Di   qs,ilk,[l1sr futtl
                                                                                                64|ttai r          t
                                                                                                                       !,r,,4v
                                                                                                                                 t,{-1,21,    N   L,o'l cf k,N'l        tU;   D
                                                                                                n all         t   so n   @ c rtlt tlab, ro nc

                                                                                                 ZtL 371                      bAbo

                                                  Duty to Avoid tirnecers{ry Expcoses oIServing a Summons

          Rule 4 ofthe Federal Rules otCivil Procedure requires certain delendants to cooperate in saving unnecessary expcnses ofsening a summons
and_complaint A defendanr who is locatcd in rhe Unitod Slates and who fails ro r€tum a signed waiveiol servrce riqueeted by a plaintiff hDared in
the United Slates will hc requircd to pay the expenses of servioe. unless ihe defendant shors good cause lor the lailuie.

             ''Good cause'' does ror includ€ a beliefthat lhe la$,ruil is groundless, or          rhar   it   has been brought ;n an rmproper venue. or that lhe coun has
no   jurisdicrion over this mattcr or over rhe defendant or the defendanfs propcrty

            lf   the waiver is signed and retumed.        ,ou can still rnake   these and   all other d€fenses and object,ons, but you cannol object to lhe   absence   of
a s,.irnrnoos or    oI scrr ite.

            Ifyou waive senicc. tlen -!ou must, within the !ime spccificd on the waivcr form. scrvc an answeror a rnotion under Rulc I2 on lhe plaintiff
ond filc a copy with the court. By signing and retuming thc rvaiver form. you are allowed more tirne to rcspond than rf a surnmons had bee;served.
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 46 of 115




      i99 (01/09) wa,ler ol thr.   Servrce olSLrrnrnons
 ^O


                                             UNrrro Srarns DrsrRrcr Counr
                                                                              for the
                                                                 Southern District of New York

                                    SKAT
                                    ptaintill
                                        v.                                              Civil Action    No.       18-cv-05185
    The Kodiak Capl3rPeison Plan Rog€r Leh6sn, A Gav. CrB.enzo
                                   Delendant


                                                    WAlVER OF THE SERVICE OF SUMMONS

To:        Sarah L. Cave
                  /None o/ the   plaidilf t abuey ot tnruprctente.i ploinltIt

        I have received your request to \,!'aive service ofa summons in this action along with a copy of the complaint,
two copies of this waiver form. and a prepaid means ofreturning one signed copy ofthe form to you.

               I, or the entity I represeflt, agree to save the expense of serving a summons and complaint in this case.

          I understand that l, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice-

       I also understand that l, or the entity I represent, must file and serve an answer or a mo(ion under Rule l2 within




                                                                                                                /
60 days from              06126/2018 , th€ date when this rcquest was sent (or g(,days itit \aas sent outside the
United States). lflfailtodoso.adefaultjudgmentwill be entered againft mporfreenfy lryy'resenr.


Date: tr            [X\te                                                                        '   14,4
                                                                                              4l.l,xnan              ,-_
                                                                                                        * thVai)rt77unrppft\enpt part)
                                                                                                              )
                                                                                                             o|

                  The Kodiak Capital Pension Plan
           Prrntel auorc oIparit'wa;wag         \enie   oJ   tunnons
                                                                                              l{n+.*         l.r-,,t0r'.t
                                                                                                                  no prtnrcd     p

                                                                                         A,-yi t rt, I) r1sriai[ ffiu' ruwl

                                                                                        vE ta,,:1fu .fut,4;j),,!r*'lu r,N\                              tu, t 2

                                                                                        rwllt*snQc*pdak.am
                                                                                         212-31"t- rt)La
                                                                                                                   Tehphone nunber


                                                  Duty to Avoid (lI|ncressary Expcnses    olScning.     Summolls
          R1)!c 4 of thc Fcderal R hsofcivilh'o€edurercquirescertaindcfendants10coopcrateinsavingLrnnccrssaryexpen'esolser.vrngasunmons
and complajnt. A dcfcndant who is located in the Unitcd Stales and who fails to retum a siBned waiver of scNice requested by n piainrifilocated io
the United Slates will bc required to pay the expenses of servic€. unless lhe delendant shows good cause for the failure.

               "'Cood cause" does nal include a bclieflhal the lawsilit is gro{ndless. or rhat it has been brought in an imprcflcr vcnuc. or that rhc coun has
nojurisdiclion ove.lhis      matLer or over the defendant or the defendanls p.oFeny.

               Il_the waivcr is signed and relumed. you can still make these and all othcr defenscs .nd objections. but you cannot object to the absence    ol
a summons or       ofservice.

               Ilyouwaivesenice.thcnloumust.wilhrntherimespccificdonthewai!erform,serveanansweroramolionunderRulel2onlheplainritl
and file   !   cop] with lhe coun. By signing and rcturninB the waiver form, you
                                                                          are allo*cd mor€ tjme ro rcspond ihan iaasummonshad bee[served.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 47 of 115




 AO   lt9   (01/09) wa,vcr ol rh! S€ryrce otSummons



                                                   UNnEn Srares DrsrRrcr CouRr
                                                                                        for the
                                                                    Southern Distr ict ofNew York

                                        SAA    I

                                        ptunUl
                                          v,                                                      Civil Action No.'18-cv-05185
      Tha Kodiak   CapilalP..sio. Pra..    Rog€r Lsnma., & Gavin C.€s€enzg

                                      De/endant


                                                         WAIVT,R OF THE SERVICE OF SUMMONS

To:         Sarah    L   Cave
                   tl\dne oI   the   plaintilfs uoorney or unrepresented plaintf,

        I hav_e received yo_ur request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form. and a prepaid means ofreturning one signed copy ofthe form to you.

              I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case,

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the courl's
jurisdiction, and the venue of the action, but that I waive any objections to thc absence ofa summons or ofservicc.

              I also understand that I, or the entity I repres€nt. must file and serve an answer or a motion under Rule l2 within
60 days       from                       06/261?018     . the date when this request was sent (or 90
                                                                                                     fays ifit was sent outside the
                                          do'o'     u   d"fu'rt j udgment       wir r   t"   *"-' ^r7
::ffi                    il,mo
                                                                                                            'w)),
                               Gavin Crescenzo
            tuinted none oJpln)t waiving se\ice oltunnons                                                 ilFi* \ ,'4u'iso u
                                                                                                    LT,,n,                u't1sioff Tiw"twrd
                                                                                                  L,|'C   /tY-Nqlrrl .Aw,Ft
                                                                                                                 )
                                                                                                                                                 lt
                                                                                                                                            1,ldtet'
                                                                                                  ---     l1                           I     l
                                                                                                  ltUJ t t 0 {
                                                                                                               - ^,
                                                                                                                     |   (D   U Lf1.l A,,O             m
                                                                                                    212        T1q         -(;c{,c

                                                    Duty to Avoid      f nnccelirry      Expcns.s ofServing     a Summons

           Rule 4 ollhe IrederaL Rulr:s olCivil Prutedurt requirus cenain deiendan$ Lo (ooperatc in saving unnecessary cxpenscs olservinB a summons
and.complaint. A defcndant who is Iocaled in rhc [.nited Srites and !,ho fails ro rcLum tsigned waivciolscrvicc requcstcd by a p ta ifllifl locarcd in
the tinited States \rill be required to pay the expenser ofsewice, unless the delendalt show:s good cause lor rhe tarlure.

             "Cood cause'-docs,oi anclude a belielthat the lawsuit is groDndless. or that it               has been brought      in    an   imprcpcr venue, or   rhar the court has
no jurisdicLion ove. this mater or over the defendanl or thc dcfendAt's propcn)

              Ifthe waiver is signed and retumed. )ou can still make these and all other dcfenscs               and      oblectiois,   bu1 you cannol object to thc absence     of
a summons or        olservicc.

              lfyou waile service, thenlou musl, wilhin           the lime spccified on thc    waivcr form. serve an answer or a ftotion under Rulc              |2on the plajntiff
and file a copy with lhe       coufl. By signing        and returring rhe   *aiver lorm, you   are allo$€d more tinie to respond than i[a summons                had beenserved.
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 48 of 115




 AO   lsq   (01/'0o) \ta,ver ol r1( seryic. or !ummors



                                            UNrrpo StRres Drsrrucr Counr
                                                                            for   Lhe

                                                            Southem District ofNew York

                                    SKAT
                                    Ptoint(l
                                      v.                                                Civil Action No. 18-cv-05183
 The lryestpon   AdvsolsIlC   4C1K F an. Roge, LBh.fan. & cavrn Cresenzo

                                   DeJendant


                                                   WAIVER OF THE SERVICf, OF SUMMONS

To:         Sarah L. Cave
                 {Nane   oJ the   plaint{fs auamey ot unrcpqsented ploinull)

        I have received your reqLrest to waive service of a summons in this action along with a copy of the complaint.
two copies ofthis waiver fonn, and a prepaid means ofreturning one signed copy ofthe form to you.

              l, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I unde$tand that 1, or the entity I represent. will keep all defenses or objections to the lawsuit. the court's
jurisdiction, and the venue ofthe action. but that I waive any objections to Lhc absence ofa summons or ofservicc.

              I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule l2 within
                                                                                                           it was seot outside the




             The Westport Advisors LLC 401K Plan
                            waiin{ senice oltunnons
            Prnred none o/ party                                                                                               nont
                                                                                        Ayt,r
                                                                                                                     Pttnrcd

                                                                                                         lrryrfrr-i.,    AttilWd
                                                                                        vaa   kttr,br
                                                                                                        J
                                                                                                               lv '    [/ zt Nu aYcrt,N\ tcczz
                                                                                                                        A,ti,c<,'

                                                                                        fi l,I ffi Na caraC[qk, (tt11
                                                                                              [
                                                                                                                I
                                                                                                                a.ldresr
                                                                                                                    F--najl

                                                                                         217 317-ttc.lbo
                                                 Duty to Avoad Lnnftcssary fxpenscs o[Scrving a Summons

           Rulc 4 ofthe Fedcral Rulcs ofCivii Procedure requircs cenain dclcndants ro coopemte in saving unnecessary expenses ofscn,ing a summons
anc complain!. A delendanl who is located in the uniled States and who lails ro retum a signed waivcr olservlcc requested bt a plaintiUlocaled in
thc Llnitcd States will be required to pay the expenses ofservice- unless lhe defendant shous good cause for the lailuie.

             "Cood cause" does rlol include a beliefthal the lawsuit ir groundlesr. or thal it    has b€en hrought in an improper venue, 0r that the courl has
no   jurisdiction over thls matrer or over the defendan! or the defendanfs property.

              Ilthe waiver is signed and relumed, you can still make these aid all other defens€s ard objections. but you cainot oblect to the abiencc oI
a summonr or of seruicr


           Ilyou waive servicc. thcn you musl, within the lime specified on the waiver form, serve an ans,rvcr or a motion under R0le l2 on thc Dlaintilf
and file a copy with lirc cou11. B] siSnrnS and reiuminB lhe wailer form. )ou are allolycd more ti:ne 10 r€spond rhan il a rummons had bee[seived.
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 49 of 115




 ,\O.199 {01/09) Warvcr ol lhe Scrvr.. ol Summois



                                             Uurpo Srarps                         DTSTPJCT              Counr
                                                                             For thE
                                                             Southern District ofNew York

                                     SKAT
                                     Ptainti|f
                                        v.                                             Civil Action No.'18-cv-05183
 Ihe wostpon Adliso.s LLC 401K Pan, Roge. Lehman, & Gavi. C/escenro
                                    De.[cadanr


                                                  WAIVER OF THE SERVICE OF SUMMONS
'lo:       Sarah L. Cave
                       al   the   ptainql'r atorne) o. ua,eptetented plotntiJll
                ^ame

        I have received your request to waive seryice ofa summons in this action aloqg with a copy ofthe complainq
two copies of th is waiver form, and a prepaid means of returning one signed copy of thi form to you.

             I, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objectioos to the lawsuit, the court's
jurisdiction. and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

        I also understand that l, or the entity I represent, must file and serve an answer or a,motirn under Rule ] 2 within
60 days      from                     06/2612018   , the date when th is req uest was se ry 1or eO/dayl\f n was senr outs ide rhe
United States). lf llail ro do so. adefaultjudgmentwill be enrered aeaysr1l.                 e"ftr1+eOresent.
                                                                                                          fne
Date          k{>totts                                                                    ,u!ll(fk;;*",*.,,
                                                                                          /l
                            Gavincrescenzo
                                   oltrnmons                                                 '   l4ftn
                                                                                                   "-
                                                                                                       0 lt;rsu(
           Ptnted nan?   o/   N    ywoiring ser|ice                                                          nane   Pnnred                   t
                                                                                        lu1;t n'. l, 1d;t^, U',u-, Wd
                                                                                       bc>kanlhrt fu ,fl;,!1,N,-oYorl-, N\ rnZZ
                                                                                       v, uJ t $r) t t   fl aby'
                                                                                                              II
                                                                                                                 lak r.,r"
                                                                                                                     nart attdress
                                                                                         at'1
                                                                                        /-t                     t /.
                                                                                            t- - ){?-7alI -/t6)cLt
                                                                                                                 TP/ephone   nunbel

                                                 Duty to Avoid Lnnc.csrary Expenses ofScrvirg a Summons

           Rule 4 oflhe Fed€ral Rules ofCiviJ Procedure rcquires ce(aindelendants to cooperate in saving unnecessary expenses olserving a summois
and  complaint. A defendant who is localcd in lhe United Slaies and who fails ro rerum a signed waiveiol rervice reque:ted by a plainriff locar€d in
the t:nited Sialcs will be rcquired to pay lhe expenses oIsewic.e. unless the defendant shots good cause for the failuie.
           *Cood cause" does rol include
                                           a belieflhat the lawsuit is groundl€ss. or thal it    has bcen brought in an improper venue. or that the courl   hel
no.jurisdiction over this matler or ovcr the defendant or rhe delendsnl's propcny.

             Ifths waiver is signed and rctumed, you can sLili nrake    these and all other delinses and objectroos. bu! you cannol objcct ro the absence    ol
a summons or     ofscrvic€

            lfyouwaivcservicc.thenyoumusl.wjthinthct;mespccificdonthewaiverform.servcananswcroramotionundcrRulel2onlheplain{iff
      -.
and tile a copy with lhecoun. By siBnrng and rctumingthc warler form,you are allowed m(,r timc io rcspond than ila summons had beeliservsd-
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 50 of 115




       '199 (01419) warvcr
 4O                        of Inc    5c^'{r o' Sunmors


                                                   UurrEn Sreres DrsrRrct Counr
                                                                                       for the
                                                                       Southern Disn'ict of New York

                                       SKAT
                                       ptainttl/
                                          v.                                                     Civil Action      No.   18-cv-05183
 Tn€ WesiponAdysors LLC 401K Plan. RD!€.Lehman EGavinCrescenzo
                                      Deknd.tnt


                                                         WATVER OF THE SERVICE OF SUMMONS

 Toi      Sarah L. Cave
                 t   \oae o! th( plont{t       s   aloncv ot Lnreyer?n!?d plantUl)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy olthi tbrm to you.

             I, orthe entity I represent, agree to save the cxpense ofserving a summons and complaint in rhis case.

             I   understand that I, or the entity I represent, wilJ keep all defenses or objections to the lawsuit, the coufi's
jurisdiciion.      and the venue ofthe action, but that I waive any objections to the absenci of a summons or of seryice.

        I also understand that I. or the entity I reptesent, must file and serve an answer or a motion under Rule l2 within
60 days      from                       0612612018 . the date when this requcsty'was sent (,y 90 liys ifj{ was sent outside the



              (rlztrltr
United Statcs). If I fail to do so. a default judgmenr will be entered againy'r m#r thdenrid I ry'1st..,.


Da,e:                                                                                                ,l
                                                                                                              "l'11{==r:      uttorae.v   u   unrupresenpd   pa y

          Printed nathe
                                   Roger Lehman
                             olpa ryaiyingseflire          olsunfions
                                                                                                    iUW*,             D
                                                                                                                  Ar-r.ro         v
                                                                                                                               Pinted ahc
                                                                                                  &-y     )   i,n 1 n rqsriuli""fiw                  lweA
                                                                                                 trLv W       uyb n hs          .,F1,,2       t,Hua''b t l< t H\    I   cC 2   2

                                                                                                 nuihonf.tu-yffi,,f*r3
                                                                                                 2t2-31q-hC,:{oC

                                                       I)rtv   to   Avoil t   nncccssary Expcnses ofScrving    i   Sumfions
          Rule 4 ol$c Federal Rulcs ofCivil Procedure requires certain defendanls to cooperate in savrng unnecessar-1 expenses ofseNing a summons
and,complainl. A dcfendant who is locaicd in lhe L nited Slates and who fails to retum i signed waiveiol ser"i(! riqudstca by a ptainriif locatea in
lhc united SEtcs will be required to pay the expenses oasErvice, unless thc detendant sho;s good cause for thc lailui.c.

             "Cood causc" does ,ol include a helielthat Lhe Ia\r-luil is
                                                                         Broundless. or that ii        has been brought in an improper venue, or rhal rhc coun has
no   jurisdiction over this matrcr or ovcr the defendanr or rhe defcndahfs property.

            Illhe wailer      is signed and retumed, you can still make these a.nd all other delenses and objections, but you cannot objecr to rhe absence          ol
a sunrnoDs or        ol service.

           Ilyou waile seNicc. thcnlou must, within thc time sp€cified on the waivcr form. serve an answeror a motion unicr Rule l2 on thc piainltl-f
and file a cop) qith the coufl. Ily siBning and reruming the rvaiver iorm. you are allowed more lime to respond than rf a summons had been served.
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 51 of 115




 AO lsg (01/09) Warvcr olrhe SeMce ofSumnnons



                                               Uurreo Srarss DrsrRrcr Counr
                                                                                  for the
                                                                Southen) District of New York

                                       SKAT
                                                                                      )
                                       PtanuJ
                                                                                      )
                                          v.                                          )     Civil Action No.'18-cv-05180
     The Freldcresl pengon Plan, Roger Lehman, & Gavrn Clesc€nzo                      )
                                      Dele'tdant                                      )

                                                    WAIVER OF THE SERVICE OF SUMMOIiS

 lo:       Sarah L. Cave
                 (\ame oI   the   plaint{fs otome! or     unreprc-tented plointilJ)


              I hav^ereceired yo-ur request to waive service ofa sunmons in this action along with             a copy ofthe complaint,
two copres of thls warver tdrm, and                  a   prepaid means of returning one signed copy of the form to you.

              I, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absenci ofa summons or ofservice.




Date: fu{2-L{[\                   f
                              Roger Lehman
           Printe.l nane af $rrtt waryikg set|ic? olsutnnons




                                                                                            flal   Ii   xbt   @   uf dn ltt, txw,l
                                                                                             2t2 31'{ -aoLD
                                                                                                                     lilephone nunber

                                                   Duty to Avoid   t nnccessrry   Erpcns4s   oISening r Sommons
                  uithc Ftdcral Rulc: otCit il Procedure requ:rcs cenarn delendan(\ ro cooperat: in
             Rule 4                                                                                        r-nnecesrat (\rerse) olserlrng a \um.,ronc
and   compla;nL       {                                                                             'avrn9
                    dclindanr who rs lucrlcd rn lhc I nited (rarcs aod sho farli ro rctdm a rigncd waireiof:crvice   riquesred by a ptarnrifT Iocarca in
thc Lrnited Sta[es will b€ required to pay the expenses ofservice. unless the defcndanL shoris good cause ii:r the failure.
             -'Cood
                      cause'' does nol include a beliclthat lhe lswsuit is groundless, or thal it has heen brought in an improper venue, oI rhat rhc coDrt has
no   ju   sdiclion ovcr rhis malrcr or ovcr  the defendanl or rhe deiendair's propertl

             Iathe waj!cr is signed and retumed. you can slill make these and ali oth€r defenses and obrections. br]t you carnor objecl lo the absence      ol
a summons      orolservice.

           Ilyou waive sewice. thenyou must. within the lirnc specificd on the waivcr ibrm. scfl. an aoswcr ora morion undcr Rulc l2 on lhc plaintifl
and file a mpy with th€ coud. By signing and retum ing thc \laiver form. yor.r are aliowed more timclo respond than ifa summons had beenserled
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 52 of 115




 AO 199 (01/09) Warv€r olrhe Service or Summonj



                                           UNrrrpo Srerns Drsrrucr                                              Counr
                                                                              for the
                                                             Southem District of New Yor.k

                                   SKAT
                                   Pk!intill
                                      v.                                                Civii Action            No.   18-cv-05180
  The Freldaresl Pensron Plan, Roger Lehman, & Gevin Crescenzo
                                  Delendant


                                                WAIVER OF THE SERVICE OF                             SU    MMONS

To:       Sarah L. Cave
                lNane aIthe plaihttffs auorney     or    nRprcsented planttJ/)


        I hav-e received yo-ur request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

             l, or the entity I represenl,     a8ree to save the expense          ofserving       a   summons and complaint in this case.

          I understand that I, ot the cntity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absenci of a summons or ofservice.

        I also understand tha( I, or thc entity I represent, must file aod serve an answer or a motion under Rule l2 within
60 days lrom               06126t2018               the date when this r€quest was sent (or 90       it was sent outside the
Lnrted Stares). lll lail ro doso. ; defaull judEment will beentered                       enti


Date, (12{fU\t                f
                                                                                                                        atorne! o. un.epresenled pa y

                          Gavin Crescenzo
          Pttnled none o/porty x't!ivinla renice   oJ   sunmons
                                                                                                il*o, b ,*#{o*
                                                                                          &1t    )v\s ckk,Cttq' tn ftrl
                                                                                                       I   ut   \
                                                                                        uac u*njkn hn ,fl.*,,Nao'lorl-,N\                                         trtu-
                                                                                        rrwl    t,   n r 6, mya t1y,,,1gg;,
                                                                                         zl7- 3Yt'[rctoL
                                               Duty to Avoid Unnccessary

          Ru le 4 o f fie Ircderal Ru les (rfc iv il Proc.edurc reqlires ccrtain de fenda nts to cooperare rn sav ing unnecessar) cxpcnse s o I sefl rng a su lmons
and complarnl. A detendait \vho is loc.ted in the Llnitcd States and who fails lo retum asigned waivciof servrce riquesred by a plainriff locaLed in
the United Stales will be required lo pay the cxpenses of service, unless thc defundanL shois good causc for fie failure.

             ''(iood cause" does rol includ€ a beliefthal the lawsult is groundlsss, or that il      has been brouBhr in   a. improper venue. or that the coun   has
no   juflsdiction over this matter or over the delendant or lhE defendant's propent.

            iathe waivct is signed and r€tumed, you can stjll makc thcsc and all other dsfcnses and objections. but you cannot ob.jecr to the absence             of
a summons or     of senice

            llyoulvaileservise,then)oumusl,withinlhetimespecifiedonthewaiverlirrm.seryeanansweroramotionunderRulel2onlheplainriff
and file a copt wilh lhc   courl    By signing and rctumlng thc warver form, you are allowed more iime ro respond lhan             ila   summons haC beenserved-
                  Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 53 of 115




 Ao    toq    (0'/m)     \uarver ot   :r. sehre   or sumnron!



                                                    Uurrpn Srares Drsrrucr Counr
                                                                                      for the
                                                                     Southern District ofNew York

                                          SKAT
                                          Pl(intO
                                             v.                                                 Civil Action No.              18-cv-05'180
     The Fieldcrest Pension Plan, Roger Lshman, E Gavrn Cfescenzo
                                Dejbndant


                                                          WAIVRR OF THE SERVICE OF SUMMONS
-l
     o:    Sarah L. Cave
               , vune ol the plointi| , orro             tey or unrepre'etred platnr(J,


        i hav,e received your request to waive service ofa summons in this action along with a copy ofrhe complaint,
two copies ofthis waiver form, and a prepaid means ofrelurning one signed copy ofthe form to you.

                l, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that ], or the entity I represent, will keep all defenses or obiectio s to the lawsuit, the court's
jurisdiction. and the venue of the aclion. bul lhat I r,laive any objections to th€ absence ol a summons or ol'service.

        I also unde.stand that I, or the entity I represent. musl filE and serve an answer orfa mothn under Rule l2 within
60 days          lrom                      06t2612018
                                                  . the dare when rhis requesr was sed (or,r/, dav.4if it *as senr outside rhe
United States). Iflfailtodoso.adcfautrjudgmenrwitt be enrered aga,/hs              a/l.r,"7fi+y',/rvrrt

                                                                                                             I t(///--
                                                                                                                                                     "t.

               e[)ri\re
                                                                                                              1-r-
o",.,
                                                                                                       'lL,V H,",")".,K.,,"
                                                                                                             Sdt|dture   oJ   ihe ouotney or uhrPnr.,Pn,
                                                                                                                                       ".o.
                                                                                                                                                          M,!t
                                                                                                                                             uwepresented pad),

                         rhe Fietdcrest pension             ptan                                        /)v+*".J.
                                                                                                        /UlF.lL(     ,4arra,.t
                                                                                                                 .U. ffu-L / J,
             P rinreit   nane o[ party woiyiAg setvi..p af sun     mons                                                           pr tnted na   ne
                                                                                                 Cryln'. 0t \y11l1-, fuw'                            ln
                                                                                                b N, &r,t ilJhr,lq, il,j"t,:N                        *     'lcrL,H'l lcotl
                                                                                                ffi rLlbu            @   t LLp t la!l., (.0 m
                                                                                                2t2'311              hCbA

                                                        Duty to Avoid t"nnccarssry Expcnscs olServing a Summons

          Rule 4 oflhe tiedcral Ruies ofCivil Procedure rcquires cenain dehndants to cooperaie in sar inH unnecessary exprenses ofienrng alummons
lnd complainl. A defcndfit lvho is locaied in the United States and -ho fails to relurn asigned waivcr-rc1 scr!rcc 16oLresred by a plainlifl located in
lhe United Slales lvill be required io pay the expenses ofs€rvice, unless thc delendant shows good cause lor the iailure.

          ''Good c.rrse" d*s ,a, in.lfld. x tFliefthal the lausuil is groundle\s_ or              Lhal it has been brought in an improper venue. or that the      cou(   has
nojurisdjction over this matter or oler the dcfendant or thc defendsnr's prop€ny

               Ilthe waiver'     is signed and relumed. you can      still rnake dlese and all other   defEnses and oblections, but you cannot object 10 the abscnce      oI
a summons or         oIservice-

               IlJou Raive service. then you musi. within thc timc spccificd on *e waivcr form, sewc an answcr or a motiol under Rule ] 2 on the plainlifl
       -
and file a copy with lhe    coun. By signing and returning the\raiver form. you arc allowed more tim€ to respond than if a sumntons had becnserved.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 54 of 115




 AO lqq (01/09) warlcr ollhe Servicc ol Summons



                                             UNrrpo Srerss Drsrzucr CouRr
                                                                                  for the
                                                               Southern District ofNew York

                                    SK4T
                                    ptaintitJ
                                       v.                                                   Civil Action        No.    18-cv-05164
      The Eskin Pension Plan Roger Lehman, & Gavin Crescenzo
                                   tutendant


                                                    WAIVER OF THE SERVTCE OF SUMMONS

To:      Sarah L. Cave
                t\odt   ut the   pta,ntlft duornet or unrepresented pbintll

        I hav-e received yor..rr request to waive service of a summons irl this action along with a copy of the complaint,
two copies ofthis waiver form. and a prepaid means of retuming one signed copy ofthi form to you.

             l, or the entitv I reprcsenl. agr€e to save the expense ofserving a summons and complaint in this case.

          I undeBtand that l, or the entity I represen!, will keep all defenses or objections to the lawsuit. the colirt's
jurisdiction. and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

            I also understand that I, or th€ entity I rcpresent, must file and serve an aoswer or                             a    motion under Rule l2 within
60 days      fiom                     0O12612018                  . the datc     when this request was sent (or g$Aays                if it   was sent ourside the
Lniled stares).         lt Ilail    ro do so, a defauh judgmenr wilt be cnrered                agairf       ni,''   olle   enrfl   lfr,.s"nr.

Dare:       (otrol(P                                                                                f lr'l                 /rL-
                                                                                                  u t!{.,,L kAi,",ney ur un,epresentect la,ti

          P''ated aane   or
                              Roger    Lehman
                                            3x'4'o-
                              pa4v \')a'lving v'ttt.1'   61
                                                                                                 ,ll**o
                                                                                                 /ytfrA( D lfi-L1r.ro ) lt
                                                                                                                      J b *t{L

                                                                                               kflm r l:nltiiti' [,iuu t*rd
                                                                                                              ,n3,,,?, Nu Vork, N\ l@tz

                                                                                            nltLl   h   h   ilto o"L*l* ;ffi:,
                                                                                            2t2- 3lci               -ttC{eO


                                                  l)uty to Avoid I nnccessary Exp.ns.s ofS€rving r Summons
          Rulc 4 olthe ledcrdl RLrles ol Ciril Proccdure r<qurres cenarn dclendanr: to coopEraLc rn sa! iup unn<cc\sdr] c\pcn*r ot'servrng a iurlrnun\
and complainl AdefendantuhoislocalEdirthclnircd\ratclandwhofails(orcrurnrsigncd\4Jirciofscrviccrcqucalc,lolaptrrnrirllocar,,din
thc Unilcd SIaler will bc required lo pay lhe cxpcnscs ofservice, unless rhe delendant shows good carise for the fdilure.

            ''Good cause" does      rol include a behEfthat lhe lawsurl   rs   groundlcs!, or thal ;l has be€n brought in an improper venue, or lhat     Lhe   court has
no   juritdiction over Ihis maircr or o!cr      rnc dcfcndant or rhe defendant'-    prope(y.

            lfthe wailer is si8ned and retumed, you can still make        these and all other defenses and objections, but you cannor object ro thc absen.e           ol
a sLrmmons or    ofservice.

            Iflouwaitcservice,fienyoumust.withinthetimespecifiedonlhewaiverform,serveanansweroramotionunderRLrlel2ontheplaintill
    - a copy ,,vith the
and file                      court By signing     and retuming the waiver form, you are allowed more tilne to respond than           ifa summons    had been served.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 55 of 115




 AO 199{01/09) Wawer oirhc Sewrcc ol Su,imons



                                            UNrrpp Srerrs Drsrrucr CouRr
                                                                             for the
                                                             Southem District ofNew York

                                  SKAT
                                 Ptaintft
                                     v-                                                Civil Action No.       18-cv-05164
       Th€ Eskifl P€nsion Plan, Roger Lehman, & Gavin Cr€scenzo
                                Delendant


                                                  WAIVER OF THE SERVICE OF SUMMONS

 I   o:   Sarah L. Cave
                (l'ame oJthe plain   lfs ouoner     or unreprese ted plaintilJ)


        I hav-e received yo-ur request to waive service ofa summons in this action along with a copy oithe complaint,
two copies ofthis waiver form, and a prepaid means ofrelurning one signed copy ofthi form to you.

             I, or the entity I represent. agree to save the expense ofserving a summons and compiaint in this case.

          I understand that l. or the entity I reprcsent. will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

       I also understand that l, or the entity I rEpresent, must file and serve an aoswer or alrolion under Rule l2 within
60 day s     from                  9612612018    , the dale wheo this request was sent $, so flays      as sent o utside theifjlv
                                                                                                            yf
            tulLr[r&
Lnited States). If tfail lodoso adefault iudgmentwitl be entered agf nsr ,rt' or         enttf> trcfsenr.


o,,.,                                                                                       I 1.4*L-- -
                                                                                            \1,, **ndh,,;,;t&;a o

                                                                                                tlmr )
                                                                                                                        et a. un.epr(tenled pan.t


          Printed none
                           Gavin Crescenzo
                         olNlrywui|inr serice
                                                                                                                  Acr-;+a x
                                                    ol tumnons                              ^
                                                                                        (uf l,to 7rtlstld,utw fottd
                                                                                                                  Printcd ndne




                                                                                       u& /-u.ry          hrt ke.,Fl,   lt, Nt,tYorl<,.N\ baZZ
                                                                                       tn   il   It   ic n U efdL&, q;:!,

                                                                                        2t2'3y-hcbD
                                                                                                  lilephone nunher

                                                Duly to Avoid t nrecessary Erp.nses ofScrving a Summons
           Rule I otl}ir fedcral Rule\ olCrvrl Proccdure requirc5 leflarn defendanr\ to coopcr ale rn \avrlg unncres.arJ Expcnsis or scr!ing a rurnmon:
arrd cumplainl. AdelcndanlwhoislocaLedrrthelnitedSlarcrand$holai:sroreruma\ignerJ*airciofserriccrique,redbtapla;ntlfflocrrcdin
the llnired Slates will be required to pay rhe expensqj ol service, unless the defendant shois glood causc for lhe failuh.

           ''Good cause" does zot rrrclude a b€)icfthat lhe la\,shit is
                                                                        Broundless, or that it has b€en brought in an improper vcnue, or lhat rhe coud has
no turisdrchon ovcr thir rnarrer or over Lhc dclendanr or the delenda;t's propcrr].

            Ifthe waiver   rs srgned and   retumed. you can still make thcse and all other defens€s and objec(ions. but you cannol objecL to the absence   of
d nrmrnons or nf   <.r!i..

   .-_ Ifyou waive servace.lhen you must, wifiin lhe timc specified on the waivgr forln, serve an answer or a rnotion under Rule l2 on the plainlifl
and filc a copy with rhe coun By signrng and retuming fie waiv€r form. you are allowed more lime 10 respond rhan if a summons had been serled
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 56 of 115




    4(-l199101/09) Wa,ver ol rhe ScNrcc olSum,nons



                                            UNrrpn Srerrs Drsrrucr Counr
                                                                              for the
                                                             Southern District of Ne\a York

                                  SKAT
                                  Plotntilf
                                     v,                                                   Civil Action     No.     '18-cv-05164
      The :skrn Pens.on Plan, Roger Lehman. E Gavin Crescenzo
                                 Dekndant


                                                  WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah L. Cave
              ()dne ofthe platntrlfs a arney or unrcpretented plairtifJ)

        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint.
rwo copies ofthis waiver form, and a prepaid means olreturning onc signed copy ofthe lbrm to you.

             l. or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that I, or lhe entity I represent. will keep atl defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of setvice.

        I also understand that l. or thc entity I represent, must file and serve an answer or a                                   )tion under Rule l? within
60 days from                o6t26t2018             , the date when this request                                                     if ir   sent outside the
United States). If I lail to do so, a default judgment will be entered


Dare: fu         [ztultr
                                                                                                                                  or unreoresenred parrl

                      The Eskin Pension Plan
          Ptinled mthe ol pnrtr u)oiving senrce oisunmons
                                                                                                  /)w, ). hu,rc x          Pnattd nanc
                                                                                            Alttm t            0tt11,1,,1t,Uur               Afu
                                                                                           ba}    kxnyb rt,4w, f't,,zr, Nc"i.ti t l.,N\ tazz

                                                                                                                 U"ltltk    um
                                                                                                                  I qa't ddrev
                                                                                                                       t

                                                                                            zt?'311-              L{.ao

                                                Duty to Aroid   I nfleccssrr]   Erpenses ofServing a Surnmons

             Rule 4 of lire Federal Rulcs   olCivil Procedurerequires   ccrLain deGndanrs to cooperare ir. savinB unnccessary erpenscs ofscrvrnp asummons
a.d complaiot A de[endanr who h locaLed in thc United Sta(es and u"ho larls rc rcrum a signed \,,ar!cr-ol.cRrcc riquisred by            a plarntilf located in
thc L.ited States will be rcquircd io pa) thc c.(penses ofser!i(e. unless Lhe defcndanr jhoJs good causc lir the failuie

             ''Cood cause" does nal includc a b€liefthat lhe lawsuit rs groundlers. or that it     has been   brouthl in   an improper vcnLre. or that the coun has
no   lurisdiclion ov€r this matter or o!er the dc,bndant or lhe defendfir'r propel1)
           Iflhc waiver it siSned and relumcd. )ou can still makc lhcsc         and   all olher defenses and obicctions. bur you cannor obiecl ro thc absence ol'
a   .rrnmons ur ol serrrr;e

            Ifyou waive service,lhen you must. within the timc tpecified on the wai,re| form. serve an answeror a motion under Rule l2 on the plaintifl
and fi)e a copy with the co rt B)signinBandretuminglhewaiverlorm.)ouarcallou,edmorerimetorespondthaniIasummonshadbccnsencd
                  Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 57 of 115




r\O   l9!   101/|9) warver olrhr Scry,cc otSummnr



                                           UNrreo Srnles Drsrmcr Counr
                                                                                  for the
                                                                  Sorthern District ofNew York

                                   SKAT
                                                                                      )
                                   ltoint{f                                          )
                                      v.                                             )      Civil Action       No.    18-cv-05158
    The Coste lo Advrsors Penson Plan Roger Lehman & cavin Cresce.zo                 )
                                  Dekndant                                           )

                                                   WAIVER OF THE SERVICE OF SUMMONS

To:         Sarah    L   Cave
                   Name ofthe plaintiJfs ottorhe.r or unrepresented plaint{f)


        I have received your request to waive servicc ofa summons in thjs action along with a copy ofthe complainr.
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you,

              I, o. the cntity I represent, agree to save the expensc of serving                     a   summons and complaint in this case,

          I understand that I, or the entity I represent, wilt keep all dcfenses or objections to the lawsuit, the aou('s
.jurisdiction, and the venue olthe action, but that I waive any objections to the absence ofa summons or ofservice.

        I also undersland that l. or the entity I represent. must file and serve an 4rls},{cr or a molion undcr Rule l2 within
60 days from              OOt26l2O18 , the date when lhis request pas 4n I pr 2O day/t ir \,,/as sent outside rhe
United States). Iflfailrodoso,adefauhjudgmentwill be entered agaif me f r the /ntitufiepresent.


D"t"         hlrrltt&                                                                              / l,/(----=---
                              Roserlehman
            Pttntrdaadeol,rt'\aodsw^'lceolrunno^                                               ,l,lu" -b 4.1<6
                                                                                               (ttllhn'.0,!{,drl"'(lwprtrt               ^1




                                                                                            LNkxn1hn tu[1;!;,,Nao                                 Vorf,    N\      tu,22

                                                                                             r\allmruanluLq,m
                                                                                                                      I
                                                                                                        t .nott ad,l,esr

                                                                                             ,,7         31t1" 6CtcA

                                                 Duly lo Avoid I nleccasary 0rpcnsc$ ofServing               a Sun|mons

             Rule4otthe[edemIRulesolcivilPrcccdurcrequirescertaindelendanGtocoopcrateinsavingunneccssarycxpensesofservrngasurnmons
and  complainl. A delendant who is locatcd ln 1he United States and who fails to relurn a signed rvaivei oi'sen.ice requested by a plaintifflocatcd                u
thc (Jnkcd Stalcs r,!'ill be required to pay the expenses ol service, unless thc dcleFdant shots good cause for rhe iailu;e

              'Cood cause does     ,irl rnclLdc a bclteflhat  the la\!suit is groundless, or rhat ir has b€eo brought in an impropcr venuc. or that    th! ro!(   hd5
no ]urisdictron ovcr this maticr or     D!rr   rhe Ce fendanl or the dclcndanr's propcdt

             lf   thc uaiver is signcd and renrmed.   lou   can   still make these afld all olher d€ibnses   and obtcctions, but you cannot oblect ro thc abscncc oI
a   !rmmonr Jr ol sclaIcc.

           llyou rvaive scrvicc. then )ou must, wilhrn the tims specilled on the \aailer fonn, scrve an ans\r,er or a motion under Rule l2 on the plaiitill'
and fils a cop] with lhE cou(. By signingand reluming thewaiver form. you are allorted more time !o rcsponC dran ifa summons had beenscrvcd.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 58 of 115




 AO 199 (01,r09) warver oJ (h. Servrce ofSummon!



                                                Uurreo Srarps Drsrrucr Counr
                                                                                     for the
                                                                     Southem District of New York

                                        SKAT
                                        Plointill
                                           v.                                                  Civil Action No. 18-cv-05158
  The C.xrero Adeso.s Pensron Plan          Rogs Lehran,     & Gavrn C,Esc€,rzo

                                     Defendakt


                                                     WAIVER OF THE SERV]CE OF SUMMONS

To:     Sarah L. Cave
                 tl\one   oJ the   plaiati/fs auorney at unrcye.tenkd plaintill)

           I have rcceived your request to waive service ofa summons in this action along with                                        a    copy ofthe complaint,
two copies ofthis waivcr form, and a prepaid means ofreturning one signed copy                                          ofthi form to you.
            I, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I unde6land that l, or the entity I represent. will keep all defenses or objections to the lawsuit, th€ couft's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absenci ofa summons or ofservice.

           I also understand that I, or the entity I represent, must file and serve an answer or a motion u15ler Rule l? within
      from             0612612018                    , the date when this req uest ) as Ien t (r, g O 'ftry s il pfiis senr o utside rhe
LXi:l::":,Ir rrr r^ir,"':l',"j::'d1r,,r, jds*fi,T:;;J:1,'[T:Ufifil:'f"fi:tff
60 day s



o"",      6(4q[tl                                                                                  // f,        atu,e   6lhe artorqey o,    un,ep,esenred   wrry
                            cavin       crescenzo                                                  /t l *q" J !4Ca,sO ,,t
        P4ated none ol        pd    v   watvng senrce        tnnno                                )           I,rrrcaro.i
                                                                                                 Lnltn ; Dr{:ctuLr,(nu Wd
                                                        aJ




                                                                                               t {,L, Lt1t:y      lurt    /1\/€.           21,   NilD'l arL, N\ WZ       r

                                                                                                                                   {:'1.



                                                                                               2lZ'311'baro,'
                                                    Duty to    ltoid I   nncccssary Erpcosrs

           Rule 4olthc Fcdcral Rules ofCivil Procedure requires cerrain dcfcndants to cooperarr in sarrng unnecEssary erpenses ofs€r! ir.E. a jummons
and complaint. Adefendantwhoislocatedinth€tjnitedstatesandwhofailstoretumasignedsarvc;ot                      seryrce r;quisted b1 a p la intiil locaLed in
the tlnrled States ,"r.ill be required ro pay the expenses ofseftice, unless the defendant shoi-s good cause tbr Lhc failure.
          *Good
                 causc does /70l includc a betiel rhar rhe lawsuir is groundlcss. or             l\al   ir has be{:n brough! in an improper venue, or that   fte coua   has
no:urisdiction over this matler or over the defendanl or the defen&;t's properry.

           ll   the t\'ai!er is signed    ani rEtumed. you     can   slill make these and all other defenses   and objeclions. but you cannor object to lhe absence      of
a summons or      ofservice

          Ialouwaileservice.lhenyoumusl,withinthclimcspecifiedonthewaiverlorm.serveaianswcroramolionunderRulet2onrheplai.liff
and file a cop) !vith thc court. By signirrg ard r€tuming fie waiver torm, you are al]owed morc Lime (o respond rhan                       ifa summons had   beenserved.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 59 of 115




 {O    Jgq (01/0q)   \,!r.ve'o, rh. Sewi(c oi SuEnons


                                              Uxrrso Srarps Drsrzucr Counr
                                                                               for the
                                                               Southern District of New York

                                      SK4]
                                      Ptaintill
                                         v.                                              Civil Action        No.   18-cv-05158
     ThB Ccstsllo Ad!6ors Pen36. Pran Roge. Iehman, & Gav     i Cres.edo
                                     Defendont


                                                    WAIVER OF THE SERVICE OF SUMMONS

 lo:      Sarah L. Cave
                (tidhe    oJ the   plaintilfs duorney or unreprciented plaihltJJ)

        I have received your requ€slto waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofihe form to you.

             I, or the entity I represent, agrcc to save the expense ofserving a summons and complaint in this case.

          I understand that l, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.




                                                                                         rt[O     kW yh n lw             .Fl, Zl,,Ne.ut'{cr l*,             N\ tttl-t
                                                                                         tn n Ili     n n6,; r- a.ydak. ai n
                                                                                          2t2-3'l't-               001CI

                                                        to Avoid tjDnccessary Expensas ofServing         r   Summonr
          Rule 4 olthe Fcderal Rulcs ofCivil Procedurc rcquires cenain defendanrs to cooperate in saving unnecessary expensesolserving a summons
and complaint A defendan( who is located in the Lrnrtcd Statsr ar:d uho faib ro relLrm asigned waiver.of service rlouJsred by a plar ntifi located in
lhe United States will be required ro pay thc expenses ofservice, unless the delendant shows good cause for the failure.

            '-Good cause" does rot includc a bclieflhat lhe la*suil is
                                                                       Broundless. or that it has been broughr in an improper vcnue, or that the court has
no   jurisdiction over this martcr or olcr thc defendant or thc defendanfs propeny.

            lf thc wailer    is sigred and retumed. you can    still make these and all olher   del-enses and objections. but   ]ou cannot objccl to the   absence   ol'
t sunrmons or Dl servrcc

            IlloLrwai!eservice.thenyoumust.withinthctimcspccifi.ionlhewaivcrform.scwcananswcroramotionundcrRulcl2onlhcplaintill'
    - a cop, with the court. By signing and retuming lhe woive. form. you arc allowed rnore time ro respond tha.n
and aile                                                                                                                            ifa   sumrnons had been seryed.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 60 of 115




 \.)   :09 L0l 091 wa'ver olrh-. (ctu,re olSummo:\



                                           UNrrro Srarps                           DTSTRICT               CouRr
                                                                              for the
                                                           Southern District of New York

                                    SKAT
                                    Ptainl{l
                                      v.                                                Civil Action No.        18-cv-05151
       The 8.avos Advr$B 4Oi K Pan, R.ger Lehhan, E CavLn Crescenzo

                                  Delendont


                                                 WAIVER OF THT] ST]RVICT] OF SUMMONS

To:       Sarah L. Cave
                lNdne ol   the   plaint{f s aoorney or unrcyesehted   pl@nh_l_[)



        I have received your request to waive service of a summons in this action along with a copy ol rhe complaint.
twa copjes ofthis waiver form, and a prepaid means of retuming one signed copy ofthe form to you.

             l, or the entity I represent, aBree to save the expense of serving                   a   summons and complaint in this case.

          I understand that l, or the entity I represent. will keep all defenses or objections to the lawsuit, the court's
jurisdiction. and the venue ofthe action, but that I waive any objections to the absence ofa sumrnons or ofservice.

             i also understand that l, or the entity I represenl. must file and serve an answer or a motion under Rule I 2 within
             from                  0612612018 , the date *hen rhis request was serg(or                   ifh was sent outside the
       ;:l:,#,
60 days
il                    r r r r"i r'"':;',"i:: !""rh, r, j,de;'::,T1"' ;:            ::,:JJ:l"ii
                                                                                       :
                                                                                            f ry
Dar",       (?l>c(te                                                                      .11 /-
                            Roser     Lehman                                               ,Ll *,*
          P,tntednd    cotLtud,r,trrnt*ntceotsumnuns
                                                                                         ULyhA!

                                                                                        &cC   awrl         bn,4w,       ),n;"!,Ntu         Ycr   L, N\    rwlt
                                                                                                            uf,wtfr:,!:
                                                                                        2t 2- 37j-            1,1;2a;


                                               Duty to Aloid   t   nocccssary Expenscs ofScrving a Summons

          Rulc 4 o lthe Ircderal RulcsotCivil ProccJur( requrrls (erlarn defcndaDLs lo coopc€lc io saving uonecessary expenses o[$:Ning asurrnors
and complainl. A defendanl who is locaLed in the tjnired Stales and wh0 fails lo rerum a signcd waireioiservice requested by a p laintii f locared in
thc Unitcd States will be required to pay thc expenses ofsenicc. unless lhe delendant shows good causc ibr the failuie.

             ''Cood cause'' does rot rncludc a behcl that rhe lawcuil rs groundlcss. or thar rr   has becn brou8hl in an improper venue, or rbar rhe coud hss
no   j-ritdiction o!rr rhis mdrtcr or o!€r the deiendant or the defecdalL 5 proff1).

            llfie
               waiver is signed and r€lumcd, you can sLill makc lhcsc and all other dcfcnses and obiecrions. bur you €annol objccL to rhc abscnce          ot
a surnmons or of servic€.


           lfyou warve service, thcn you must, with:n the timc spccificd on thc wailer forn, ser"c an ansuer or a moliorl undcr Rule ]2 on the plainlill
and file a copy with the coLrrt. By srgninB and reluming u\e waiver lorm. you arE allowcd more time ro respond than ita sumrnons had been served.
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 61 of 115




    AO 399 (01/09) warver of the Seflrcc olSum,nons



                                           UNrreo Srarps Drsrplcr Counr
                                                                            for the
                                                            Southern District of New York

                                  SKAT
                                  Pl0int0
                                      v.                                              Civil Action   No.      18-cv-0515-1
       The Bravos Advso.s 401K Plan Roge. L€hman & Gavin Crcscenlo

                                 l-)elendont


                                                 WAIVER OF THE SERVICE OF SUMMONS
 'lo:     Sarah L. Cave
                 t\amp o! the plointlJ t atb.rcyot unrcprcsented plontil.l)


        I hav_e received yo-ur request to waive service of a summofis in this action along with a copy ol rhe complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy ofthe form to you.

              I, or the entit), I represent, agree to save the expense ofserving a summons and complaint in this case.

             I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the courr's
j   urisdiction. and the venue ofthe action, but that I waive any objections to the abscnce of a summons or of servicc.

        I also understand that l, or the entity I represent, must file and serve an answer or7 motio'runder Rule l2 within
60 days from                06/26/2018 . rhe date when this requey was sgrt (or 9/ dalslf was sent oursrde the
United stares), tf t fail ro do so. a detaul( judsmenr wi be enrered


                                                                                       ,lL (//
                                                                                      rn
                                                                                        "rt'"f:rlO fiity
            6{ztolrr
                                                                                               t
                                                                                                                         y{resent.

,""
                                                                                         l,     s,s,utul,   fh,    o,torn$ or lhteD.?\pnted p2r)

                          Gavin Crescenzo
          l'rinted name of gntv *aiving setytce ofsunmons
                                                                                                       , n,,1ii[ut "'U1culz{ul
                                                                                                                    Printed nane
                                                                                       (r,-y\i,n

                                                                                      bCC     ittrrllun      ,tw    ,hlt,Il,.*'lc,,L,N,t tct)2
                                                                                      rrutlrtun?.,l4p61fit,7r,

                                                                                      2-17-3Tt-A*D
                                                                                                                  Telephone number


                                               Duty to Avoid [.nnecessary Irplnscs ofStrving a Summons

           Rulc 4 of&e Federal Rules olCivil Procedurc rcqurrcs ccrllin defcndantr to cooperatc in soving unnecessar] erpcnscs ofservinS a summons
and  complaint A delendant who is located in the Linited Srales and who farls !o reLum asigned waiveiofservice riquisted by a ptainrifflocated in
lhe t,nited States will be required to pay the expenses of se ice. unless the delrndanr shoris good cause forthe fail;e.

          "Cood cause" does rrr include a beliel that thc lawsxit rs Broundlers. or lhar it   has been brought in afl improper vcnue. or lhal the       cou(   hds
no iunqdrclion over 'his matter or ovcr drc dclcndan: or ll.c defenda;L s prope(y.

             lflhe waiver is signed   and retum€d. vou ran still make these and all other delbnses and objedions, bLrl   y or,r   conoot object to the irbsencc   ol
a summons or     ofscwice.

           Ifyou \raivc servicc.lhen you musi. within thc timc spccified on the waiver fom, serve an answcr or a molion under RLtl€ !2ontheplaintial
and Ille a copv with thc coun. B, signing and retr.rrning the waivcr form. you are allowed more time to respond than rf a sLrmrnons had beeri served.
                     Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 62 of 115




     O   llq   (01/09) Warvcr olrhe ScMce olSummons



                                                  UNrreo STATES Drsrrucr Counr
                                                                                           for the
                                                                        Southem Dishict         ofNeu York

                                         SKAT
                                        Ploint[J
                                             v-                                                      Civil Action            No.   18-cv-0515'1
         ThR Bravos    AdvEors 401K   Pra.   Rogs. LehF.i.   EL   Gavtn Cr€€cenzo
                                        Defendonr


                                                        WAIVT,R OF THE SERVICE OF SUMMONS

T0:         Sarah L. Cave
                      /Nane o/the plaln!trfs auorney or unrepresented               plainrill

        I hav-e received yo,ur request to waive service of a summons in this action along with a copy of the complaint,
two copies ofthis waiver lbrm, and a prepaid means ofreturning one signed copy ofthe form to you.

                 I. or the entity I represent, agree to save the expens€ ofserving a summons and compiaint in this case.

          I understand that l. or the entity I represent, will keep all defenses or objections to the lawsuit, the coun's
jurisdiction. and the venue of the action, but thal I waive any objcctions to the absenci ofa summons or ofservice.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule l2 within
60 days from                06i26i2018            , the date when this request was sefl (otfit days i.[d was sent outside rhe
United States). lf I fail to do so, a default judgment will be entered


Date: fe               t2{rll       f                                                                                            oJ the   dqo e)'at   untepresenled party

                      The Bravos Advisors 401 K Plan
            Ptinled nane   oJ part!naiying senice of tu)nnons
                                                                                                            ,dror.                J ilutr.ront
                                                                                                                                          tu)nted aone

                                                                                                       byl, n t                0 r'pac,t;-", Ai,      rtr Uwd
                                                                                                     bAt)   W        n1CIn J''ta,,fl ,,tt, Nars'{o t R,                     N\ tt4zZ

                                                                                                     N u-l   I   r   n       n G) rt7 r,
                                                                                                                                          !!* ;,!! ",
                                                                                                      2tZ- 3'11-A{tu1)

                                                      Duty to Avoid Lnrecessary f,rpcnscs of Scwing                      r   Summons

          Rule 4 ufthc I cderal Rulcs ul( r! rl Proc(durc rrquirei t;crlain dekndanls Lo coopetate rn saving ,rnn(ressar) €\pcnses ofseNing d summon)
a,1d     complainl  dcfendsnl who is located in thc ('niled \tarcr and who larls lo rcrum a \igncd r+.:ivciorscnicc riq'rifleC by a plainLiltloi.arcd in
thc Unitcd Stalcs^ !!ill bc required to pay lhe expcnses oIservice, unless the deiendant shois good cause for the Iailure.
                _(;ood
                          cause' docs nol include a b€liefthal lhe lawsuit is groundless, or that ir has been brough( in an impropcr lenuc. or (hal the coufl has
no   jurisdiction over this matl€r or ov€!      rhe defendant or rhe delendanfs propeny.

                ll   the waiver is siSned aod letumed, you can still make lhese and all other defenses and objectrons. but you cannol objecr lo the absence                    of
a summons or           ofservice.

     ._.        Ifyouwaiveservice,lhenloumust.wifiinthclimespecifiedonthewaiverform,seF(eanansweroramoLionunderRulel2ontheplainliff
and file a cop) wi!h the    coun. B) siSning and retuming the waiver form. yoLr arc allowed rnore time to resp{rnd than if a summons had beenservcd
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 63 of 115




 \O   ]IJ9 Lul,0.]r Wdiver ol' the SeN,cc      o   Surnmon'



                                                   UNrrpo Srarps Drsrrucr Counr
                                                                                       for the
                                                                       Southem District ofNew York

                                       SKAT
                                       Ptaintrl[
                                          v.                                                     Civil Action       No.    18-cv45'150
   The Belforte Pension Plan. Rog€r Lehman, & Gavrn Crcscenzo
                             Delenddnt


                                                           WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L. Cave
                f\ume of      rhe   plaintif   s a! torne.y    or unrcprctentetl plainnfl)


        I hav_eteceived yo-ur request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and a prepaid means of reruming one signed copy ofthe form to you.

            I, or the entity I represent, agree to save the expense ofserving a sLrmmons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the coufl's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

            I also understand that l, or the entity I represent, must flle and serve an answer or a motion under Rule l2 within
                                                                                                                    outside the
f,li:l'.i:ll, ,.                  r"i, ,"0:1'?,6J:::1,",,,,,0*ili,oili                ii:iJJJ::'fi:,[,;ru?i,;i@:;:sent
 Du",(olz;ltt'                                                                                        ll              ,.
                                  Roser   Lehman                                                        fu'( tfuLt<        ,0. tILCta|                  &
         P.)nrcd nah" ol          Dari $etvtn{:e\t{e ol'su"n,aons                                                            ,h nted     aune
                                                                                                   Ucyt,rt, Urlx_lu1 ,[ht+r b.tzd
                                                                                                 tt [t C texr    nc]hn-tw,,(
                                                                                                                                    ;3,,
                                                                                                                                            tl    a'l   o   r L, H'l   fn22
                                                                                                  ttl&llcotttuawtk,tcm
                                                                                                                            I t   natt a.rdru'!

                                                                                                   ?12- 31"i-eDbo
                                                                                                                             lelephone nufiber


                                                       Duty to Avoid [hnecessary frpensei ofServing e Summons

            Rulc 4 otthe lcderal Rulc! olCivil Procedure rcquires certain dclendants to cooFer.tc rn saving unnecsssarJ expenses ofserving a summons
and-complainl. A defendant who is located in lhe Llnited States and who lails to retum asigned wai veio I' service rcquesterl by a plaint-iil located in
lhe ( lnilcd Slates $,i11 bc requircd to pay rhe expenses ol service, unless lhe defendant shovis good cause for rhe failurc

           "Cood cause'' does not include             a   beliefthal the lawsuil is groundless. or thal it   has been brought in an improper venue. or lhat thc coun has
no jurisdrct ion   oler   th is   matter or ov€r the      delindanl or lhe de tendanl's properlt .

           lflhe waivcr       is srgned and rctumed- you can           slill make these and all olhcr dcfenscs and objection!. bul you cannot objccL        ro thc abscnce   of
a sumrions or of     ser!ice

           lfyou waive seryice,lhen )ou must. \rilhin                                        waiver'lbm, seree ao a swer or a mction unrler Rule l2 on rhe plaintifl
                                                                     thE time specijied on thc
andfilcacopywiththccourl. Rysigningandrcl rning                          the waivcr form. you arc allowed more timc torcspond lhan il'a suftrnons had heenserved.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 64 of 115




AO]99 (0i/09) wrrver ol        the Serarce ofSurnmons



                                              UNrrpp Srares DrsrRrcr CouRr
                                                                             for the
                                                             Soulhem District of New York

                                      SKAT
                                      Plaintilf
                                         v.                                            Civil Action     No.    '18-cv-05150
     The Bellorle Pensron Plan, Roger Lehmao, & Gavin Crescenzo
                                    Dekndant


                                                   WAIVER OF THE SERVICf, OF SUMMONS

l    o:   Saral" L. Cave
               li\ame of    the   plaintilJ'r d oneyor unrcplesented plaintlJ)

        I have received your request to waive service ofa summons in this action along with a copy ofthe complajnt,
two copies of this waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

            I, or the entity I represenl, agrec to save the €xpense of serving a summons and complaint in this case.

          I understand that l, or the cntity I represent, will keep all defenses or objections to the lawsuit. the court's
jurisdiction, and the venue ofthe action, but thaL I waive any objections to the absence of a summons or ofservice-

            I also understand that I, or the entity I rcpresent, must fiie and serve an answer or a motion under Rule l2 within
60 days      from                  0612612018 , the date when this reque sr,wasled(or
Unired Slates).          Iflfaillodoso,adcfaultjudgmentwill beentered agaidr
                                                                                                     ^fotfn"..
D,r",     (o{21 lr           B                                                               'l /r' I 4
                            Gavin Crescenzo
          Printed   na   e af parry   )tdirin{ senrce oftunnons



                                                                                       y11: L<xr      nytx he,fl;|,!:             N^ \lc rL,N\ tazz
                                                                                       ttullt4anGt ('u%{qLi                     cOrtt
                                                                                                                 I   [. natl address

                                                                                        2t?'311-bcbe)

                                                  Duty to Avoid tlnnecessary Expcnses ofScrvinB 2 Summons

            Rule 4 olthe Federal Rules ofCivil Procedure requires cerlain defendanls to cooperate in \ir! in!, unneuessarl c'xpenses ofsewing a summons
and complaint- A delendant who is locatcd in the L:[iled States and who lails to retum a signed wair ci oi rcnrre requaitcd by a plaintifrlocated in
ihe L.lnited Slates will be required to pay the expenses of s€rvite, unless the dcfendan! shows good cause lor lhe failurc.

             ''Good cause" does nol include a belielthat the lawsuit is groundless- or that il   has b€en broughl rn an improper venuc. or lhat l}le coun has
no   jurisdiction o!cr thrs mattcr or over the dcfendanl or the dclbndsnt's propedy

            itthe waiver is    srSned and retumed. you can   still make lhese and all other delenses and objecrions, but you cannot objecL to the   absence   of
a sumrnons or    ol servrce.

            lfyou wailc scrvicc.lhcn you musl, within lhe lime specrfied on llre waiver folrn- serve sn answcr or a motion under Rule I2 on thc plaintilT
and file a copy wilh the coun. By signingand retuming tie rvaiver fomr. you are allowed more time to r€spofld ihan ilasummonshad been scrled.
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 65 of 115




 A0 399 (01/09) warvc. ollhe Scr!ice olSummohs



                                               UNrreu Srarps Drstrucr Counr
                                                                                 for the
                                                               Southern District ofNew York

                                     SKAT
                                     Plaintif
                                          v.                                               CiviI Action    No.    '18-cv-05150
     The Belforc Pension Plan, Roger Lehman, & Gavin Crsscenzo
                                    De|bndan!


                                                    WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah L. Cave
                     (Ndne ofthe   ploi   i)fs o oney ol unlepresented plaintil[)

        I have received yo-ur request to waive service of a summons in this acrion along with a copy of the complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

                1,   or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that l. or the entity I repr€ssot. will keep all defenses or objections to the lawsuit, the coun's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absenci ofa summons or ofservice,

        I also understand lhat I, or the entity I represent, must file and serve an answer or a ffirion under Rule i2 within
60days          from                  q_qaq8-018    ,the datewherthis request was sen(or g0,/j(ys ilit wgs sent outside rhe
Unired States ). I f I fail ro do so. a default judgmenr wi I I be entered aBai7,
                                                                                                       "f \t', //,           "Y,
na'lc'          (plzt,[tr                                                                         {.rH!":,H:;".--..
                        rhe   Betrorte pension       plan                                       A,l*Xf )                 l*Lu iJ1         t
          Prin'etnaneol.nrtvwa'Ivn*sen*eorsunno^                                                                                              {

                                                                                            q,tnrfur.lsiifficiiLrluod
                                                                                           uA A   k*, *jh n,+,te.il,z t, tl zu-t 'lorL,Nrltuil-


                                                                                            111-2'ld^t,,
                                                                                           4tL    ) t L k,L,U:LJ
                                                                                                               ^
                                                                                                                    Telephone nunber


                                                  Duty to Avoid   I n[eccsrar] Expclscs ofSerrillg      s Summons

          Rule 4 ofthe FedeBI Rulcs ofcivil Procedure requires certain delendants to cooperate in sayinB unnecessary erpenses ofserviflg a lummons
and complaint. A delendantwho is locaied in the tJnited Su(eli and who lhils to retum asigncd waireiofservrce riquisrrd br a p ta rnti-ff located in
thc Lnited States will be rcquired to pay the expenses of service. unless the delendant show;s good cause for rhc lnrlure

             'Good causc'' docs ,o/ include a b€liefthat the lawsuil is Broundless. or that it     has been brought in an improper venue. or that the coLrt has
no   lurisdictjon over this maLrcr or over the defefldant or the delendanl's properiy.
            I   lfie wailer   is signed and retumcd. you can   still make   these and all othcr dclenscs and objccrions. but you cannot objccr to thc abscncc   ol
a summons or          ofservice

            lfyouwaivsseNice.tlenyour.rust,wilhinthelimespccificdonthewaiverfofin,serveananlwcroramotionunde|Rulel2ontheplaintiif
and file a topy 'lvith the court. By lignin8 and reluming the waiver form, you are allowcd more time torespond than             ifa   sumrnons had becnscrvcd
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 66 of 115




 AO 199 (01/09) Waiver ol rhe ScNrc€ of SunmDns



                                             UNtrpo Srerps Drsrnrcr Counr
                                                                               for the
                                                             Southem District of New York

                                   SKAT
                                                                                  )
                                  ?lainti[f
                                                                                  )
                                        v.                                        )        Civil Action       No.    18-cv-05'147
 The Ana Pension Plan, Roger Lehman, & Gavin Crescenzo                            .)

                                 Defendonr                                        )

                                                 WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L. Cave
             l\.tne ofhe plaintilfs alorney ot         unrepresented plaintiJf)


        I have reccived your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

             l. or the entity I represent, agree to save the expense ofserving                      a summons and         complaint in this case-

             I   understand that        l, or the entity Irepresent, will keep all defenses or objections to the lawsuit, th€ coun's
jurisdiction, and the          venure   ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

        I also understand that l, or the entiry I represent, must file and serve an answer or a                                               under Rule l2 within
60 days lrom              0612612018 . the date when lhis requey \ras sen, (or 90                                                                 sent outside the




            brzblrf
United Statesl. l fail to do so. adefaukjudgmentwill be entered agaiflst nS orlhe enSJ


D'"
                        Roger Lehman
                                                                                                 ll/1,#
         L'ihted ndne o/portyvqiring se ice ofsummons




                                                                                                                                          ,   Nru-,!crk,    t{\ tUszl
                                                                                            p\/Ll'

                                                                                             2tz'
                                                Dut] to Avoid I rncc€srrry Irpenses ofServing               a Summons

          Rub 4olthc Federal Rules olcivil Procedure requires certain defendants to cooperat€ in saving unneceslar, cxpenses ofserving a summons
aad complaint. A deltndant who is localed in rhe United Stares dnd who fails lo retum a signed waiveiofservice ri:qucs.ed by a plaintiff locared in
$e Llniled States will be required uo pay fie expenses ofser',,ice. unless lhe defendant shors good cause for lhe failure.
             ''Cood carse -does not include a belieflhat lhs lawsuil is groundless. or that il       has been brouBht in an   inproper venue. or that the cou(      has
no   jurisdiclion over Uis matter or over the delendant or the deflndant's property.

            lfthe waircr   is siEned and relumed. you can    still make   these and    all other dclcnscs   and obicctions. but you cannor objcct to the abs{:nce    of
a summons or      ofsea!iae.

            Ilyou\aaiveservice.th€nyoumust,withinrhetimespecifiedonthcwaiverfbnn.serveturarsweroramorionunderRulel2onlheplaintilf
and file a copy with the   coLrr By      siBnin8 and retuming lhe waiver lorm, you arc allowed morc time ro respond than            ifa   sumnrons had bse[served.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 67 of 115




 AO l9e (01/09) warvcr oi rhc Scn,cc oiSnmnons



                                             UNrrEo Srerrs Drsrrucr Counr
                                                                                 for the
                                                               Southern District of New York

                                    SKAT
                                    ptainri.t/
                          v.                                                               Civil Action    No.       18-cv-05147
 The Ana Pension Plan Roger Lehmao, & Gavrn Crescenzo
                                   Defendanr


                                                  WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah L. Cave
                 lframe of th.   platht{f s ouo.ne), ot   unrepresented ploint4f)


        I have received your request to waive service ofa summons in this action atong with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

              I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that l, or the entity I represent, will keep all defenses or objections to rhe lawsuir, the coun's
jurisdiction. and the venue ofthe action. but (hat I waive any objections to the absence ola summons or ofservice.

         I also understand that l, or the entity I represeot, must file and serve an answet or a                                       under Rule l2 w ithin
60 days from                06126t2018             . the date \ahen this requestpls sent y',r 90                                   if ir$assent outside the
linited States). lfl fail to do so, a default judgment will be entered              or


o",",        ftfXo[(P
                                                                                                                 I
                                                                                                                 ofrhe otrornet or unnp.estnted Fartr

                             Gavin Crescenzo                                                       fu|nrc      r$ler.n{
          Printed name   o[po t waivingretvce ofru'nnons                                       -                     nlnP
                                                                                                                        Pdnt?d
                                                                                               Aryt 1,1, )
                                                                                                           \Sadt,, A w
                                                                                                                          rud
                                                                                           b   Lo tLLtnufiM fu ,,,*;I,, t\wi tlc r l, NV WtZ

                                                                                           nvcf rtt ot    r(+,   anatl, to       nt
                                                                                                                 J      F,-mat adaretr

                                                                                               2lZ-31.t-ucLn

                                                 Dul-a to Avoid Lnncaessary Erpcnses ofServing e Summons

           Rule 4 olthc l;cderal Rules of( iv il Procldure requirEr lcrldrn delcndanls ro coopcratc in saving unnecessary expensesolserving asuuunons
and complainl. A defenda]]l who is locetcd in lhe t'nrted States and who iarls to rerum a signecl wair'eiof service riquesred by a plainliff locared in
lhc tlnitcd Stales '*ill be requircd to pay the expenses ol service, \rnless the defendant sho;s good cause lor rhe failure.
              -'(;ood cause does ro, include
                                             a bcliefthat th€ lawsuit is groundLcss, or that i!     has been broughr in an   impropfi vcn!e. or thar   rhc   cou(   has
r.o   jurisdiction over Ihis marcr or ov€r the d€tendant or rhe delendant s properu.

             If fie wai!er   is signed and retumcd. you can    still make   these and atl other dcfcnses and objections, but   )ou cannot objeci to the absencs      of
a sumr:rors or    oi scrvicc

             Ilyouwaivcscrvicc.then)oumust,withinthetimesp€cifiedonlhctlaivcrlorm,scrveananswcroramotionundcrRulel2onrheplainriff
and llle a copy with lhe cou11. Ey signing and rEtuming the waiver lbnn- you are allowed morc time lo respond thafl
                                                                                                         ifa summons had been scrvcd
                      Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 68 of 115




AO    ls9   (01/0s ) \,!ar!cr of rhc S€n,ce ol Sudhois




                                                  UNrrro Srarns Drsrzucr Counr
                                                                                    for the
                                                                    Sourhern Disttict of New York

                                          SKAT
                                          ptarnrdJ

                                             v,                                                 Civil Action          No.    18-cv-05147
 The Ana Pensron Plan, Roger Lehman, & Gavin Cae$cenzo
                                         De./eadqnt


                                                         WAIVER OF THE SERVICE OF SUMMONS

 To:        Sarah L. Cave
                       ll\one ofrhe platnttl-s a\omev ot unrcptesented plainttn

        I have received your r€quest to waive service ofa summons in this action along with a copy ofthe complaint.
two copies ofthis waiver form. and a prepaid means ofretutning one signed copy ofthe form to you.

                  I, or the entity I represeni, agree to save the expense ofservirg                         a summons and            complaint in this     cas€.

          I understand thal [, or the entity I represent. will keep all defenses or objections to the lawsuir. the coun's
jurisdiction, and the venue of the action, but that I waive any objeations to the absence ot.a summons or of service.

                  I also understand that I. or the entity I represent, must file and serve an arswer or a                                            under Rule l2 within
                                                                                  squesl lra\ senl                           r               if it       sent outside the
                                                                                                                 nf   or rd
                                                                                                     "g"in/t

                                                                                                           l:!:1,                                              pa t

                                                                                                      J-4*"r ) .At-r-,.rp s
                                                                                                                                           or unrep.esented

                       The Aria Pension Plan
            Ptiited nahe ol pnrtt traivmg servtce ofsunnons

                                                                                                    bf k^ i 0r.l sdtLt, A,afiera;
                                                                                                a   tc uv,^, 1r,                       .1l.ll ) Nw'{ar             t,tltl     1t4 2   2
                                                                                                                              ^tt
                                                                                                rtt *      II   Wn    Q.,   tttl trak,, to rt          r
                                                                                                                                 I ma aJd"e\j

                                                                                                    /_l j-      i I t -trl)A(,
                                                                                                     4,.         14at , -, ,.



                                                       Dulv lo Avoid ['n.rcccssa,   y-   Erpcnscs of Serving      ,   Summonr

            Rule 4 oflhe Federal Rulcs ofCivil Procedure requires certain dclendants to cooperale rn saving unnce,:ssary erpenscs ulscning a sumrnons
and complaint. A delendant who is locatcd in lire United Stales and who fails ro relum a signed waiver olscwicc rcquesred hy a plaintiff:ocated in
lhe ( iniled Slates !vill be rcquired lo pa) thc expEnses of servicc. unl€ss the defendanr shous good cause ior thc                 ,    larluic.
             -'Cood cause" does zot include a belielthat the lawtuit
                                                                      is B,roundless. or thal it             has bcen brought i,r an improper vcnue, or that       1I. cou(   has
no   jurisdiclron ovcr lhis matter or ove, lhe d!'iendanr or Ge de lenda:rr's propeny

              I   f   Lhc   s'aiver is siSned and tetumcd, yoLr can still make these and all other    de   fenses and obj€€tions. but you cannot object to rhe abscnce         of
a summons o.            ol   service.

              Ilyouwaiveservict,thenyoumust,wrthinthe(imespecifiedontlewaiverform.s€rveanansweroramotionunderRulcl2onrhcplaintilf
and file a copy with the            cou(. By signing   and retuming thc waivcr form. you arc allowed morc rime lo rcspond than               ifa   sunrrnons had beenserved.
                     Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 69 of 115




      AO lao l0l/0al wdrve, ol rhe seN,cc o: \ummons



                                                        UNtrpo SrRrps Drsrrucr CouRr
                                                                                            for the
                                                                        Southern Dish ict of New York

                                             SKAT
                                             Plai4ttX
                                                                                                      Civil Action           No.    '18-cv-05057
The lndia Bombay LLC 401K Pension Plan & Doston Bradley
                                         Delendant


                                                             WAIVER OF THE SERVICE OF SUMMONS

  To:          Sarah L. Cave
                      l l\i ne al rhe   plainilfs oltamey ot       unrcpresented   plant{J)

          I hav^e received yc_ur request 10 waive service of a summons in this action along with a copy of the complaint,
  two copies of this waiver form, and a prepaid means ofreturning one signed copy ofthi form to you.

                 l, or the entity I represen!, agr€e to save the expense ofserving a summons and complaint in thjs case,

               I undcrstand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the courl's
  j   urisdiction, and the venue of the action. but that I waive any objections to the absenci of a summons or of service.

                 I   aLso undcrstand        that I, or the entity I represent, must file and serye an answgr or a 4ltrion under Rule 12 within
  60 days from                                06t26t2019             . the dare when this requcs,l *a; sent/or 90,fys ifit was senr oulsid€ rhe
                               Iflfail    rodoso,adelaulrjudgmcnrwili beenrered                                  tlltt/1"Tl""/r/ tryft.
                                                                                                                            (-
  United Stares).
                                                                                                            ^r
  r,ate:          b(>r,lry                                                                                   14,'(/Ll Siguature
                                                                                                                               -- oJ the   ouorneyor mrepresented port.,t

               rhe                                                      pran                                 rtl A* i) .iU-rre
                                                                  svnno"
                     rndia Bombay LLC 4o1K Pension                                                                                                        nl
               Ptintednameof       Pa v'"'aivihsseni'eof
                                                                                                           cr:tpltr          ; ])yy5ffi,'a:iorfut a
                                                                                                      to   N)    Lex,    nXk n,,fue, FL,4l, Ncu: VcrL, N \ t m zZ

                                                                                                      n atl I brt6, CalAlak, rc nt
                                                                                                                  r




                                                                                                           2t2-3tq-00bo
                                                                                                                                       Telephane   nu   bpt

                                                           Duty to Ayoid ttrneccssary Expenscs ofScrving                 ,   Summons

                 Ru le 4 o   lthe I ederal   Ru les o   fC ivi I Procedure requires certain dcfcndants to coopemte in saving unnecessary expenses ofserving                a   summons
  and  cornplaint A defendant who is located in the tjn,t.d StaLcs and *'ho fails to rerum a signed waireioiservice riquesteo by                               a   plainriif located in
  the tjnited States will be required to pay the expenses ofserlice. unless the defendanr shors good causc for the failuie.

                ''Cood cause does aol include a beliefthat lhe lawsuit              ii   Broundless. or thal it has been broughL in an improper venue. or thal the coufl has
 noju.isdiclion over this mauer or over thc dcfcndant or thc dcfcndanas propcny

                lfthc waiver       is siSned and retumed, you can still rnake these and all other defenscs and objeclions, but yoLr cannot objecl to the absence                    of
 a summonr or           ofservice.

                lfyouwaivcscrvicc,thcnyoumusl,u'ithinthclimespec;fiedonthewailerlorm-serye.nans\rcroramotionufiderRulel2ofilheplainliff
 and    filc   a copy   wirh the   coutt     By signing and r€tumrng the waiver lbrm. you arc allorvcd more timE to respond than iFa summons had beeoserved
                      Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 70 of 115




  A0    199 (0 r/09) Warvcr ol rhc SeNi.€ olSuNnqns



                                                   UurrEo Srares DrslRrcr Coum'
                                                                                    for the
                                                                    Southern District of New York

                                            SKAT
                                           ptaiattJJ

                                              v,                                                Civil Action No.            '18-cv-05057
The lndia Bombay LLC 401K Pension Plan                         t   Ooston Bradley
                                          l)elendant


                                                        WAIVER OF THE SERVICE OT SUMMONS

  Toi        Sarsh L. CavB
                       t\uN     a! thc   ptam ffs dtu.np' at unteprp\cnted plannl)

          I have received your request to waive service ofa summons in this action along with a copy ofthe complaint.
  two copies ofthis waiver form, and a prepaid means of rctuming one signed copy ofthe form to you.

                 l, or the entity I rcprescnt, agree to save lhe expense ofserving a summons and complaint in rhis case.

            I understand that l, or the entity I rEpresent. will keep all defenses or objections to thc lawsuit, thc coun                                                      s
  .jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

                 I also understand that I, or the entity I represent. must file and serve an answer or a rftion under Rule l2 within
  60 day s        lrom                       0612612018                . the date   when   th   is rcq   ues   I
                                                                                                                   A.,as^ent,lbr o0   ;fl   s   if ir wl{Ae   nt outside the
                                ll'lrail rodoso.adefaultjudgmenrwill be entered aeaif                                                       *lfy'.
                 (e126\rv
  United States).
                                                                                                                    ^/"rr* "*l
  o","                                                                                                   ll :( V                 /,/ l=-
                                                                                                               9gaature of the ittorne'1 ar unrepresented partt


             Ptinted
                                    DostonBradrey
                              ncorpartreauin*serureotsumno
                                                                                                           A,lru")                r4r.urOa d
                                                                                                  ca{hr1'(               h\5il.JI ,''[iwrLtut
                                                                                                t a0 texrrtyfufi.;a               fi ,tt, Neu:VorL,N\ rC.lZ
                                                                                                 n al h to n (,; ca$
                                                                                                                                  177,159,
                                                                                                 zl2 3f1-b(,{,
                                                                                                                               lelephone number


                                                       Drt] lo Avoid   ['nncctssary Erpcnscs       ofServillg.         Summons

             l{u1.4 ofthc |cderal Rules ofCivil Procedure requires ccrt3in dclcfldanLs lo cooperatc in savin8 unnecessary expens€s ofserving csummons
  and cornplain!. A defendant who is locatcd in the t.lnrrcd Slales arrd who lails to retun) a signed warver l}iscrvree rcquesLed by a plarntifTlocatcd rn
  the Llnitcd Slales lvrll be requoed to pa! lhe expenses of service, unless the detindant sho\es good cau\c f,,r thc larlure

               ''Cood caus€' doos rrrt include a beliefthat thc lawsuil !s Broundlers. or that rl          has bcen broughl in an     i   rproper y3nu€. or thar lhe courr has
  no   jurisdiotion over rhis maltcr or o!er the delendant or lhe defendant's prope(]

                 ll   the   rvai\.r is signed and reluficd. you can still make these lLid all olher defcnses and objectioos, bur you cannot object            rD thc absence   of
  a summons or          ol servrce

                 lfyou wair c sr:n rcc. thcn,L,u must. wilhin the lime spccified on the wailer lbnn, scrve an answur ur a moLion undcr Rule l2 on lhc plaintifl'
      -
  and filc   n   cop) wrth lhe courr B)            and retuming thc waivcr lorm, you arc allowcd morc timc to respond than ifa summons had bern scrved.
                                           'rgning
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 71 of 115




 AO 3s9 (0r/09) WaLver olrhc Scfrrc Df Sunmois



                                              UurEp Sratps Drsrrucr Counr
                                                                                   for the
                                                                Southern Distlict ofNew York

                                   SKAT
                                   PlaintrIJ
                                         v.                                                  Civil Action    No.     '18-cv-05045
   The Dosmon BLY Pension Plan & Doston Bradley
                                 Delendant


                                                    WAlVER Ot' THE SERVICE OF SUMMONS

To:     Sarah L. Cave
                 ltlame olthe plainttlft      o ornq,   or unrepresented plaintill)


             I   have received your request to waive service of a summons in this action along with a copy ofthe complaint.
two copies ofthis waiver form, and         a prepaid means ofreturning one signed copy ofthe form to you.

             I. or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that l, or the entity I represent, will keep all defenses or objections to the lawsuir, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

             I also understand that I, or the entity I represent, must file and serye an answer or a motioD under RuLe l2 within
60 days      from                   06t26t2118                                                                           orf
                                                                                             or attlays Ufil was sent outside the
                                                       , the date when this requeg was sgnt (or
United States).        lflfail     todoso.adelaulrjudgmentwill beentered
                                                                                                ^e^f1."f,tn           .fy
                                                                                                                     .entlY      ttfir*t

                                                                                                       / /---=-- palf
                                                                                                                                           "t.

o.t.,       rpf2lelrP                                                                            { L ? /t
                                                                                                        SiEnature o[thc attoney or unteprcsented


        P
                           Doston Bradley
            rinled nane of party   y)a   irinp senice o[ su t inans
                                                                                               /.4nt" ) 1{ect          sad
                                                                                                             ' Pt;nEd nadt

                                                                                              U+l,n, D\t&tL, Av,, tapd
                                                                                             At,/e'ttrylrtt lw ,Fl,Z(,Nua $rL,N\                                   IUZZ

                                                                                              fiLJ lLtj fi CI A(/d   (1, b t't1
                                                                                                                I -.u,t ndduu
                                                                                                                         t
                                                                                                                             t



                                                                                              2tZ-31q          -bAbC)
                                                                                                                       lktephone   nr   ber


                                                  Dutv ro.\void    t nncccls.ry     Erpensas    ofScrvirg, Summons
           RLrlc'l offie t'cderal Rulcs ofcivil Procedurc :tqurres cerlain delendants to c.<.:operaLe in saving unneccssar, expensesofserrrng a surncrons
and complainl. A defendanL who is lo{aled in the Udil€d States and who fails ro re(urr, a siBned wai!'eiofservice requdsled by a pla in tiff locatcd in
the tlnited Sreles wiu be requircd to pa, the expenses ofserrice. unless the defcndant shows good cause for thb failu;c.

           "Cood causc'- does nor include a bclicfLhat thc lawsuit is groundless. or rhat rt has bcen broughr 1n an impropcr \,enuc- or !hat the coufl has
no Jurisdjclion over this maller or over th€ dcfendant or the deaendanfs prope(y.

             lf $e \aaivcr is si8ncd and retumed. you can slill make       these   fid   all other defEnscs and objcctions, bul you cannot objecr ro lhc abscncc   ol
a surnnons or     ofservicc.

            Ityounaileservicc,ihcnyoumust,rvithiDlhcr;mespeciiiedonficwailerfo.m.scrveananswcroramorionunderRulel2onrhcplaintill
and filc a copr lrith lhe court. By siBning and retlming the waiver ,bnn. you arE allos€d more rime ro respond than if a sLlminons had beenserled
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 72 of 115




 AO lsg (Oll09) Wa'ver ol lhe Scrv ceoi S mEons



                                             Uhurpo SrarEs Drsrrucr CouRr
                                                                              for the
                                                             Southern District ofNew York

                                     SKAT
                                     plaintilJ

                                                                                        Civil Action    No.   18-cv-05045
   The Dosmon BLY Pension Plan & Doston Bradley
                                  Dekhdant


                                                  WAIVER OF THE SERVICE OF SUMMONS

 Toi    Sarah L. Cave
               (Name ofthe     plaint(ls n o.ney or    unrepresented ptointilJ)


        I hav^e received yo-ur request to waive service ofa summons in this action along with a copy ol the complaint.
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy otthi form to you

            l, or the entity I represent, agree to save the expense ofserving                  a    summons and complaint in this case.

          I understand that I. or the entity I represent. will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

            lalso understand that I. or the entity I represent, must file             and serve an answer or a motion under Rule l2 within
60 days     from                      0O12612018                 . the date when this request was,s.y'
                                                                                                   se/r (or 9,9 d91 if it was sent outside the
tjnited States).      lfl    fail to do so, a deltaulrjudsmentwill'"'*.*'^r                             ,#r
Dare:      (,rztort           r                                                                  l,
                                                                                             l"l;,/)ru::-
                                                                                          ' " V*,,;,- W           ,uo.net n, unrflretenred     p,tj.
               rhe Dosmon BLy pension                 ptan                                  f.l) +Orr-L.             * rf        ,.lO *t
        Prmled nane     aJ   pa4, \ratvngvrwce ofsunmont




                                                                                        i'atl tinn kt A t{tL &, rnnt
                                                                                               l,




                                                                                        Lt2-311-k1L{
                                                 Duty to Avoid   t   nn€ccssary Erpcnses of Scning a Summoos

           Rule 4 oflhe l-ederal Rules ofCivil P.ocedure requires cenaindefcndanLs to cooperale rn sa\ rnB unnecessar) e^pensE:, ofscnyrng a5ummoni
lnd.complainl Adcfendantwhoislo.alcdintheUnitedStatesandwhofailslorEturiasigncdwai,"ciof;crvicereque+cdb1                         e ptaintltftocared in
thc Llnited Stares \.\.ill be required to pa) lhe cxpenses ofscwice, unless (he delendant sho;s good cause for lhe failure

             'Cood causc do.s aol include a bcliefthat the lawsuil
                                                                      is $oundles:j. or rhat ir has been brought in an ilnproper   l.nue, or thar ihe court     has
no jLrrisdiclioJr over dris marter or over ttle defenda t or the delendant's prop€rty.

           Il the warver is siBned and relurned, you .an still make lhese     and all other defenses and objections, buL   rou cannot object to the   absence    ol'
a summons    orolscrvi.e

           Ilyou waive servicc. lhen you musl. u'irhin the time specified on    (he waiyer form. sewe an answer or a motion undsr Rulc l2 on rhe plainLilt
and Ii)e a uopy \ 'ith Lhe   cou[.    By siBning and retuming the waivcr torm, ]ou are allowed morc rime to respond lhan rlasummonshad b€€nscrvcrj.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 73 of 115




 AO l9c {Ol/09) Wa&er olthe Seryrce ol Summoni



                                          Uurrpo Srnrps Drsrzucr Counr
                                                                               for the
                                                            Southem District of New York

                                  SKAT
                                  Plaini)f
                                     v.                                                  Civil Action    No.    18-cv-04900
           Ackview Solo 401K Plan & Sean Driscoll
                                 DekAdont


                                                WAIVER OF THE SERVICE OF SUMMONS

 To:      Sarah L. Cave
              (\ane oj the ptuntills anomeyar unrcptesented plaintil-t)

        I hav-e received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and a prepaid meaos of returning one signed copy of thl form to you.

             l, or the entity I repres€nt, agree to save the expense ofserving a summons and complainL in this case.

          I understand that I, or the Entity I represent, will keep ali defenses or objections to the lawsuit, the eourt's
jurisdiction. and the vcnue of the action, but that I waive any objections to the absence of a summons or of service.

             I also understand that I, or the entity I represent. musr file and serve an                                           under           I   2   within
60 days      from                  06/26/20'18           . rhe date when rhis requett was
                                                                                   *""' ^'t"
                                                                                                                                               outside thB
                         rai I to do so' a de rau t j udgment wi I I
                                                      I


                                                                              "'
:::Til                   il
                                                                                                    ;,,[:,

                            Sean Driscoll
          Pflated nane   olportlwoiving *      ice oJ sunmons




                                                                                         bN taru nfnn hu'                          Nw;     Yar L,      N' l   t   [Lzz
                                                                                                                       rll,"?,,
                                                                                         odt,*,rruf4*;,t5{1,
                                                                                         2rZ j17          -b1r,,C


                                              Duty to ,tvoid I nnecessery Erpcnsts ofScrving a Summon!

            Rulc 4 ofthc tcderal Rulcs olci!il Procedurc rcqurrcs cenain deFcndanrs lo cooptrare in saving unneccssary crpcnses ofscrving a summons
and_complalni. A defendant who is located in dc United Slates and who lails ro rerum asrgncd waivciof service r;quested by a plainriff locarcd in
Itle llnrted Slates will be required to pay lhe expenses ofservice. unles! Lhe delendant shotis good cause for the lbilure-

             ''Good causc" does aol includ€ a belielrhat the lawsurt is                                                                           fie cou(
                                                                        Broundlcss, or lhat ir   has been brought in an rmproper venue, or thal                has
no   jurisdiction oyer L\is rnatrer or over rhc delendant or the defenda;l's property.

            Ilthe waivcr is   s18n€d and retumed. you can   liill   make thcse and all other d€fenses ard objcctio.s. bul vou cannot ob_iec! to the abscncc       of
a summons or of sen- ice


    ,. lfyou waive service,lhen you must. \.rrthin lhe trme spccillcd on the rvarver form. serve an answer or a motron under Rulc l2 on rhc plainrrlf
and Iile a copy wilh thc coun. By signioE and reLumingthc waiver fonn, you arc allo,acd more timc ro respond r!:an rf a sumnons had bccnscrvcd
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 74 of 115




AO J9q (01/09r    Wi.t.r o; rh S.n\T     or   Sumro-\


                                              Uurrno Srarps Drsrrucr Counr
                                                                            for the
                                                           Soulhem District of New York

                                 SKAT
                                 PtdintilJ
                                    v_                                                Civil Action      No.      18-cv-04900
           Ackview Solo 401K Plan & Sean Driscoli
                                DP.lendant


                                                   WAIVER OF THE SERVICE OF SUMMONS

 fo;      Sarah L. Cave
                /Nane ofthe pldinr[fs ottome], or unrcplesented plamtflr


        I have received your request to waive service ofa summons in this action along with a copy ofth€ complainr,
two copies of this waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

             l, or the entity I represent. agree to save the expense of serving a summons and complaint in this case.

          I understand that l, or the entity I represent, will keep all defenses or objections to the larvsuit, the court's
jurisdiction. and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

          Ialso understand that I, or the entity I represent, must 6le and serve an                                                           Rule l2 within
60 days lrom                  06t26t201A            . the date when this                                                               was sent outside the
L.lnited States). lf I fail to do so, a default judgment will be entered agai


oate: (p
                IZC      ltP
                     Ackview Solo 401K Plan
                                    re',i.e oJ sumnons
          P.inted nane of party vaining




                                                                                      bca    kw,/a,t             l*, l!,!!,           Nu; lark,         N   \ Wzz
                                                                                      ru il, te n (, c t y laLi,.,c a rn

                                                                                      2t2'fl1'bCbL,
                                                 Duty lo Avoid llnrcccrrary Erpens€s ofScrving a Summors

          Rule 4 olthe Icderal Rules ofCivil Procedure requires certain dclendants to coop€rate in savrng unnccessar] expenses ofiervints d sutr'monj
and cofiplainL. A dcfcndanl \rho is located in lhe United Slares and who fails lo rctum a signed wajvciot scrvicc riquusled b) a plaintifl locared in
th€ Llnxed Stales rvill be requrrsd to pa, thc expenses ol service. unless &e delendant shovis good cause lor the lailurc.
            _Good
                    cautc 'docs aor includc a belicfthal the lausuit is groundlcss. or that it   has becn broLr8ht in an improper venue. or rhnt the courr has
no   lurisdictron over lhis inatter or over &e defendant or the defendant's propcrly.
        lf dre waiver is siSned and rctumed, you can        still make these and all other defenses   and   objecliors. bul tou   cannoL objecr ro rhc absencc   ot
a summons or ofscrvice


            lfyouwailescraicc,lhcnloumust,withanlhetimespecifiedonthewaiverlorm.scn_eananswcroramotionuflderRulel2onlhcplainliil
      -
and lile a copy with Lhccourt. By signingand retuming Lhe waiver form. you arc allowcd more timelo respond than il'a summonshad bcens€rvcd.
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 75 of 115




A(l   399 i0l./09) Wa,verol rhc Sewrci   ol   SLrrnmons




                                              Uuruen Srarps Drsrzucr Counr
                                                                                for the
                                                             Southem District ofNew York

                                 SKAT
                                 Ptainti[/
                                    v.                                                    Civil Action No,'18-cv-04898
 NYCATX LLC Solo 40'1K Plan & Carl Andrew Vergari
                               Delendant


                                                    WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L. Cave
             ,\ane ol th? ptantil't o anev            u un.ryft*nted ptai\tlf)

        I have received your request to waive service ofa summons in this action along *ith a copy ofrhe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

            I, or the entitv I represent. agree to save the expcnse ofserving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep a)l defenses or objections to the lawsuit, the coufi's
jurisdiction, and the venue ofthe action, but that I waivc any objecrions to the absence ofa summons or ofservice.

        I also understand that I, orthe entity I represent, must file and serve an                                           motion            Rule l2 within
60 days from               0612612A18 , rhe date when this requert                                                                      was sent outside the
United States). lfl lail ro do so. a default judgmcnr will be entered agafrst


Date:       klX\rP                                                                            ll ,
                                                                                              (L',.
                                                                                                                        ouorne\ or unr?pre5ented pattl

                  NYCATX LLC Solo 401K Plan
         PrinPd nane o[porty waitins renice oIrumnons
                                                                                                        Arrr      )      Llu-,srnt
                                                                                                                         Ptihbn none
                                                                                           C,yL        n,     tX,1drii," (i"ar tw, 11
                                                                                                 tcan/on ltu
                                                                                          bt:c
                                                                                                                            ftzt,N{.!j\lcrkll lN27

                                                                                          Ztz- 377 - L{t{
                                                                                                                      Telephone   aunb€.

                                                  Dury to Avoid ('llnccess.ry Erpcnses ofScrving a Summonr

          Rulc 4 ofthc lcdcml Rules ofCivil Procedure rcquires cenain delindants to cooperate in saving unneccssary cxpcnscs ofserring a summons
and complainl. A defendanl who is located in the Lnilcd States ar.d who fails ro retum a sjgned waiver olservicc requested by a plaintiff locabd in
lhe tlnhed Slatcs will bE required to pay the exp€nses ofservice, unless thc dclbndant shows good cause lbr the f'ailure.

             ''Cood cause'' does 4ot include a beliefthat fie lawsu* is groundless, or that      it   has bccn brouBht in an rmproper venue, or that the court has
I:o ju risd iction over this mattcr or over the dc fendant or the defen dan l s prope n,

           lf$6   waiver is signed aod retumed. you       ca still   mak€ thele and all olher delcnses and objectionr, bur you cannot object !o thc absence     of
a summons or    ofservice.

           lf)oLr war!e service, &en you rnust. wr',hirr the time specrfied on the waiver lorm, scne an answer or a nrotion under Role l2 on !h€ plainrilf
and file a copy with the coun By signingand retuming theqailcr fonn. yDu are allowed more time iorcspond than rlasummons had been servcd.
            Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 76 of 115




AO 199 (01/09) warvcr ol rhe S€tu1ce olSummons



                                          UNIreo Steres Drsrzucr Counr
                                                                                for the
                                                             Southern District ofNew York

                                  SKAT
                                  Ptointill
                                     v.                                                   Civil Action           No,    18-cv-04898
 NYCATX LLC Solo 401K Plan & Cad Andrew Vergari
                                 Delendanr


                                                WAIVf,R OF THE SERVICE OF SUMMONS

To:    Sarah L. Cave
             l\anc oj    the   pldtnti['s auornev o, unrepretented platnriJ)

        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

          I, or the en(ity I represent. agree to save the expense ofserving                              a   summons and complainr in this case.

          I understand thal I, or lhe entity I represent, will keep all defenses or objections to the lawsuit. rhc court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

          I also understand that I, or the entify I represent, must file and servepn answerl'r a moi,n under Rule I 2 within
60 days   from                     0O12612018          , the datc when this request r{as sent                           ti,/90 da.v/ifit wrlrtent outside              the
Unitcd States).      lftaail     to doso, a defaultjudgment will be entered                    aeaind/ml-:Urt\O/*t'y'

,","      G/2&           lrd-                                                                            l.'1,       l//rt: :
                                                                                                                        )
                                                                                                         " )rgnatue L1 he anornet at           u4tepp:ented p,,nl

                      Carl Andrew Vergari
       Ptinted nane ol gttt.y naiying sernice olsunnons
                                                                                                 ,tlwr                            Arrsour
                                                                                                                                 Pltht.d h n"
                                                                                            (ayt,n, d     r1s,hh Lftu tLt&l
                                                                                          tr(L/z*,1,,tr,,
                                                                                                   'I     rPl .h It.Nart'b l-, NY l1UZ
                                                                                                                                    ti,lrP\t

                                                                                           n   yl ltn yt fr, tt              trtrLk_     ql m
                                                                                                                         /
                                                                                           2t2- 31tt - t(L,o
                                                                                                                             letephone   nllnbtt

                                              Duty lo Avoid ( nncccssary Expcnscs of Scning a Summons
          Rulc 4 olthe lcderal Rulcs ofCivil Procedure requircs cenain dcttodants to coopcrate in sa!rnB unneccssar.! erpenser ofser! inB a summons
dnd complarnt. A delendant who is local€d in t}te United States ard who lails to rerurn a signed warvcr olsenice requ€sted by a plarflrrff locared in
the Unjted S(atcs *illbe required to pay fie expenses ofservice. unless the defendanL shows good causc ior thc failure

          'Cood cause" does      rol incUdc   a bcliefthaL   lhc lawsuit   is groundless. or that   il   has b€cn brouEht    i   an impropcr vcouc, or that rhe     cou( har
noiurisdictronovcrthismarterorolerdledeieodantor(hedefendan!'sprope(y.

          Ifthe t/aiver is signed    and retumed. you can stilt make thcse and all other defenses              lnd oblcctrons, but you cannol object lo the     abseoce   of
a summons or   of servise.

           Ilyou waive service, then you must, within the time specified on thc waiver form, serve an answcr or a motion undcr Rule I2 on the plaintiil
and file a copy with thc court. By signin8 and retuming thcuvaiver form, you are allowed more time to respond lhan ifasummons had bccn served.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 77 of 115




 AO 199   (01   /09) Warvcr of rl^c Seturce olSummons



                                            UNrren Srerps Drsrpucr CouRr
                                                                                for thc
                                                             Southern District ofNew York

                                    SKAT
                                   Plaint{f
                                      v.                                                  Civ il Action   No.     18-cv-04896
      The TKKJ LLC 401K Plan & Thomas Kertelits
                                  tte.lendanr


                                                  WAIVER OF THE ST,RVICE OF SUMMONS
-lo:    Sarah L. Cave
                  lNone ofAe plainti/fr atotney ot uhrcgerented       plaintA

        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint.
two copies ofthis.aaiver lorm. and a prepaid means olreturning one signed copy ofthi form to you.

            l, or the entity I represent. agree to save the expense ofserving a summons and complaint in this case.

          I understand that I, or the entity I represent, will kecp all defenses or objections to the lawsuit, the court's
jurisdiction. and the venue ofthe action, but that I waive any objections to the absence of a summons or ofscrvicc.

       I also undersund that I, or the entity I represent, must file and serve an answer or a motion undg. Rule I2 within
60 days     from                     0612612018 , the date when this request Vas,senr (r, 90 dayTif it w7( sent ourside the
UnitedSrates).           Ifl
                   lait to doso. adefault judgment willbeentered                              aBain/^f*rff-rrY**:tf,
o",.,      (p{no[rr                                                                              /,U/1;_=
                                                                                                 v               .4thbaiorn* or Mtefrcsenpd po,tl

                                                                                                                 3
                                                                                                     Signnluh'

                            Thomas Kertelits
        I'tlnted nane ol gtrtu waiung senice ol sr/n ons                                        i,lw*                  4,*.::p"
                                                                                            A;pl n t l)t'1st taLr, Ll VrlP rU
                                                                                                     r



                                                                                          c K' / t ttt rt1fua,h,      t'rr u;'.1or L, l'l \ I tt Z2
                                                                                                                         0;, !,,,
                                                                                          n   a.l t t nn (a   AtdulL, t ( m
                                                                                                                I t: ,,,t naa,".,
                                                                                          2t? -.1Tt't1bc
                                                                                                                     lelephone number


                                                D!t-y to Aroid ['nneces$sry Erpcnscs ofServing a Summons

          RLJle,loFthe FederalRules ofCivil Procedure requircs certaan deaendanls to cooperare insavingunnecessary expenscsofsewinBasumnronj
and complajnt. A delendani rvho is localcd in the (jnited States and who lails ro rcrum a signed waiveiofseruice rcqudsted by a plainrilIlocared in
the United States will be requrred to pay Lhe expenses ofservice, unless the delendant sho*J good cause for the failure.

          ''Cood cause" does ro, include a beliclthat (he lawsuit is groundless. or thar it       has becn brought in an improper ven!e. or thaa ahc coud has
nojurisdiction over this malter or oler the dcfenda$l or the defendanr's properU

           lf the waiver    is signed and retumed, you can   still makc lhese   and alL o[hcr dclcnses and objccrions, but you cannot object Io thc absence   ol
a summons or       of service.

           lfyou waive sewicc, then you musl, within the timc spccified on thc waivcr lorm, serve an answcr or a motion under Rule l2 on thc plaintifl
and file a copy with lhecourt. BysigninBandrelumingthcwaivcrForm,youalrallow€dmoretimctorespondthanilasummonshadbccnseneC
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 78 of 115




 AO 199 {01r09) War!er olrhe S€rvrce Dl Summans



                                          UNrrpo Srarps Drsrzucr Counr
                                                                             for the
                                                             Southern District ofNcw York

                                   SKAT
                                  PtunrtlJ
                                     v.                                                Civil Action No. 18-cv-04896
        The TKKJ LLC 40'1K Plan & Thomas Ke(elits
                                 Delendant


                                                 WAIVER OF THE SERVICE OF SUMMONS
'lo:      Sarah    L    Cave
                 lName ofthe plainuJlr ottothe'' ot lnnpesented plainrif,0


        I havtreceived yo_ur request to waive service ofa summons in this action along with a copy ofthe complaint.
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

              l, or the entity I represent, agree to       save the exp€nse       of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, wil) keep all defenses or objections to the lawsuit. the coun's
jurisdiction, and rhe venue of the action, but that I waive any objections to the abs€nce oa a summons or of service.

        I also undcrstand that I, or the entily I reprcsent, must file and serve an anseer or a ny'tion un,jdr Rute l2 within
              from                  OOt26t2018
                                                                                              f,?#
                                                  .thedatewhenthisrcquesy'walsen(or90$sif it/as scnr outsidethe
60 days
United States). lflfail to do so. a de fau lr judgment will                 beenteredaeaiArr{r,rfrT/rrff *
D^,,,        bl>(lt?                                                                         u,1,(,
                                                                                               l/ t 1/./'(------
                                                                                                 Jtgnalute oj tfu orrornet or unrepresented parrr,


                                                                                             lLn*r) t*"Xf:,,
                                                                                                               1




                     The TKKJ LLC 401K Plan
          Ptnted   ra  e ofpatty \,taiving setice oJ sundons

                                                                                        ALSti    t,t, D,yvl,lr, C|wtuel
                                                                                              lqi ty kr,,ht
                                                                                       uco
                                                                                                                        fi tt, Nw.{ort,N\ ltt])?Z
                                                                                       rrultrswOc,ydaU,carn,

                                                                                        il   L- J rl-GDbL
                                                                                                        'felephone
                                                                                                                            nunber

                                               Duty lo {void    t   n[accssary Erpcnsrs olScrring r Summons

            Rulc 4 ofthc Federal Rules olCivil Procedurc r€q'rires c€n?in defendanls to coopcrat€ in saiiinB unnecessary expenxs ol serving a iummons
aid complaint. A defendant who is located in the Unrt€d Slales and \rho liiils to retufir i sigrrrd warveiol sen,rcc requcsLed bv a olarnri-tf locaLcd in
lhe I initcd Slalcs will be required to pay the cxpenses ol scrvicc, Lrnlcss thc defendant showis good carrsc for rhc farlure

             '-Cood cause 'does .?ol include   a beliefthal th€ Iawsuit is Sroundless. or tha( it has been brouBhL in an improper venue, or that the court has
no   lurisdiclion over this marcr or orer    the defendant or thc dcfendailt'9 proplr(y.

             Iflhe waiver   is signed and retumed- you can   slill make thcse and all orhcr defenses and objections. bul you cannor ohjecl   to lhe absence   of
a summoDs or      oase.!ice.

             ll you waive scr!ice- then you must. widtin the lime specificd on thc waiver fonn, serve an answer or a morion under Rule I2 on rhe plaintilf
and lile a   mpy with the cou(. By si8ning and returninB the waivcr form, you are allov,.ed morc time lo respond than iIa summons had beea served
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 79 of 115




 AO 19! (01rc9) varver ofth€ Seprce olSummons



                                           UNrrEo Sreres Drsrzucr CouRr
                                                                            for the
                                                            Southern District ofNew York

                                   SKAT
                                   Plainlill
                                      v.                                              Civil Action   No.    18-cv-04892
         The [.4PQ Holdings LLC 401K Plan et al.
                                  Dekndant


                                                  WAIVER OF THE SERVICE OF SUMMONS

To:     Sarah L. Cave
              /Natrc   aJ the   plxintijft auoine) or unreprcrented plantifl)

        I hav-ereceived yor]r request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofth; form to y;u.

           I, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I undersrand that l, or the entity I represent, will keep all defcnses or objections to the lalysuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to rhe absenci ofa summons or ofservice.

        I also understand that l, or the €ntitj- I rspresent, must file and serve an answer or a moti,Jfi under Rule l2 within
60 days    lrom                     06126t2o18      , the date when this request war scnt{or i0 days/ ir wa5 sent outside the
United States). tflfail to do so, a defaulrjudgm€nr will be entered againsr rpLorry'erftity t


D,rc,b[?.Glrp
                                                                                                                       76resSy'(




                                         Protass
                                         Protass
                                                                                              L*1|{/#_*;
                                                                                             Llm, L ,lf-fr.fd
        Ptintecl nane
                            r\4itcheil
                            r!4itchell
                        oIryt4,wotvt       g setvice   olsunnons
                                                                                             L,lm,  ,lr-rr.fo  p."riaruni-'^tl       tl
                                                                                       An      t   m;   t) rlsdak, u uU lued

                                                                                      bc{' L4n11p,t fuu,,,#;,?,                  N   an'lorL,Nrl           tutl
                                                                                      m,a1harOuydc!;,iy;[|
                                                                                       ?-tz- 31"t tLbL\

                                                Duty to Aloid ['Inccessary Expcnses ofScning a Summons

           Rule.t ofrhe Federal Rules ofCivil Proc(durE :.equr res cerrarn dcfcndatts !o cooperale in saving unnecessar! cxpcnses ofseNiog r,surnmons
ard complalnt. Adelendant whois located in the Llnited 5tate5 ond $ho tails Lo r(rum:' srgned waiver-o I service riqudsted by a plainLift located rn
lhe (Jnited States !( ill be rcquired to pay the expenscs ofscrviae, unless the defendanl shots good cause lor the lailu;

          ''Ciood cause- does nol include a beliellhat the lawsuit is groundlesr.
                                                                                  or rhat it has been broughl rn an improper venue. or thal the coun   h;r-1
nojurisdiclio oler fiis  matrer or over thc delendant or the defendanr's propeny.

          tllhc waivcr      is signcd and rclurncd. you can slill makc these and all other detinses and objecrions bul you cannot objecl lo lhc absence   of
a sunrmons or   oIservice.

          IlyoLr tlaivc sErvi(e, thcn )ou rnust, wirhrn the ii,ne specified on thc waiver lbmr, serlc an answeror a molion under Rule l2 on the plaintilf
and filc a copy !vilh lhecoun. By signing and rEluminB the waivcr form. you are allo\rycd more time to rcspond than ila summons had bcen ser\.cd.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 80 of 115




    AO lcc r0l/09, Ws,vc, J' rrc 5<1tre or Summoot



                                             Ulrrso SrarEs DlsrRrcr Counr
                                                                                for the
                                                                Southern District of New York

                                   SKAT
                                   Plaintrll
                                      v_                                                  Civil Action No. 18-cv-04892
     The MPQ Holdings LLC 401K PIan E ftrilchett Protas
                                  Dekndont


                                                      WATVER OF THE SERVICE OF SUMMONS

 I   o:    Sarah L. Cave
                 (i\-ant ofthe plaintilfs   a onet a, unteptesented plaintilf)

         I have received yo_ur request to waive service ofa summons in this aation along with a copy ofthe complainr,
 two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

              l. or the entity I represent, agree to save the expense ofserving                    a    summons and complaint in this case.

          I understand thal I. or the entity I represent, will keep all defenses or objections to the lawsuit, the couft's
jurisdiction. and lhe venue ofthe action, but that I waive any objections lo the absenci ofa summons or ofservicc.

        I also understand that l. or tho entity I represent, must file and scrve an answer or a m,y'ion under Rule I2 within
60 days       from        06/26/201                 8
                                                  , the date when rhis req uest^ryas^ent (r'r 90 dry(s if it ry:s senl outside the



              tz1>r,lrr
United Stares), If lfail rodoso.adefaultjudgmentwill be cnrcrcd again/t n;fo, t{,1 eotiVl ,epyS"t.


Da,e:                                                                                          ,
                                                                                                   l,l!^,"11!"*Sr;:;,,
                                                                                                   [,               pntl
                                                                                                        Sryzatt re ol rhe arrn n?t   ar unrcpre\ented

               rheMpQHordinssLLc40lKptan MAor"> +tusl'tt
                 now cf Alrtf vairins
           Printed                    olsuhnortsea-i.e
                                                ,..- -i      fnnrd nome
                                                Laph n, Dfipfuk, Lt rttr te tol
                                                                               ,



                                                                                          b\C lenn1lDn ,l'tt
                                                                                                                              fl ,2t,Nw'lork,l\\                        twtz
                                                                                          ruwi I m tt        &;c   ttldab,,
                                                                                                                                 "cfu,n
                                                                                           Ltz'3Yt                 bcL{
                                                                                                                       TelephoDa     hunbet

                                                  Duly to ,\void [ flneccss.ry Erpcnsrs of Scning a Summons
             Rule 4 oathe Fedcral Rules     olCivil   Procedurc requires cerlain dcfendants to cooperate in sitr ing unncccssary cxpenses       ofsenint a rummons
and_complaint A defendant who is locatcd in the Llniled States and who fails to rctum irigned wair cr-of seruice riquisted                    bl a plarntifl   tocarcd in
lhe United States will be required to pay the expenses of service, unless ihe delcndanr shois good cause for thc failuie.

            '-Cood.ause _ docs not include a belief that the lawsuit is
                                                                        Broundless_ or thar it has been broLrght in an improlxr,enue. or thal lhc cou( has
ilo jurisdiclion over dris matter or ovcr'.he de lendanl or the de[endant's propefly.

             lfthc   wai.ye,r is signed and rEtumed. you can    still tnake lhese and all oth€r detanscs and oblectlons, but   yoLt canno! object    lo rhc absencc    of
a    s mmons or ofservic.e.

              IfyoLrwaiv€s€rvice,thenyoumust,wilhinlhclimespecifiedonthewaivErforrn.serveananstleroramotionunderRulel2ontheptaintirf
a.rrd   fileacopy wrLh thc court. ll,5jgnifigandrelumingthewaiverform,youareallowcd  tore time to respond than iaa summons had b(ensencd.
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 81 of 115




 Ao    199 (01/09) Waiver oirhc scturcc olSummons



                                              UNrrEn S'rarss DrsrRrcr Counr
                                                                               for the
                                                               Southern Distri€t ofNew York

                                   SKAT
                                   ptatntO
                                      v,                                                 Civil Action No.       18-cv-04890
 The M2F Wellness LLC 40'i K Plan & M,tchefl protass
                                  De/endant


                                                    WAIVER OF THE Sf,RVICE OF SUMMONS

To:       Sarah     L Cave
                   \ane ol rhe plainilfs 4uome.r ot unreprcsented plaintilJ)

             I   hav^e   received yo_ur request to waive service ofa summons in this action along \rith a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

             [. or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that I, or the entity I represEnt. will keep all defcnses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofserrice.

        I also understand that l, or thc entity I represent. must file and scwe an ans rer                                motion under Rule l2 within
60 days      from           0612612018                                                 (or                              days  if     sent outside the
United States). lf t fail to do so, a dr                                               e                                t I r'r

D,t.        fu    tz&lt       I
                             Mitchell Protass
          Prinred name ofparty naietng ser"rrce of tunnons




                                                                                         bLA Ler rujfuty've,,            fl,,Z r, Nuo Voft| N\                   ltrZl
                                                                                         rutllwn{t,uyduh-.eon
                                                                                          ZlL- i1tl-bt,bc
                                                                                                                  Telephone   runbet

                                                  Duty (o   {void I nnecestary Erp.nses ofServing      e Summons

            RJlu rl ol lhe I ed(ral R'.lcs   ul'('rvrt Pro.cdurc requfer ueturn dl':lcnJarrs to coopcmre
                                                                                                rn 5a! ing unrrrccs:ar1 crpcnses ofren rng r \ummorr
and coflplaint. 4dclcndanrwhor(rocdledinthe('nitedSLJte.andwl'nfailstorerrrm.rsrgncd*ai"ei"i.ewr'eriquesredbl r plarntiff)ocate,r in
the Lnited Slates lvill be requircd to pay the expenscs oi scrvicc. unless lhe dcfendant showl good causc for thc failuie.

             ''Good cause- does zot include a beliellhat the lawsuit is groundless,
                                                                                    or that it has bcen brouBhr    rn an rmpror,er      !enue, o: lhat thr courl has
no   jurisdictron over this matler or over the d€lendanr or the del.enda-nds proper6.

            lfthc waiver    i5 sigred and retumed. you can     still make these and all other delcnses and objecrion!. but you cannot objecr to the absence of
asummonr or ol service.

            llyouwaivcseI!ice,thenloumusl*ithinthetimespeDifiedonthe$aiverform,serveananswcroramotionunderRulel2ontheplainiill
and iile a copy with the coud. By signinS and r'eluming the waiver form,l,ou are allowcd more time rorcspond than                 ila   summons had beenserved.
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 82 of 115




AO 399 (01/C9) war!e, ofrhc Serv,cc ofSummons



                                          UNrupo Srerrs Drsrrucr CouRr
                                                                             for the
                                                             Southem District     ofNelr York

                                  SKAT
                                  Plainti.[
                       v.                                                              Civil Action           No.     18-cv-04890
 The M2F Wellness LLC 401K Plan & Mitchell Protass
                                 DPhndant


                                                  WAIVER OF THE SERVTCE OF SUMMONS

To:      Sarah L. Cave
                tNane olthe plainilfs    a    otney ot ukrcpresented ptointilJ)


        I have received your request to waivc service ofa summons in this action along with a copy ofthe complaint.
two copies of this waiver form, and a prepaid means of rcturning one signed copy ofthe form to you,

             I, or the entit), I r€present, agree to save the exp€nse ofserving a summons and complaint in this case.

          I understand that I, or the entity I represent, will kecp all dcfenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice,

        I also understand that 1, or the entity I represent, musl file and servc n answcr                                                   under Rule l2 within
60 days      from                   OOl26t2O18    . the date when this request wfit ynt 1,,/                                         ifit       sent outside the
United States). If I fail to do so, a default judgment will be entered againsr ef r
                                                                                                          f         rtle

Da,e (pter,                 tre                                                                    4:h:"              t"
              The M2F Wellness LLC 401K Plan

                                                                                                                                                   t/
         Printe.t nane of W4y wa&-tig se-tce ofsu,nmons
                                                                                        ay t, n, r;, ys'iutr'ilt.rr fw
                                                                                       bE l+rnibr ,4,te., Ft 2t ,Nu; larL,N\ 0ALZ
                                                                                       t   t   aJ I t il; ttt (a,   Ca-tL|kk, u
                                                                                                                      I
                                                                                                                                     ffi
                                                                                                                           L ntutladdrc\s

                                                                                           z2-314 -bcbc
                                                                                                                          lelephone nunbzt


                                                [!uty to Avoid I nrcccssary Expcrs.s 0fScrving a Sumfions
            Rule 4 ofthe lcdcra] Rules   olCivil   Proccdure .equ ires cenain defendants to coopcrate in saving unnecessarl expenses olscrving asummons
and complain( A defendant who is localed in lhe l,nitcd Slates and who lails to rctum a srgned waiver of 5.rvice reques(ed by         a plaintrlf locared in
thc United Slates will be required to pay the expenses ofservice, unlcss the delefldant shows good cause tbr the lailure.

             ''Cood cause' does ,oI include a belieflhat the lawsuit is groundless. or thal it       has been broLrght in an improper venue- or that lhe coun has
no   lurisdiclion over this matter or over the defendant or the de[endanfs propedy
            lllhe \taiver   is sjgncd and rcIumcd, you can   still make thcsc and all othcr dcfenses and objecrions. bul !ou cannor objcct to rhc absence of
a summons or     ofservice.

           Ifyou waive service, then you must. within the time specified on the rvaivDr form, servc an answeror a nrotiD urrder Rule I2ontheplaintilT
and file a copy with the cout1 By si8ning and retuming the waiver lorm, you arc allo*cd more time to respond than ifa summons had been servcd
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 83 of 115




 AO 199 (01/09) waper Dlrhe ScRrcc ol Summons



                                           UNrrpo Srarps DrsrRrcr Counr
                                                                              for the
                                                              Southern District of New York

                                   SKAT
                                   PlaintIJ
                                      v.                                                CiviL Action        No.   18-cv-0477'1
                 The Sector 230 LLC 4!1K Plan
                                  Defendant


                                                 WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah L. Cave
                (\tan? olthe ploin4ls oua,ney or unreprcsented plaintiff)


        I hav-e received yo,ur request to waive service ofa summons in this action along with a copy oithe complaint,
two copies of this waiver form, and a prepaid means ofreturning one signed copy ofrhe form to you,

             l, or the entity I represent, agre€ ro save the expense ofserving                    a   summons and complaint in this case.

          I understand that l, or the entity I represent, wiil keep all defenses or objections to the lawsuit. the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence ofa summons or of service.

        I also undetstand that I. or the entity I represent, must file and serve an answer or a motion under Rule l2 within
60 days from               06/26i2018             , the date when this request was.sent             if il was sent outside the
United States).        lfl
                    fail to do ro, a defaultjudgmenr will be entered                or

Date:        blatltr
                The Sector 230 LLC 401K Plan
          Prinpd nane   ofpu      v ttuiyin. service ofsunhons



                                                                                        bc;[t     lextnjltn        .,|,tr,,f Fl,,Zl,   Nar,'{ark,NY lcLoZ

                                                                                        rr'u,"/   I   m n eru.flu{a-" ca *t
                                                                                        ztz - 31"i -b[00
                                               Duty to Aroid     t nnccessrry   Erpcnses olScrving      !   Summons

          Rule 4 olthc I'bdcral Ruies olCi!il Proucdurc rsquires cena,n delendants ro.ooperale in savinE unflecessary expcnses ofsewing a Jiummons
and complarnl A deFe'rddnt who is locatEd in the I'nitcd St.tcs and {ho fail! Io nrum a signed warvciol.cwicc riqr.isLcd br a ptainrilt locatcd in
thc United Statcs will be required to pay the cxpcnses ofservice, unless the defendant showl Bood cause tor rhe failure.

             "Cood cause" does not include a b€lielthat the lawsuit is Sroundless. or that i!     has been brouBht in an improper vcnue. or lhat the   cou(   has
no   jurisdictioo over this malter or over the defendanl or the defendant s prop€rry.

            Ii lhc waiver    is signed and rclumed,   )ou can slillmake thcsc and all othcr defenses a d obj€ctions, bulyou cannot obiccL to the absence ol
a summOn) ur Of jEr\    i{e.

         Iflou waivc service. ften you musL, within thc time specilied on thc waiver form, serle an anslver or s morion undcr Rule l2 on thc plaintiff
    - a copy
and file      wilh the court. Ily siBning and retuming dre waiver form. you are allowcd more (ime to r€spond 0ran ifasummonshad bcenseNed
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 84 of 115




AO 199 (01/09) watvcr ol lh. Scalcu ol Suhmons



                                                  UNrreo STATES Drsl2cl Counr
                                                                                     for the
                                                                      Southern Dish ict of Ne!! York

                                         SKAT
                                         PldintO
                                           v.                                                  Civil Action      No.      18-cv-04770
The Aston Advisors LLC 40'1K Plan & Roger Lehman
                                        Delendant


                                                        WAIVER OF THE SERVICE OF SUMMONS

To:     Sarah L. Cave
              /\ar'e oIlhe plointi.lls attafiey or            unrcpresented    ploin A

        I have received your request Io waive service ofa summons in this action aLong with a copy of the complaint.
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

            l, or the entity I represent, agree                1o save the expense        of serving a summons and complaint in this case.

          I understand that l. or the entity I represent. will keep all defenses or objections to the lawsuit. the courr's
jurisdiction. and the venue of the action, but that I waive any objections to the absence of a summons or of service.

           I also understand that I, or the entity I represent, must file and serve an                                                            under Rule l2 within
60 days     from                          0612612018            , the date when this requesl was ser                             days   if   ir       sent outside the
                       lll                                                                                                      rlre

           h(zuhB-
United States).                  lail   to do so. a delault judgment will be entered aeaifr      or
                                                                                                             f
D",.
                                                                                                      L!:.,!
                             Roger Lehmao
         Printed nane o[ poiy patrnE seryice o[sumnons
                                                                                                     ,,ila,r,         j      allorne\ or unrepresented

                                                                                                                            A,l,yJ{g"u
                                                                                                                                                           pirlr



                                                                                                 h17,n ,, Drys,cktLr. Uyrfzred
                                                                                               b& lq,n,tton.,lt(.,' trt / l, Nqil lor x, N'l ruaz z
                                                                                                                 /               u,t,o',

                                                                                                nClwtt6,Etdak,lam,
                                                                                                2t2- J1r1            - 1rP511
                                                                                                                            lelephone nwnher


                                                       Duty   to,troid I nne.essary    Erpcnscs of Sening a Summoos

           Rule 4 oflhe tederal Rules             ofci!il Proaedure requires certain defcndanls !o cooperale iD saving unnec.ssary elpenses of*rving a summons
and   complaint A defendisrt \rho is Iocated in lhe Unitcd             Srates and who failr to reLun a signed waivcr ofse|vicc requested by a plaintilt loc.Led rfl
lhe tlniled Sratcs   will   be   rcquircd    Lo   pay thc expenses of scrvicc- unless the dclendanl shows good causc for thc failurc

            'Cood cause" does ,ol include a beli€fthar the lalvsuit is groundless, or that it has been broueht in an improper venuc. or rhal rhe coun has
no jLrrisdi.tion over this matter or orcr thc delendant or the dclcndanfs propcny

           lfthe $airer is signed and relumed. )ou              can   still make there and all orhcr delense! and objcctions, but you cannor obiect li) thc   absence   ol
a !ummons or    ofsewice

           llyou waive service, then you musl within the time specified on the waiver form, sewe an dnswcr ora motion under Rulc l2 on the plaindtl
and ,jle a cop)' with the courl B) siBning and r€luming the wailer fonn. ,ou are allowed more timr to r€spond thar ifa summons had becn scrved.
                    Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 85 of 115




 AO 199 101/09) Wary€r ofrhe SeNrce oi Suhdrors



                                                  Uurrpo Srarps Drsrpucr CouRr
                                                                                     for the
                                                                    Southern Disn ict of New York

                                         SKAT
                                         ptointilf
                                            v,                                                 Civil Action No. 18-cv-04770
 The Aston Advjsors LLC 401K Plan & Roger Lehman
                                        Dekndant


                                                          WAIVER OF THE SERVICE OF SUMMONS

Tor        Sarah L. Cave
                     t-\anc ol   the   ploutif\   orronev or unrep,eieqred plitnr(t    -




        J have received your request to waive service of a summons in th is action along with a copy of the complaint,
rwo copies ofthis waiver form. and a prepaid means ofreturning one signed copy ofthe form to you.

                I, or the entity I represeflt, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, witl keep all defenses or objections to rhe lawsuit, the court's
iurisdiction, and thE venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

        I also understand that l, or the entity I represent, must file and serve an answ,/ or a mfi'ion under Rule l2 within
60 days         from                       0612612018
                                                   . the date rhen this requef wps sentrffr 90                              df
                                                                                                     ifit was senr outside the
Unired States). lflfail rodoso.adefaulijudgmenlwilt beenLeredaeaf*fl'eor.                 entU,/reOreSyt.
                                                                                                                  f
Da,c            rol&lrk                                                                              l'l/_!ril/k\eard,.,t
                    The Asron Advisors LLc 4olK                 ptan                                 ,ilWrt1- ) l4ur.-,S     r            f.t
           Printed mne       ofgtrt;vaiving          service   o[sunmon                                           Ennkd nan<
                                                                                                   C,ryti,t, t)r,FW{i CJ i,
                                                                                               b   C0   k+m1rb n      fu,,rfl;,r,, N at:''lark,              N'l      ta   n
                                                                                               nallWr,t"tutytM;,glfl


                                                               lo Avoid I nnecessary Erpenses ofSer}ing a Summoos

          Rule 4 olLhe tiedcral Rules olCi!il Procedrrt requires cenain defendanrr to coop€nte in sa,r'ing unnecessary expcnses ofserving a summons
and compldinl.     dclendant uho i! locdt{d in the Unitcd States and $ho Iail( to rlLm u !igned wa:.eiol.ervrcc rcquc.rud b} a pla,nritllocaLro in
the United States^ will be required to pay the cxpenscs oIsclaicc. unless the defendant sho$:s good causc lor the tarlure.
               _Cood
                         causc" does zot include a beliefthal lhc la\asuit is Broundlcss, or that it has been brought in an improper vcnuc, or that thc coirn has
no   lurisdiction over this ma[Er or over            rhe delendanl or lhc   defendanfs propeny.

               Il   the waiter is sig.ned and relumed, you can sLill make lhese and all other def'enses and objeclions. bur you cannot objecl to rhe abscnce    ol
a summons or          ofservice.

               Ilyou wai!t service- then you       musa- within th€ lime specified on the ,,r'aiver fomr. serve an answeror a moiion under Rule l2 on lhe p]nintifl
a d file   a   cop) with the     cou(.    By siSningand retuming the waiver fomr, you are allowed more timc ro rcspond than ifasummons had becnserved.
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 86 of 115




4O 199 (01r09) war!cr      Dr   thc Sefrics cl Summons



                                             UNtrpo Srares Dis'rmcl Counr
                                                                           for the
                                                            SorLthern   District of New York

                                     SKAT
                                     Plointill
                                        v_                                           Civil Action No.            '18-cv-04767
        Sanford Villa Pension Plan & Roger Lehman
                                   Delendant


                                                   WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah      L Cave
                  a\ane aJ the plointilfs otomej ot unrcprctented plotntil[)

        I have received your request to waive service ofa summons ifl this action along with a copy ofthe complaint,
two copies ofthis waiver form. and a prepaid means olreturning one signed copy ofthe form ro you.

            I, or the entity I represent. agree to        Save the expense      ofserving     a summons and         complaint in this case.

          I undcrstand that l. or the entity I represent. will keep ali det'enses or objections to the lawsuil. the coun's
jurisdiction. and the venu€ ofthe action. but that I waive any objections to the absence of a summons or of service-

        I also understand that I, or the €ntity I represent, must file and seru.    ansn*.f, u mot,y'n undgJ Ruic l2 within
60 days from              06i26i2018 - the dare whcn rhis rcquesy'uas;enr        "n
                                                                                       iyrrpO aa_rffit ylCsenr outside lhe
United Statcs). Iflfail to do so. a defaultjudgment will bc enre red agairf r nolor t/e


           ktltulttr
                                                                                          lri.r.y.t /epyfir.

r,.,.
                                                                                             1,,k.,',"f",*:=
         Printed no,E
                      Sanford Villa Pension Plan
                          ofpari     r,arving setyrce oI:unmons
                                                                                               tL{fr't       r   ). 4.t,.to,v
                                                                                                                     pttnt,Jd   nm?
                                                                                              it   n   t   Dr,1s   oii[i",' di,w        n.rd
                                                                                     bffi Lam;704 fu                                   11sr:larL,N'l IaAZZ
                                                                                                                        ,r,!;,(L
                                                                                      mal li m n L; uydtfu.,,ca n                 r,


                                                                                       217-        j(l'hCtlc
                                                                                                                   letephonc nunbc/


                                                 l)uty to Avoid I Inccrssrr] Erpcnse! ofScrving a Summons
           Rule 4 ofthe federal Rules olCivil Procedure rcquires cenain defundants to cooperate in sa!ing unneccssary cxpenses ofser/ing a summons
and complaint. A defcndant who is locatcd in thc l,niled States and who fails to retum a signed $aiyer ofser! ice rsquesled b) a plaintilf located in
the tlniLed Statcs will bc requircd lo pa, the expenscs ofseraice, unle!! lhiJ delendanl shows Bood causc lor thc failurc.

            ''Cood causc dms not include a bellclthal lhe lawsuit is groundless. or lhat lt   has beeo broughr in an improper lenue- or that   he courl   has
no   junsdiction ovcr lhis mattcr or ovcr lhe defendant or thc defendant'! propcny.

            ll   the waiver is signcd and :'etumed, you can still make lhese and all oth€r defenses and objections, but you canool 0bject 10 Lhr abscnce   ol
a summons or       ofsen,iac

           lfyou waivc servicc. Ihcn you mLsl, within the tim€ specilled on the wailer fomr. serve an answo or a motion under Ruie l2 on the plainrifl'
and fiie a cop) sith the court. By sign ing and retuming the war ve r form. you are allowed more time to rcspond th ai if a summons had been serv ed
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 87 of 115




 AO 199 iCll09) \vai!e. of rh. S€&rce ol Summons



                                               Uurrpn Sreres DrsrRlcr Counr
                                                                                    for rhe
                                                                   Southern District ofNew York

                                        SKAT
                                       PlaiAti//
                                          v.                                                  Civil Action No. 18-cv-04767
        Sanford Villa Pension Plan & Roger Lehman
                                      Delendant


                                                       WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L. Cave
                  / Narne o[   the   ptontif s ororney or    unrepresenrei ptaintif)


       I have receired your request to waive service ofa summons in this action along with a copy of the complaint.
two copies of this waiver form, and a prepaid means ofreiurning one signed copy ofthe form to you.

            I, or the entily i represent, agree to save thc expense of serving                         a   summons and complaint in this cas€.

          I ufldcrstand that I. or the entity I represent, will keep all defenses or objections to the lawsuir, the court's
.iurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

       Ialsounderstandlhatl,ortheentitylrepresent,mustfil(jandserveanans"4tora/notion/nderRulel2within
60 daysfiom              OGl26t2O18 . rhe dare when this requesy'w{ sen/or 9,r /uys iU{*a. sent outside the
UnitcdStatesl. ltlfail todoso.adefaulrjudgmenrwill be entered^tr#rfrr/fr;rt;f                                                  trf*n
Date:       tc[+\rr                                                                                   lu,,/ /, (-----'
                                                                                                           5rynatwe or *iauomeL ot lnrcprcrcnt.J pa.t)

                               RoserLehman
         PnntPdhameof,tttwai'in*seniceots*nno                                                        i/n,* .\ ,,ir-,s, "1
                                                                                                 L^lt,,.r r, Nr1:rt/li'i fii*r**l
                                                                                                   l
                                                                                              ux, Lttctnlktt           fo                                      Ntl        Wzl
                                                                                                                             ,,f1,,,,!,,NuoVorL,
                                                                                                 n   a,i h n   t   0. uyclal.t     tt, tN
                                                                                                 zt?       .111-   bcac

                                                     Duty to Avoid    I   nrccer$rry Expcoscs oIScrling a Summons

           Rule 4 ofthc tiedcral Rules oICivil Procedure requires cenain defendrnrs to coope:ate in saving unneccssa]] expenses ofserving a surnmons
and complaint. A dct'endanl who is located in fie tlnikc States and who fails lo retum a sagned waivci ofsen.iec requested by a plaintiff locatcd in
lhe Lrniled Srales lviil be rcquircd !o pay the erpenses of servicc. unlcss thc defendant shots good cause for the lailure.

            '_Good cause does          ,o, include a belicflhar   (he lawsLrit is groundlcss, or that it has bcen broughr in an improper venue. or thal the coun has
no   jurisdiction o!er this malter or over         the defendant or the   delindanl's propcrt)

            lf   the\laivcr is siSncd and rctumed- you can still nake thcs.         and   all olhcr defenres and objccnons, bul you cannor objcct to   rhe absencc   ol
a summons or       ofsenice.

            llyorrwai!cscnrce.Lhenyounrujt,lvirhinthctimespccificdonrhcwaivcrlofin,serveanansucroramotionunderRulel2onrhcplarnriff
and lllc a cop) wiih thc court. BysiSningandrcluminBthewaivcrfonn,youarcallowedmoretimetorcspondthanilasummonshadbecosclvcd.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 88 of 115




    AO 199(0 /09, \,!a,ver oirhe    \(n,c<ot 5'rmrrcrs


                                              Uxrrpn SrerEs DrsrRrcr Counr
                                                                              for the
                                                               Southern District of New York

                                      SKAT
                                      Plaintil|
                                  v,                                                    Civil Action         No.           18-cv-04543
     Ihe Texas        Rocco LLC 40'1K Plan & Doston Bradley
                                     DeJbn.tant


                                                    WAIVNR OF THE SERVICE OF SUMMONS

 To:      Sarah L. Cave
                 (lvane   oJ the   plcint{fs attorneyot unrep.esented plsintill)

             I havereceived           yoLrr request to waive service    ofa summons in this action along with a copy ofthe complaint,
lwo copies ofthis waiver form, and                  a    prepaid means ofreturning one signed copy oftiie form to you.

              I. or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that l, or the entity I represent. will keep all defenses or objecrions to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any obiections to the absenci of a summons or of service.

             I also understand that l. or the entity I represent, must fil€ and serve an answcr or a                                   m,        under Rule I2 within
60 days       from                     0612612018            . the date when this request y,as                   $nr       (d   SO c                 sent outside the
Unitcd Srates).           Iflfail    to do so, a default judgment wjll be entered aeains/m"                               tl/r)rO
                                                                                                             f
Dare: tc          [:t       lrg                                                                  ,   L       l,/V t
                The Texas Rocco LLC 401K Plan

                                                                                                                                                         d
          Prinred naneofportl wailinq \ettiLc o/sunmons                                                               .
                                                                                            Ctf t tt :
                                                                                                                                t,.int.J nane
                                                                                                     r           t   )                       A'iur e
                                                                                                                          ^l1tt/6,'
                                                                                                                            ln,
                                                                                        hCL Lerttqb,p
                                                                                                             /
                                                                                                                           .htL,[.]
                                                                                                                                   ua,o"
                                                                                                                                            2 I, N an   \ar   L,N! ltxZZ
                                                                                        r   n   tt h n fta uy
                                                                                                                                !yr!; ;,,o"    y
                                                                                            Zl2,'3l't-                     kL(cC'

                                                  Dut) to Avoid t nnccessr.y Eipensas ofServing          a   Summons
                  ofthe Federal Rulcs ofCivil Procedure requires cerlain defendants ro cooperate in savrng Lrnnecessary Ei(penses ofsc^,ing alunmons
             Rule 4
and complaint. A defcndant who is located          ii
                                                 the tlnited States and $,ho fails to rctum asigned waiveiol          riquested br a olainriff located in
lhe tlniled States will be required to pa] th€ expEnses ofsewrcc. unlcss the delindant shoi! good cause lor  'ervrce
                                                                                                                rhc lartLrie.
           ''Good cause does rrl include a beliel that (he lawsuiL is groundless. or thal it has been brorghl in an improper venuc.
                                                                                                                                    or rhat rhe courl has
no iurisdiction over this malrer or over tre defendant or the defendant s property.

             lfth€ waiv€r is signed and retumed. you ca still make these and       al1 orher delenses and        objections, bur you cannot obtcct to ihe ahsence   of
a   )un)mon5 or (Jl tcrvirc

           lllou \raivc servicc, Lhen you mu!t, wirhin the rim€ specified on lhc waiver form. serve an arswcror a morion under Rulc | 2 on the plaintilf
and lile a copy with the court. B) signinBand retuminB the waiver lorm. youare allotled more timc to respond ttran if,l summons had bccn ser,!ed.
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 89 of 115




AO.l9s (01/09) Uawcr of          rhc Scrvrcc ol Summons




                                              Uurrpp Srare,s Drsrrucr Counr
                                                                            for the
                                                              Southern District of New YoIk

                                      SKAT
                                      Ptatnt{I
                                         v,                                           Civil Action No- 18-cv-04543
  The Texas Rocco LLC 401K Plan E Doston Bradley
                                     DeIen.lanr


                                                     WAIVER OF THE SERVICE OF SUMMONS

To:    Sarah L. Cave
                /   \-une oI the ptamtdls auomel or mrcprcsented plaintif|


        I have received your request to waive service ofa summons in this action along with a copy olthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe fonn to you.

          l. or the entily I represent, agree to save the expense of serving a summons and complaint in this case.

          I undeBtand that I, or the entity I represent, will keep all defenses or objections (o the lawsuit, the court's
jurisdiction, and the venue ofthc action, but that I waive any objections to the absence ofa summons or ofservice.

        I also understand that l, or the entity I represent, must file and setve an answer or a                            ion under Rule l2 within
60 davs from                o6t2612018            , the date when this request                                         s   i[ it was sent outside the
United States). If I fail to do so, a defaultjudgment will be entered


nare:      u        {rt[rf                                                                                             o, bnreprc\Pnted pa.t.r

                             Doston Bradley                                                              -)
                                                                                                    A"l,ra
                                                                                                  A.rr   nnnc
                                                                                                              V
                                                                                      0q, n' tnlrcklL'[" fiafur"
       Pflnted       nan. of party eotrntq leNice o[sumnon!                                                    Pqh?d
                                                                                                                                           I
                                                                                                                                    ,




                                                                                      tfr} u+u1fu n fu ,,rfl,,, zl, tlets'lor k,                           dl    Lfiz?

                                                                                      p,
                                                                                           r,l 66 11 (,t c*y6laL,
                                                                                              1                        am
                                                                                       2t2- 31L1 b1bo

                                                   Dnly to Avoid ['nnccessary l:rpcns.s ofServing e Summons
           Rule 4 olthe Federal Rules oaCivil Proccdure requrres ccrlain dcfcndaots to cooperate in saving unnece5sary expenses oIserejng a summons
and conrplaint. A dclendant rvho rs locatcd in the United States and \r'ho fails 10 retrm a rigned waiver ofsenice requested by a plarntiff locatcd in
lhc t nited Stalcs will be rcquired to pay rhe expensEi of !€rvice, unless thc dcfendant shows go.yl cause for the farlurc

          ''Cood cause'- does nol inc ude a bcliefthat the lawsurl is grouodless. or (hal il has been brought in an improper lenue-     o.lhat tie court   has
no lunsdiclion over this matler or ovcr the defendanl or the defendant's prqpert).

          lf   the waiver ls signcd and retumed, you can slrll makc txcse and all olher dcfbnses and oblectjons. bu! you cannol objcct to thc absence       ol
a summons or        olsel1'ice

          lfyouwaiveservrce.thenlounrust,withmthetimespecifiedortlhewaiverfonn.serveanarswcroramotionunderRulcl2ontheplaintilT
and file a copy with the court. B) siSning and reluming the weivcr form, you arc allotlcd morc timc to rcipond lhan        ila   summons had bce. servcd
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 90 of 115




AO 3!9 (01/09) Warler ol the Ser'rcu ol Summons



                                           UNrrsp SrarBs Drsrrucr Counl'
                                                                              for the
                                                              Southem District of New York

                               SKAT
                               Ptanhlf
                                    v,                                                  Civil Action No.       18.cv-04541
The NYC Stanismore Pension Plan & Doston Bradley
                              Delendant


                                                 WAIVER OF THE SERVICE OF SUMMONS

 lo:   Sarah L. Cave
              (lrune ofthe plainttlfs a omet ot uweptesented plointtn)


        I have received your request to waive service of a summons in this action along t!ith a copy of the complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

          l. or the entity I represent. agree to save the expense ofserving a summons and complaint in this case.

          I understand that I, or the Bntity I represent, will keep all defenses or ob.jections to the lawsuir. the court's
jurisdiction, and the venue ofthe action. but that I waive any obiections to the absence ofa summons or ofservice.

        I also understand that I, or thc sntity I represent, must file and serve an answer                                           under Rule l2 within
60 days fi'orn              06/26/2018 , the date when this request lyas Fnt (                                                       was sent outside the
United States). If I fail ro do so, a defaultjudgment will be entered


out",     [qlzoltr
                                                                                                                      auorne),or unrepresenred pattt

                                                                                                                .\
                                                                                                             oJ the



       Pti
             The NYC Stanismore Pension Plan
             ted nane ol porty eaiyin{ service otsum ons
                                                                                                 A,l,rrl"                  Art,.o
                                                                                                                      l'nnred nane
                                                                                                                                           n,

                                                                                         kytn..          rsrp,lu/'l.",         [ltw tuu/
                                                                                        act: ttxu'rrllon ,4*
                                                                                                                         ,F/
                                                                                                                               yt,fla.oYi,rl fi\ ftfr?Z
                                                                                        nill$on(ucayfuu aun
                                                                                          1t1-n'-/''    , rt -.
                                                                                         ,t-t   /- Jt'I vuvL.
                                                                                                                  lelephane numbet


                                               Duty to Avoid Unncccssary f,rpcrscs ofScrving a Summons

          Rule 4   of$e federal    Rules   ofCivil   Procedurc requires certain defendanls to cooperale rn ra! ing unneccsrary crpcn:es   ol'ening      a   summons
axd complaint A delendart who ls located in the Llnited Slates and who iails to rerum a signed waiver ol rerrice requesred hy             a   plzintil'f locatcd in
thc Un;rcd Stares will bc required to pay thc expenscs olservice, unless rhe delendant sholts Eood causc for lhc failure

           ''Good .ause" does rol include a beliclthat the lawsu( is
                                                                     Broundless. or that it has been broughl in an improper venue, or that thc cou( has
no jurisdiction over this malter or over the defendant or thc defendanr's propen).

          Ifthe waiver is signed and reLumed, you can still make th€se and all olher deferses and obje.(ions, but you cannot object             Lo   the ahsencc   ol
a summons or   oIsewice.

          lfyou waivc scrvice. thcn you musl. within lhe tirne specilied on the waiver form, serve an answer or a motiofl undcr Rule l2 on thc plaintitl
and fi1. a cop, wilh the   cou(.   By signinE and rctuming the waivcr form. you are alloued rnorc time to rcspond than if a summons had beenserved.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 91 of 115




AO    ls9   (01/09) Waiyer ofthe SeNrcs ol Summons



                                                Uurrpo Srarps Drsrrucr Counr
                                                                                    for the
                                                                    Southern District of New York

                                        SKAT
                                        PlaihtiI
                                           v.                                                 Civil Action No.       18-cv-04541
 The NYC Stanismore Pension Plan & Doston Bradley
                                       Defendaat


                                                      WAIVER OF THE SERV]CE OF SUMMONS

To:         Sarah L- Cave
                 (Nane o! lhe        plointilfs auorney ot   unrcpresented   ptathtil|)

        I hav€ received your requesl to waive servicc ofa summons in this action along with a copy ofthe complainr.
two copies of this waiver form, and a prepaid means olretuming one signed copy ofthe form to you.

              L or the entity I represent, agree to save the expense ol'serving a summons and complaint in this case.

          I understand that I. or the enlity I represent. will keep all defenses or objections to th€ lawsuit, lhe court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence of a summons or of service,

         I also understand that I. or the entity I represent, must file and serve an answer or a ny'otion under Rule I2 within
60 days       from           OOt26t2O18 , rhe date when this requeft wal sen/(or 90 fys ifir yas senr ourside the


                                   ly
[Jnited States). If I fail ro do so. a defauh judgment will be cnrered aBa{rsr vl" ory'ne        t rcOry'en.           eyf
o,*, (pleqf
                                                                                                    L,!/1,"(L#;;..,
            Ptqtd noac        ot
                                   Doston   Bradley
                                   p.tttt \aaiwg sptr i.e ol sun u \
                                                                                                         PlAw A_ nAuer
                                                                                                         fi/ltr1?L{   l-
                                                                                                                    LU {0
                                                                                                                       Eot\tt!
                                                                                               .     ,          I     | ,P,ntdnude_             i
                                                                                              (ryl m;  )\sdrk, ( t w ru q1
                                                                                                            r



                                                                                              t fu Lturulht ht ,(l,,,tt ,l\u,tVark ,Ht{ Lt0tz

                                                                                              rnoltScrlt,cuydaL,an
                                                                                               7tz       3'11'661rs
                                                                                                                       felephone nunber


                                                    Duty to Avoid ( nnccesserv f.xpcrses ofServing a Summons

           Rule 4 ofthe Federal Rules ofCivil Procedure requires ccrlain delendants to cooperate in saving unnecessary expenses oiser.ring a summors
and   complairrt. A dEtendanl who is localed in the Unated States and *ho fails ro retum a signed wailcr o, service requested by a plainlilf locared in
the   tiniled Slates   *ill   be required to pay rhe expenses ofservice- unl€ss rhe delendanr shows Bood cause lor the failui-e

             ''Cood cause" does l?or include a beiielthat the lawsuit is
                                                                         Broundless. or that it h        s b€en broughr in an impropcr venue, or that the courl has
no   jurisdiction over lhis rnatter o. olel lhe defendant o[ lhe delindanr's prope(y.

             Ifthc waiver is signed and returmed. you         can   still make these and all other defenses and oblections. bul you cannot object to lhe   absencc   of
a summons or      ol sen'ice

             IIyou wnivc servicc, then ]ou must. within lhe timc specified on rhc waivcr lblm, servc an answer or a motion undsr Rule l2 on the plaintifl
       -
and tile a copy with thc  court. By signing and rctuming lhc waivcr form- youarc allowcd more rime to rcrjpond than ilasLrmmons had becnscrv{d.
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 92 of 115




 AO 199 (0i/09) Warvcrol the Serv,cc oiSumnons



                                                UNrreo Slerps DrsrRrcr Courr
                                                                              for the
                                                            Southem Distlict of Ne\r Yark

                                    SKAT
                                    Ptainlill
                                       v.                                               Civil Action No. 18.cv-04538
     The Mr:nin Amprer Pension Plan & Doston Bradley
                                   Delendant


                                                  WAIVER OF THE SF,RVICE OF SUMPTONS

 To:      Sarah      L Cave
                  (i\one ofhe plaintltf s auomey or unrcpresented plontL/)

       I hav_e receivcd your request to wai!e service ol a summons in this action along with a copy of the complaint.
two copies of this waiver form, and a prepaid means ofreturning one signed copy ofthe iorm to you.

             l. or the entity I represent, agree to save the expense of serving a summons and complainl in this case.

          I understand that I. or the entity I represent, will keep all defenses or objections to the lawsuit, thc court's
jurisdiction, and the venue of the action, buI that I waive any objections to the absenci of a summons or of seryice.

             I also understand that I, or the entity I represent, must file and serve an                                        a    motion under Rule l2 within
60 days from                      o6t26t2018           . the date when this req                                           90            if it was sent outside the
United States),       lf I lail to do so. a defaulrjudgment will be enlered                                                          Irepres€nt.


o,,.        b/2blt&
                  The Monin Amper Pensron Plan
          ?rinted nane of paa! waiving tsdTe ofsummons
                                                                                                              ).               rlr-u..torl

                                                                                        ttl7 Wr'yltn              ,At(.             ,f L,"2l,fleo'lwk,H\ lrczz
                                                                                        il (rl| fiO t t(L    (   a{       (t   tt   b, @ ltl
                                                                                                                  I       L-matl u,lJress

                                                                                        )t2        310t-b){ra
                                                                                                                      I   ttephone nunber


                                                 Duty to Avoid   I   dncc€sssry Erprnscs ot Scr!ing a Summons

            Rulc  o[the Federal Rulcs ol(iivil Procedure requires cedain defendanLs ro cooprmre in saving unneccssar] expcnses ofscrving a summons
                    4
and contplaint. A delendant who is localed in the L'nited States and who lails lo relum a signed waiveioi'ser!ice rrquestDd by a plainlill located in
Lhe l,nited Srates will bc rcquircd to pay thc expcnscs ol sen.ice, unless the dcfendanr show:s pood car-rsc lbr rhe failurc.

             'Uood cause" docs riar inciude a beliefthat (hc larvruit is groundless.
                                                                                     or thal it   has becn broughr in an improper lenue. or lhat th€ coufl has
no   jurisdiclion oacr ihis matlcr or ovcr the dcfcndanr or thc delcndant's propcn).

            ll   the waiver is iiigned and relumed, you oan still make Ihese and all other dclefises and objecrions. bul )ou cannor objccr ro the absencc       of
a summons or o f        iervice.

           lfyou tlnive service. then )ou rnus1, $ithin the time specified on thc waiver forrn, scrve an answcr or a molron under Rule I2 on (he plainlilf
and file a copy with thc coud. B) signine and retuminB the waiver iorn. youare allosed more time to respond rhan ila summons had beeriserved
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 93 of 115




 AO i99(ll/09) warrerof lhcScnrccof Sunnnons



                                         UNrreo Srarus Drsrrucr Counr
                                                                              for the
                                                           Southern Dish ict ofNew York

                               SKAT
                               Ptarntllf
                                  v.                                                    Civil Action No-      18-cv-04538
   The Monin Amper Pension Plan & Doston Bradley
                              Delend nt


                                               WAMR          OF    TtlE   SERVTCE OF SUUMONS

 To:    Sarah L. Cave
            (\one ol the ptdin|Jfs afiorney or unrcprusented plointilf)

        I hav^e received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means of reruming one signed copy ofthi form to you.

            l, or the entity I represent.     agree   to save the expense of serving a summons and complaint in this case.

          I understand thal l, or the entity I reprcsent. wiil keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice,

        I also understand that I, or the entity I represent, must file and servc an                                                under Rule l2 within
60 days from               o6t26t2018             , thc date when this request wBs                                                     sent outside thc
United States). Ill fail ro do so, a defaultjudgment will be enrcred againstfte


,rate, tp
                   l:tl[rr                                                                        tgndture ol the atorne.,   ol unftprcstntecl party
                           Ooston Bradley
        Prnred none   oJ   oatyvoivin|     setvice ofsunnohs




                                                                                        m a-l h n n [,,   tttyuLLr, tcn,t

                                                                                        2-t2'    jltt-b(Ld)
                                                                                                                 lel€phow nunbet

                                             Dnty io Avoid t nncccss.rt []xpeose! oIScrling a Summons
            Rule 'l oflthe Fcderal Rules olCivil Procedurc requires ae(ain dcfcndanis !o cooperate rn saving Linncc$sar,v e\penscs ul!rn.rng a summons
and complaint. A dct€ndant \,rho rs located in fic Uriled Sratcs and who lails lo rctum a srgned wairciofservice riquesred by a ptarntifrlocaleci in
thc tinil{:d Siates will he rcquircd to pa} the expenses ofservice, unlsss Lhc dcfendant sho\is good cause for rhc lailure

           'Cood cause doss nor rnclude a beljcfthal.
                                                      the Iawsu;t is groundlcss. or rhat ir has been brought in ar) improper vcnue, or that lhe coun has
flo jurisdicrion
               o!er this mattcr or ovcr ftc dclendant or lhc delenda;i s propcn).

          Il the waivcr Is signed an.i relumed, yo,J can   slill make lhesc   and all orher deftnses and objcctrons.   brl )ou cannor obj€d b the absence ol
a sumlIons or Ot servlce

           II lou waive lervice. Ihen you musl, withio the time specified on $€ waiver form, servc an answe. or a molion under Rule l2 on the plaintifl
and file a cop) Nrth the cour1. B) sr-pnintsand retuminB dre waiver form. )ou arc allowcd more time lorespond than ifa summons harl been sen,ed.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 94 of 115




 AO   3$   (01/09) Walver olihe Scr!,ce ol Sumnons



                                             UNrrso Srerss Drsrrucr Counr
                                                                               for the
                                                               Southem District of New York

                                      SKAT
                                      Plaint{[
                                        v_                                               Civii Action No. 18-cv-04536
           The ISDB Pension Plan & Doston Bradley
                                     DeJendant


                                                  WAIVER OF THE SERVICf, OF SUMMONS

To:      Sarah L. Cave
                (Nome ofthe      plointtrft auorne)' at unreprcsented plainifA

        I have received y our request lo waive service o f a summons in th is action along with a copy of the complaint.
two copies ofthis waiver form, and a prepaid means ofrcturning one signed copy ofthe form ro you.

             I, or the entity I r€pres€nt, agree to save the expense of serving a summons and complaint in this case.

          I understand that l. or the entity I represent, will keep all defenses or objections to rhe lawsuit, the court's
jurisdiction. and the venue of the action. but that I waive any objections to thc absence of a summons or of service.

             I also understand that I, or the entity I represenl, must file and serve an answer or a rri]rion under Rule l2 within
60 days      from                      O6126t2018      - the date when this request,was fen:1y'r OO ,t6rt ifjl was sent ourside the
                                 r                                             * **'"o
::ffii
                                                                         *"'
                                                                                            "lf,
                             to do so a derau t iudsment


                             ;


                                                 ptan
                                                                                                    :l;)!,#:,H*,
                       rhe rsDB pension
           futnled nane of porrl wan;nE senice of sumob
                                                                                               tL)ML l). Prinled   4 t, + a frf
                                                                                                                      nane
                                                                                          Cn1tl, n 1 0 r,1s tlali, LtWr wttr

                                                                                         rift' Ll<,t,,,|et,,+,t!, fi / t. Now'ttkfi,! tt czt
                                                                                                    J            ' ua,e,i


                                                                                         zt2-       31ct - 00bc,
                                                                                                                    Iekphone nul'bet

                                                 Duty to Avoid   t   nrecestary Expens(s ofServing a Summoos

          Rulc 4 ofthe Federal RulesolCivil Procedure requires certain defendanls to cooperatc in sa! rng unxecessar) e\penses ofsen inga sLmnons
and complsint. A defendait who is loEaled in the United SLates and who lails to return a signed lvaiver of service requested by a plaintilflocaled in
the United Stalts will be requrred to pay lhc expenses ofservice, unlcss the d€fendant sho!,rs Bood cause for the failure

             ''Cood cause"dors ror include a belieflhal the law'uil is groundless. or that it    has been brough! in an improFer venuc. or thal ths court has
no   jurisdiclion over this matter or olcl the defendant or the defe dallt's prcpcny.

             Il ifie waivcr is sigred   and retumed, you can   slill make lhese and all other defens€s   aod obiections, bur you cannor objecr to lhc absence   ol
a   summons or ofservice.

            Ifyouwaiveserwice.thenyoumust,withinLhetimcspecifiedonthewaiverfonn,servearansweroramoriorunderRulel20ntheplain!iff
and file a copy tvith the coun. By signing and rctuminpl &e waiver form, you are allos,ed more time to respon{i rhan             ifa   summons had bccn selvcd
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 95 of 115




 \o   l9q \ )lrng) wnrvcr o. llc seft.cc ol   (Lnlroh


                                              Uurrpp Srarss Drsrrucr Counr
                                                                              for the
                                                              Southern District of New York

                                   SKAT
                                   PlointilJ
                                      v.                                                Civil Action      No,    18-cv-04536
          The ISDB Pension Plan & Doston Bradley
                                  Delendant


                                                   WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L. Cave
                lNane olthe plainrtffs ottotnet or uAepresented pktintdl


        I have received your requEst to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I undeEtand that l, or the entity I represent, will keep all delenses or objections to the lawsuit, the court's
jurisdiction, and the venue oIthe action, but that I waive any obiections to the absence ofa summons or ofservice.

        I also understand that l, or the entity I represent, must file and serv                                                     under Rule l2 within
60 davs lrom                o6t26t2018            , the date when this                                                          if itwas sent orrtside the
United States). lf I fail to do so. a defaultjudgment will be enrered                                                       I represent.


Date:        Gfrtofrr                                                                                                atrorney or unrepresentetl parr!


         Pnntcd name     oJ
                              Ooston Bradle)/
                              pwry"a atying serrrce o[sunnons
                                                                                                Itilfr*v      r) l4tu.tc,iv
                                                                                                                     "titLrferel
                                                                                                                      Ptinled nane
                                                                                         Cu-fi,n , U,1s,{ult
                                                                                        bhttatrqfoy lw ,laa,.',
                                                                                                         ,fl lt,Nt r: Yafl- Ntl IL|ZZ
                                                                                                 ,J
                                                                                        tnall Ln n L,           ay Calr, to rt          r




                                                                                         2t7 i'|tr'A00t'
                                                                                                     teteftone numbet

                                                 Duty lo Avoid Unrcccsserv Experses ofScwing            a Summons

          Rulc l ofthe f€dcral Rules olCrvil Procedure requires ccrlain delcndafl(s to coopcrale in savinB unrsceisary .xpensLs ofservrng a suununs
and conplaint. A defendant uho is locatcd in the [.;nited Statcs and who fajls to rctum a signed waivcr ofscrvicc rcqucslcd by a plainliff locatcd in
lhe Lnilcd States will bc required to pay the expenses ofservice, unlEss the defcndant shows good causc for lhe failurc
            -Cood cause-does not includc a
                                            bclicfthatthc Iawsuil is groLrndlcss, or lhat it has bee brought in an impropcr venuc, or thar lhe courr has
no jurr5drction over $is matter or over 0re defeodaflt or lhe defendanL's prupc().
            lltJrc waiver is signed and retumed. you    can   slill make these and all other   deacnses aird objections- but you cannot objEcL !o rhe absence   of
a summons or     of service

            ll!ou   waivc scr!icc, thcn you must. Nithin the lime specified on the lvaiver form. sen'c an answer or a motion under Rule l2onrhcplai.rifl
alrd fiie a copy with the  coun. 81 signing and retuming thc waive. form, you arc alloucd more lime to rerpond than if a summons had been seni:d
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 96 of 115




 AO 199 (0)/09) warver ol rhe Scrvrce olSummont



                                           UNrrpp Srarps DrsrRrcr Counr
                                                                            for the
                                                            SorLthern District     ofNcw York

                                   SKAT
                                  ptdintiX
                                      v.                                              Civil Action No.         '18-cv-04531
  The Canada Rock LLC 401K Plan & Doston BradleJ
                                 t)elendant


                                                 WAIVER OF T]IE SERVICE OF SUMMONS

To:       Sarah L. Cave
                lN'one of the   plantilfs orbney ot unrepresnted F,laintA

       I hav-e received your request to waive service of a summons in this action along with a copy of the complaint,
two copies ofthis waiver form, and a prepaid means of retuming one signed copy ofthe form to you.

             I. or thc entity I represent, agree to save the expense ofserving a summons and complaint in this case.

           I understand thal I, or the entity I represent. will keep all defenses or objections to lhe lawsuit. the court's
.iurisdiction, and the venue ofthe action, but that I waive any objections to the absenci ofa summons or ofservice.

        I also understand that l. or the entity I represent, must file and serve an dnswer or a nlotion under Rule l2 wirhin
60 uc)s from
uv days rlurrr            tJotzotzvto
                          0612612018 . tne          the qale
                                                        date Wnen this requesl
                                                             when InlS request was Senl
                                                                                               '/j( if rtit was sent
                                                                                            90 Lr.r4 5s tt
                                                                                   sent (gr 9U                       outside the
                                                                                                                senr OUIS
United States). lflfail to do so, a defaultjudgment will be entercd againstltre,a,r thy'entiqrf repr/nt.


Da,e: r+         tro\r            r                                                              I /rL
                                                                                                 /i,g,H*,';r,n,k-
                                                                                                                  / L---- ne,   o. unrup,   p \p   nt..t   F,,.1.,

                      DostonBradre]
          Ptintedndneorpartt* wn.selvtceolsunno"'                                           ttlfr'{ I tfi-.f r.tI N
                                                                                        cn6t,,li o,15ffitnunri
                                                                                             I

                                                                                       bL) uN, rqfun .lv(            .,    F|. 2t, Neta             \ ark, N\              tut   zL
                                                                                                      J                   td'1*"

                                                                                      frdltmn {,t rltp{1r1n,ao,.,.,
                                                                                       zt2- 3lct- b0b0
                                                                                                    Telephone ntmber


                                               Duty to Avoid   I nnccesrary   Erpenses ofScrving a Summons

            RLeIolthcI'ederaIRulerofCr!llProcedurcrequrrescenaindefendantsiocoopcrdreinsa!rngunnecessaryc\pc.rsesor.icr}rnqa!ummons
and.complarnt. A dcl.'ndaIt !'ho i5 localcd in the Llnrted Stdteq and $ho ldrls to rerum dsunrd uarver-or',,crvicc ruquexed by a plairLil{ locareo in
the Unircd States *ill be requilld to pa) lhe expcnses ofservjce, unhss t}e dcfendant shois good cause fDr.the failuh.

             "Cood cause does?7al include a beliel thdt the larlsuit is groundless, or tha! it   has b€en broughr in an impropcr veoue. or            thallhe        cour1 has
no   juricdicrion o!cr rhij riraLtcr or olcr rhe dcfendanL or the defendanar prop(rl]

            ll tIe warvcr   is srgned cnd re(urned- you can still make thesc afld a1l other dclcnscs and obiections. bul you cannot object lo the abscncE                  of
a rurnmonr or    oi rc.!rce

            lfyou waire service, then you must. within lhe time spccified on lie $aiver lurm, serve an answer or a molioa undcr Rulc I2 on the plainrifl
and ille a copy wrlh lhe couri. By signingand retuming lhe waiver form. you are allowed nrorc time torespond than ila summons had bcen seraed-
                 Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 97 of 115




AO 3s., (01/09) lYaivd of rhc      S.Nre al Snhnon!


                                             UNrrro Srerps Drsrzucr Counr
                                                                                 for the
                                                               Southern District ofNcw York

                                     SKAT
                                                                                    )
                                    Ptatntilf
                                                                                    )
                                       v.                                           )      Civil Action        No     '18-cv-04531
 The Canada Rock LLC 401K Plan & Doston Bradley                                     )
                                   Delendanr                                        )

                                                    WAIVER OF THE SERVICE OF SUMMONS

Tor      Sarah      L   Cave
                  /Name olthe ptointiJfs attotner or unreptetented plointrf/)


        I have received your iequest to waive service ofa summons in this action along with a copy of rhe complainr,
two copies ofthis waiver form, and a prepaid means of retuming one signed copy ofthe [orm to you.

                I, or the entity I represent, agree to save the expense of serving a summons and contplaint in this case.

          I undentand thal I, or the entit, I represent. will keep all defenses or objecrions to the lawsuit, the court's
jurisdiction. and the venue oflhe action, but lhat I waive any objections to the absence ofa summons or ofscrvice.

         I also understand that l, or the entity I represent, must file and serve an answer or a motion under Rule I2 \aithin
60 days from               0A12612018
tlnited States). lf I fail

Dare:           lqFb lr        r
              The Canada Rock LLC 401K Plan
          Prntel qatno ct pot't. r'otytAe s?rwce oJ suntnan)
                                                                                                           14uura6g
                                                                                                        141ntr        j
                                                                                                                            Prinrcd notne
                                                                                            byl,,t 1 lr'1ulii, Lltu Wed
                                                                                           b1O krrrqhtt hz, {:t. tt, Neu;\ctL                                       ,111   lwtz
                                                                                           nul1Lqc, n (a't co,
                                                                                                                       l,   |* tr"(
                                                                                                                                  ;

                                                                                           212-371'ttb{)
                                                                                                                          lelephane nunber


                                                   Duty to Avoid l.oneccssrry Erpcnsc! ofSen.ing a Summons

            Rule 4ol lhe !cdcrai IiuletofCivil Procedure requires ce(ain delcndants Lo cooperaie in saving Lrnncccrsary expenses ofsening asummo0s
and  complainl A delendant who is localed in the 1.;niled States and who lails to rctum a signcd uaiver:olserricc requcsted by a plaintiff locared ir,
the l-inrled Stater will be required to pay the erpenses ofscorce, unless the dcfcndanl shors good cause {irr ihc failur.e.
            _-(iood
                      causc" docs   ,or include a beliel that thc Jawsuit is g|oundlcss, or that   it   has been brought rn an impropcr !enue, or,,ha! the   cou(   has
no   jurisdic(ion o!sr Ilis    maLter or ovcr th€ defEndarrt or thc delendanl's propcfl].

            lfthe *aiver    is siSned and retumcd. you can     still make   these and all orher defenses and objectrons, but     rou canno( object to thc   absonce   ol
a summons or       o[service

            I   fyou *ai!e service. lhen you musl, within                                                                                         plaintiff
                                                             th€ limc spccified on d1e waiver form. serve an answcr or a motion undcr Rule lZ on ihe
and file a cop) wiLh the coud.        B! signing   and returning the   wailer form. lou are allowed morc time to respond than ifa summons had bccn \cEed
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 98 of 115




 AO 199 (01(r9) Wrrvcr otrhe Ser,rce ofSurnmons



                                           UNtrpo Srarps DrsrRrcr Counr
                                                                                   for the
                                                                Southcrn Disl ict of New York


                                   QKAT
                                   PtarnrilJ
                                      v.                                                     Civil Action               No.   18'cv-04522
       The Busby Black 401K Plan & Ooston Bradley
                                  t)ef?ndoat


                                                  WAIVER OF THE, SERVICE OF SUMMONS

To:      Sarah L. Cave
               (Nane o[    the   phnt{fs a     orue}   ot   nreyesented   plaiitil!)

        I have received your request to waive service ofa summons in this action along with a copy ofthe complainr,
two copies ofthis waiver form, and a prepaid means ofreturning one signed cop) ofthe form to you.

            l, or the entity I represent. agree to            save the expense         of serving a summons and complaint in this case.

          I understand that l, or the entity I represent, will keep all defenses or objections ro rhe lawsuit, the coun's
jurisdiction, and the venue ofthe action. but that I waive any objections to the absence ofa summons or ofservice.

            I also understand that I, or the entity I repr€sent, must file and serve an answer,or a motit'n under Rule l2 within
60 days     from                    0612612018        , the date when this request qAs spnt lo/ 90 dayll it was sent oulside the
                             o do so' a de fau'l j udg nen'l              w'" *"*^ ^r^"/[:!:.,",t
:::' T il                  ff                                                                                                       )[, {*;
                                                                                                                               J
                                                                                                                                                "',
                        Doston Bradley
         Printed nnne oIN|tr, waiving senice           oJ \ummans
                                                                                                    tUfrw                                 Aai-ldo
                                                                                                                                      Prnrt,! nune
                                                                                                                                                          N
                                                                                              L,yl,tt' fi 1? iuk, Cl vt r-eiwl
                                                                                             aC{ l*a,titir,itc ,t'1. 71.Niu,' Vcrf ,ll{                                           tLt LZ
                                                                                                                        I                  Lt,t,.,,

                                                                                             inaI   (,
                                                                                                         5 C,   t   i(t     t LLD LIILL\ | LD t't l
                                                                                                                               I     t:   nat uJJrt::

                                                                                              ?tz-31c1-                       la{-    Vc
                                                                                                                                   lelephone nunbet


                                                 Duty to Aroid tlnn€ccsirry [:,xpcnlc! ofS.rving a Summons

           Rule 4oftie lederal ltules of(livrll)rocedure requircs cenain delirndant! !o cooperate                   i
                                                                                                  savinBunnccessuy-cxpensesofscn,ingasumntons
and complainl. A dclcndant who is Iocatcd in the (initcd States and who lails to retum a signed waivciofsc|vicc requesled b, a plai.tiff locatcd in
thc t,nited Stales will bc required !o pa] lhe expenses ol service. unless the defendant shows good causc for the tailLrre.

            -'Cood cause -docs not includc
                                            a bclicfthal the la*suil is groundlcss. or thal rr has been broughl in ax imprupcr vcnuc. or lhar rhe courl has
no   junsdiction oler lhis matt€r orc'vEr lhe defendant or thc defcndani s property

            IIthe waiver   is signcd and relumed, you can       still make these   and all othcr defenses and objechons, bur                 you.annor obicct   to the absence   of
a summons or    ol ser!ice

           llvou waive scrvicc. then )ou musl, s ilhin the lime spccified on the waiver form. serve an ans}ver or a molion undcr Rulc t2 on the plaintrif
and tlle a cop) wiLh Lhe courl. B! si8nrng and retumin8 the waiver form, you are allowcd morelime Lo rcspond rhan rlasummoashadbclnserlcd
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 99 of 115




 A0   199101/O9l Warver ol lhe SeNice or'Sufrmons



                                                     UNrrsn Srarps DrsrRrcr Counr
                                                                                  for the
                                                                    Southern District   ofNe\ York

                                         SKAT
                                         Ptain!iIJ
                                            v_                                              Civil Action No-          18-cv-04522
      The Busby BJack 401K Plan & Doston Bradley
                                     Delendant


                                                       WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L. Cave
               t\ame olthe plaintLffs o oney or unr€presented plaintiff)


        I have received your request to waive service ofa summons io this action along with a copy ofthe complaint,
two copies ofthis waiver form. and a prepaid means ofreturning one signed copy ofthe form ro you_

            I. or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          i understand that l, or the entity I represent, wili keep all defenses or objections ro the lawsuit, the court's
jurisdiction. and the venue of the action. but that I waive any objections to the absence of a summons or of service.

           I also understand that l, or the entity I represent, must fiie and serve an answer or a motion under Rule l2 within
60 days     from                          06/26/2018
tinired Srates).       lf   I fail


out", fu          lrq lr r
                   The Busby Black 401K Plan
         P,tnted nane    ofpa            v"aNingserrice   olsu     nans
                                                                                                                     )
                                                                                                   flr+rir ,.#,*j*o,-t
                                     '                                                          kti n t 0 rrlsttr,tLt,A ttLr twu{
                                                                                                        h


                                                                                            t   ilC:   kxiryh,t.At ,fl,lt,Ntu;l/arK,                               NV icr,zz

                                                                                            WLdI\                                        (Dta\
                                                                                                                                     '

                                                                                            ).t7- 31"t               v1,,'L4',


                                                      Durr_ to   Avoid I nn€ccssrry Irpcnscs ofScrving      r   Summons

           Rule 4 oltie FcdcralRulesofcivil Proced!re requires certain dcfcndants ro coopcrate in saving unnecessary exp€nssj ofserving a su nons
afld complaint. A dclerdant $ho is locarcd in lhe tlnited Statcs.nd $ho lails lo rctum a signed \raivcaoI seNicc rcquesred by a plaintill localcd in
thc tinilcd States will be rcquired to pay the expenses of se:1ice, unless the delendant show:s good causE for {he lailLrrc.
           -Cood causc'- docs aor includc a bclicflhal thc lavvsuit is groundlcss, or that it          has bccn brolrghl in an   inpropcr vcnue, or thal rhc coorl hai
no Jurisdrctiono\er lhis rna(er or o!er Lhc defendant or thc defendanl's proper1}

           I[fie   waiver is siBncd and retumcd. ]ou can slill make these and all othcr delenses and objeclion!. bur you cannot objecr                  ro ihe absence   of
a surnmons or     ofservice

           Iilouwri!eservicc.thenyoumust.wirhintherimespecifiedonlhewailerform,serveanansuerorafiotiorunderRulel2ontheplainlilf
and [ile a cop] \rith the coun. B) srgnin8 and retL,ming the ilaiver lorm. )ou ar€ allo\vcd more lime lo respond than                    ifa surrmons   had been se:aed.
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 100 of 115




AO 199 (0l/09) Warver oilhe Servrce ol Sunmors



                                         Uurrpo Srerps Drsrzucr Counr
                                                                             for the
                                                          Southem Districr of New York

                          SKAT
                          Ptointif
                            v.                                                         Civil Action     No.        18-cv-04430
       The Atlantic DHR 401K Plan & Doston Bradley
                               Delendanr


                                               WAIVER OF THE SERVICE OF SUMMOI'S

Toi      Sarah L. Cave
               (Nane ofthe plainti./fs auorAey or unrepresented plaintilfr


        I have received your requBst to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you-

            I, or the entity I represcnt. agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to rhe lawsuit, the court's
jurisdiction, and the venue ofthe action, bul that I waive any objections to the absence ofa summons or ofscrvice.

         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule l2 within
60 days     from                  0612612018       . the date when this req uest,wasttent lbr 90     if it was sent outside the
LJnited States). lftfail todoso.adefaultjudgmentwill be entered aeaifll m{or {e enril


Date,       tu1"tt'*                                                                         I l'1./,
                                                                                              L   \tryt<tru,e ol   iMtn      or unrepresenred   Ttrry
                           Ooslon Bradley                                                         fuwrz            D Au to tt
                                                                                                                                              d
         Prinred none ofpan,- waiyinqse/rtce ol sanmons                                                               tunred na,ne
                                                                                         Cttpt, 11, Dr,.lrk^k,                Liu       fti
                                                                                       bCL    La\ryfup he ,ft.lt,Nt,-''tt rLl.{                             |iLz
                                                                                                        JAddrcss


                                                                                        nallin,t@,toyilk am
                                                                                         Zt2-371-bc,at'
                                                                                                   Telephone                 nrnbet

                                             Duty to Aroid Unncacssery Erpcn*s ofServing a Summonr

          Rule 4 ofthe t'ederai Rules ofCivil Procedurc requires certain dc[endanls to cooperate rn saving unneccssar] e\pcnses olscnrng a summons
and complaint- A defeodanl who is located in the United Statcs and who [ai]s !o r€turn a signed waiver ofservice requested by a plainliff located in
the Uaited States will be rcquired to pa) tie expenscs of seflice, unless rhe defendanl shows good cause lor thc lailure
            _Cood
                    caus€" does |tor include a beliefthat the lawsuit is grouodless. or lha! it has been brought in an improp€r venue. or rha( rhe coun has
no   jurisdiction o!er this matter or over the delendant or the defendani's prop€nr, .

            Itthe waiver is signed and relumed, you can    st   ill make lhese and all olher defenses and objections. bul you cannot object to the absencc ot
a summons or     ofscrvicc.

           llyou waive servicc.lhcn you must. within lhe !irn'r specified on the wailer form. serve an answer or a molion under Ruie l2 on thc plaintiff
and file a copy with the court. By signing and retuming thc waiver form. you are allolved more time to respond (han ila summons had hccn scrved
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 101 of 115




 A0199 (01,09) llarver of the Scrv,cc olSunmons



                                            UNrrpo Srerps Drsrrucr Counr
                                                                              for the
                                                            Southern District      ofNeu York

                                     SKAT
                                     Plotntil
                            v.                                                          Civil Action      No.    18-cv-04430
       The Atlantic OHR 401K Plan & Doston Bradley
                                    Delendanr


                                                  WAIVER OF THE SERVICE OF SUMMONS

 To:      Sarah L. Cave
                l.\one ol   the   plan [f 5 auonet or unrepresehted plaiht{I)

        I hav-e receivcd your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver form. and a prepaid means of returning one signed copy ofth! form to you.

             l, or the entity I represent, agree to save the expense ofserving                  a   summons and complaint in this case.

          I understand that I. or lhe entity I represent. will keep all defenses or objections to the lawsuit, the coun's
jurisdiction. and the venue ofthe action, but that I waive any objections to the absence of a summons or of service.

        I also understand that l. or the entity I represent, must file and serve an answer or a motion under Rule l2 within
60 days from              OGl26l2O18 , the date when this request was sent (or ,O days if it was sent outside the
United States). Iflfail todoso, a defaulrjudgmenr will be entered agains,
                                                                                                                      4r*trf/
                             rr                                                                       f   "r/nr
Date to/zo f                                                                                    ,
                                                                                                    1,,.(",,1,"-lr,*,"_;;
                  The    A   antic DHR 4o1K        ptan                                             /uttW I             4r_r. i "s     i   N
          Pnnted none     ol pattr wanng sentce     of   sumnons                                                       t'rinted name
                                                                                         (.ayt,rt 1 0ryStttita
                                                                                                                           ,Lhult.ral
                                                                                        vLL     tttrtqfrtt,lw ,A zt,NapVorL,NV lktz
                                                                                                      )        ua,o"
                                                                                               ti
                                                                                        tn
                                                                                                       -
                                                                                                           -
                                                                                             Ll L6a t1 iLAuilL
                                                                                                                  I
                                                                                                                         lt,   Cc t
                                                                                                                      t: nut attdress
                                                                                                                                       n
                                                                                        2t2-31q                babc
                                                                                                                 'Ielephone    nunber

                                                Duty to Avoid   t nrccessary Lrpcn\es ofScrving a Summons
            Rule 4   olthc I'cdcral Rules ofcivil Proccdure rcquircs cenain   dcFendants ro cooperate in sauing unnecersarl crpcnses ofservingasummons
and.complainl. A defendant who is localcd in the tJnited States and who lails to rctum asigned waiveiol service riqudsted by          a pla intilf locarcd in
thc [.nitcd Slaics will be requircd lo pay lhc crpcnses olsefticc, unless rhc dcfcndanL shorv-s good cause lor the failure.

             ''Good cause docs ,ot includE a beliefthat the lawsuit is groundless,
                                                                                   or rhal ir   has been broughr in an amproper        lenue. or thar the coud   has
no   lurisdiclion ovcr fiis marrer or ovcr lhc dclbndant or the defendtnt's propcd).
            Iathc wai\,er is siEned and relumed. you can still make   (hese and all other defenses and objecrions. but you cannot object 10 the abscnce           of
a summons or     ol'service

           ll you waiye servicc.lhen you must, wilhin the time specified on the wai!er form, servc an ansrvcror s motion under Rule l? on thr plarnrifl
aod file a cop) \*ilh the coull By siEning and r€tuminB dre waivcr form. you arc allowed more timE torespond than rla summons had beeirservcd
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 102 of 115




 AO 199 (Ul/09) Warvc. ofire SeN,ce ol Summons



                                          UNrreo Srarps Drsrzucr Counr
                                                                             for the
                                                              Southem District of New York

                                 SKAT
                                 ploinrilf
                                     v_                                                Civil Action No. 18-cv-04052
      The LBR Capital Pension. Plan & Ooston Bradley
                                Delendont


                                                WAIVER OF THE SERVICE OF SUMMONS

To:      ,Sarah L. Cave
              lNafte rtfth. ptaintilfs atbme,- ar unrepresented plaintill)


        I have received your request to waive service of a summons in this aciion along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning onc siBned copy ofthe form to rou,

             t, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case,

          I undersland that I, or the entity I represent, will keep all defenses or objections to the lawsuit. the court's
jurisdiction, and the venue ofthc action. but tha! I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entiry I represent, must file and serve an answcr or a motion under Rule l2 within
60 days from                 06t26t2018            , the datE when this r€quest was sent dr 90 days if it was sent outside the
United Stales). lf I fai I to do so, a default judgment wiil be enr€red


Date:        to/ftf        rf
                                                                                                                                or mrcprusenled   poly
                 The LBR Capital Pension Plan
          Printed name olparry waiyinx senice ofsumnons
                                                                                               lt4pru<            b.        ,lr-,.10
                                                                                                                       Prinled n0ne
                                                                                                                                           ,u,

                                                                                        Luqi,:tt       ; o,1ul,.qiiti,or tzn/
                                                                                       fu(rQ      Tralqfln           ,1'n   ,{t. a,Nat, Varr,NY                       uctz
                                                                                                          J               .tddrtss

                                                                                        nrul\htn6tCapcltk,art
                                                                                         217-ilcr-NLC
                                                                                                                    Telephone number


                                               DoV to Avoid Lnnc.essary Erpens$ ofScrving a Summons
                 oflhc tederal Rulcs olCivil Procedure .equires cenain defcndantsto cooperare in saving unnetessary expenses olsewrng asumnons
            Ru,c 4
and   complainl. A defcndant who is located in the United States and \,vho lails to retum a signed r,,aiver ofservicc requested b, a plarntiff localgd in
the United Slates    will be requjred to pay the expenses ol'servic€, unless   rhe dejEndanr shows good       cau:i for the failuie.
             ''Cood causc" docs r?or ioclude a bclicfthal lhe lawsuit i9 Broundlesr, or thar it   has been brouBnr in an impropcr vcnuc. or thar the     cou(   has
no   jurisdiction over this matter or over lhe dcfendant or rhe defendanr's prope(y.

            Ifthe waiver is signcd and retumed. you     can   still make lhese and all other defenses dnd ohjections. bur you cannol object to the abserce       of
a summons or     ofscrvicc

            Ifyouwaiveservice,thenyoumust.withinlhetimespecifiedon$ewaiy€rform.serveananswcroramotionundcrRulel2ontheplainliff
and file a copy with the   coufl. By signing   and reluming thc waiver form, you are allorved rnorelime to respond rhan if a summons had been served
                  Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 103 of 115




AO lao (nl '09J waDF ot rhe Scr|(c ot Srrnmors



                                                UNlrEn Srarps Drsrrucr Counr
                                                                                       for the
                                                                     Southern District ofNew York

                                        SKAT
                                        PlatntO
                                           v.                                                    Civil Action      No.     1B-cv-04052
    The LBR Capital Pension Plan & Doston Bradley
                                       Dekndant


                                                         WAIVEROFTHE SERVICE OF SIJMMONS

To:      Sarah L. Cave
                   (l\one of   the   planlilJ's o o.ne.v or unrcpresented plaint{l)

        I hav,e received yo-ur request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means ofreturning one signed copy ofthi tbrm to you-

             I. or the entity I represent. agree to sav€ the expense ofserving a summons and complaint in ahis case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction. and the venue ol rhe action, but that I waive any objections to the absence ofa summons or of serv ice.

        I also understand thal l, or the entity I represent, must flle and serve an answer or a motion under Rule l2 within
60 days from                O6t26t2O18 , th€ date when this request ,4as,sent 1or 90 .(1s if it 1r as sent outside the
United Siates). If I fail to do so. a default judgment witl be entered again5/mf
                                                                                                                     -         *y i,ru{"rt.
                                                                                                                         1."
Date:         GlzOlre                                                                                   .   Il,(,/,
                                                                                                            L s eio,*"             or                          puttt

                                                                                                         finr i
                                                                                                                                              ttnrepresent.d
                                                                                                                       "l,krr"rner
         Prinled nofie     oJ
                                Ooston Bradley
                                partywaivikg senice o[sunnons
                                                                                                                                 dr-uico
                                                                                                                                 Ptinted nanc
                                                                                                                                                   N

                                                                                                   tay li r, t o       ryxU.n-,'tlk Uwl
                                                                                                 uw ttxnyhn r$k,iL,Zi,New Vork,Nq teo:-z
                                                                                                  n\khi,,afl@uL{l#*X
                                                                                                   Ztz- 311-              U)(DO
                                                                                                                               Telephone numher


                                                      Duty to Avoid t nfi.ccssary Erpcnres ofScrving a Summons
             Ru l€ 4 o I the Federal     Ruler ol-C   iv i I Procedure requ ires rxns ir. de le ndan t s Lo coopcrate in sa! inB unnecess;uy- cxpenses o fserv ing a s umrnons
and-complainl A dclendant who is locakd in fie tlnited Srarcs ilnd who fails lo rctum a signed waireiol service riqucsted by                           a   plaintllflocared in
thc Uniled Slates will be required to pay the expenses of seflicc, unless the delendant shows good cause forthc failuie.

             ''Good cause" does rut ixciudE a bslicfthat lhc la\,vsuit is groundless. or Lhal rl has been brought in an improper venue. or rhat the coufl has
nn.nrriidiclion o!cr rhis mrLler or otcr the dclendanr or   rhe defendanl'\ propert) .

             lf   the trair'er is signed and relumed, you can still make thcse and all othcr del-enses and obiccrions. bur you cannot obiect to lhe absence iJl'
a summorrs or        ol sert ice.

    _.       Ifyouwaileservice.thenyourhusl,withrnthctimcspecilledonthewailerform-serveanansweroramotionunderRL]lel2ontheplainiilf
and file a   copl with thc coun. B) signing and rel um ing the waiver form. you a|c alloued morc time to respond th an if a sum mons had be.[ ser ved.
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 104 of 115




 AO 199 (Ol/09) Waiver offte SBturce oiSummons



                                                UNrrpo              STATES               Drsrs:cr Cor.rnr
                                                                                     for the
                                                                   Southern Dish ict ofNew York

                                      SKAT
                                      ptoinuff
                                         v.                                                    Civil Action        No.   18-cv-04051
 The Proper Pacific LLC 401K Plan & Doston Bradley
                                  Defenda,,t


                                                     WAIVER OF THE SERVICE OF SUMMONS

 fo:     Sarah L. Cave
               (hane o!    thE   planliffs a atney or unrcpresented ploi taf)

        I hav-e received your request to waive service ofa summons in this action along with a copy olthe complaint,
two copies ofthJs waiver form. and a prepaid means ofreturning one signed copy ofthe form to you.

            l, or the entity I represcnt, agree to                save the expense        ofserving     a   summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit. the cou.t's
.jurisdiction, and the venue of the action, but that I waive any ob.jestions to the absence of a summons or of service.

        I also undetstand that l, or the entity I represent, must fiJe and serve an answer or a motion under Rule l2 within
60 days      from                      0612612018  , the date when this request !!.as lent (o/ 90 day4 if it wa,vsent outside the
United States). lf I tail to do so, a default judgment will be entercd a8ainsfe/r ttrf ntitr                                         ,/*rrf
                                                                                                        ,[,1"(i;,1.{,:#
              The Proper Pacific LLC 401K Plan                                                          /4p**            J       Ar-cr co xl
                                  !
                                                                                                                                                     -d
         Prinkd nome afpa             waiwng seryice alsumnons                                                                  Ptinled n0ne

                                                                                               (Wl,,t t Urrlsiol"",ffwt
                                                                                               6p tx,rt1i,, h,uof! Zl.Na^s\ork,N\                                           ICuZZ

                                                                                               nalliarOu*yd*Utam
                                                                                                Zt?-?-Pt-Wfr
                                                 Duty to Avoid tiftncc€r6ary Irpcnser ofS.rving                r   Summons

            Rulc 4 o fLhe Federa I         olc iv i I Proctd ure requircs ccnain de fendarts to cooperate in sav ing unnecessary expenses o f serv I ng a summon s
                                       Ru les
and   complai.t A defcodanl who        is located in the tlnited .Slates and who lsils to retum a signed waiveiof senice riquesteC by a plaintilf loc6red in
thc Uniled Stales will     be rcquired to pay the expenser olscrvice. unless the defendant shors good cause lor the lailure.

            "Cood cause" docs not include        a   bcliefthat   Lhe   lawsuit is groundlcss. or that it has been broughl ,n   a   improper \,enue. or fiar $e couri has
no   jurisdiclion oler this marler or ovcr the dcfendant or the delendarl's prope(y.

            lfthe waiver    is signed and retumed, you can         still makc lhese and all other defenses and objecrions. bur you cannor object lo thc abssnce of'
a summoos or     ofsewire.

         Ifyou wai\,e service. then you must, within the time $p€cilied on the waivcr form, servc an answcror a motion undcr Rulc ] 2 on lhe plaintifl
    - s copy with
and file           lhc court. B) si8ning and rEtuming the wailer fornr. you arc allowed morc tirne to rcspond than if a summons hadbecnseNed.
                     Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 105 of 115




 AO 399{01,09) Wa,verolrh€ Scr!rcc oi5lmf,ons



                                                   Uurrpo Srarrs DrsrRrcr Counr
                                                                                      for the
                                                                    Southern District of New York

                                          SKAT
                                                                                            )
                                          PtainttJJ
                                                                                            )
                                             v-                                             )       Civil Action       No.   18-cv-04051
 The Proper Pacific LLC 401K Plan & Doston Bradley                                          )
                                         Defendanr                                          )

                                                         WAIVER OF THE SERVICE OF SUMNIOIYS

To:          Sarah L. Cave
                         ll\ame oJlhe   planu)f\   attornev or unrepresented   plaintilll

        I hav-e received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver form. and a prepaid means ofreturning one signed copy of thi form to you.

                     l, or the entity I represent, agree to        save the expensc             of serving   a    summons and complaint in this case.

                     I   understand that l, or the entity I represent, will keep all defenses or objections to the lawsuit, the courl's
jurisdiction.              and the venue ofthe action, but that I waive any objections to the absence of a summons or ofservice.

        I also understand that I, or the €ntity I represent, must file and serve an answer or a motion under Rule l2 within
60 days              from                   0612612018
                                                  , the date when this request \n+ sent(orf0day if ir was sent outside the
United Slates). Iflfailrodoso.adelaultjudgmenr*ilt be enrered against ry'c olthe


                     bhalrr
                                                                                                                              /tritl/reVreSnt.
Da,e:                                                                                                        ,l_.!,"!((.,:,:,,,*-;
                                   Doston Bradley
             Prinrul name o/ partl ttaiyi
                                                                                                             fut**r .D \t-i-,so N
                                                                                                              rt i *yU.,rtl., tiirrrfapd
                                                   g serNice oJ sumnohs                                                 Printed ndne
                                                                                                             )i


                                                                                                                              fu',rf!;,'',                     Vark,N'(           nozz
                                                                                                    naltiron@aydab.am
                                                                                                     2t2-Aq-m@
                                                       Duty to Aroid   t firecc$lary Ixpenses ofSeniEg               a SuInrnons

           Rule,lofthe Federal Rulcsofcivil Procedure requircs certain dellndants to cooperar in saving unnecessaq, expenses o fserving a s um rruns
and complaint. A deltndsnt who is located in rhe Ilni(ed Stales and who fails lo relum a signed waivei of5ervice riquisred by a plainriff locatcd in
lhe LJnited Slnles will 'oe rcquircd to pay the exprnses ol servicc, unless rhe delbndanl sho;s good cause for lhe lailure.

            ''Cood caus€_ does rol include a beliellhal Lhe lawsui! is groundless, or                 rha( ir has been brought in an improper renue, or thal the courl has
no   jurisdidion over this matter or over the delendanl or rhe delendant's propeny

                 I   lthe waiver is signed and rctumcd, you can still make &ese and all other delenses and ob.jections-            bLrt   you cannot objecl to the absence   of
a surnmons or             ofservice.

      ,          Ifyouwaivcservice.thenloirrnusl,wit\inthetimespecifiedonthewaiverlorm,scneanansueroramolionunderRulel2ontheplainliff
and   filc   a   cop) with ihc coun. By signing and retum,ng the rvaivcr fo.n. you a.e allowed more time ro respond lhan ifa summons had bee[se ed.
              Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 106 of 115




 AO 199 (Ul/09) warler of thc ScIarcc ol Summons



                                           UNrrpo SrRrEs Dlsrzucr CouRr
                                                                            for the
                                                           Southern District ofNew York

                                   SKAT
                                                                               )
                                   PtaintiII
                                                                               )
                                      v.                                       )          Civil Action     No.    18-cv-04050
 The Houston Rocco LLC 401K Plan & Doston Bradley                              )
                                  Delendant                                    )

                                                WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah L. Cave
              lliane ofth. plaint[fs       alome]    uwepresented plaintill)


       I hav_c rcceived your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waivcr form. and a prepaid means ofreturning one signed copy ofthi form to you,

             l, or the entity I represent, agree to save the expense of serving                    a summons and        cornplaint in this casc.

          I understand that I. or rhe entity I represent, will keep all defenscs or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence of a summons or ofservice.

             I also understand that l, or the entity I represent, must file and serve an answer or a                                    under Rule l2 within
                                                                                                                                        was sent outside the




                                                                                                                       albrney or unreprctented    pa   -t'



                 The Houston Rocco LLC 401K
          Ptinted nane   aIpa r    u)atving service ofsumnons
                                                                                                  /t*n1<          I          4"or.t,,lr
                                                                                           coft tn     i   wVs aoti ci{i#i             t"ol
                                                                                          bn @ryhn fue,,fj1t,Nea\ork,N\ mZz
                                                                                          nillwr@ mydab.com
                                                                                            ZtZ_?)ct           -tD(A
                                                                                                                      Telephone nunber


                                               Duty lo Aloid Unncccssary Erpenscs of Scning a Summons

          Rule 4 oilhe federal Rules olcivil Procedure requi.es cenain defendants to coopcratc in saving unnecessary expenses ofsewrflg a summons
aDd conrplaint. A dcllndant who is located in the Uniled states and who fails to retum a signcrJ waiver ol servicc requested by a planrtflFlocared in
Lhc United Stales will be rEquireC to pay the expenses oIrel.r'ice, unless the delendanr sholis good cause for the failui-e.

             ''Cood cause" does ,ot include a beliefihat thc lawsui! is groundless- or tha! il     has been broughr   in a:] imploper venuc. or that the coun   has
no   jurisdiclion over this matter or over the del-endant or lhe dele dant's propeny.

            Ifthc waiver is sig   ed and retumed. you can stillmakc thcsc and      al   l other dc lcnscs i:nd objections, butyoD   cannotobjecl!o thc absence   oi
a summons or     of service.

   ._ lflou waive service. then you musi. \rrlhin the time spec,lied on the lvarver fonn. lerv€ an answer or a molion under Rulc I Z on the plaintitl'
and file a copl \!ith the court. By siSningand reluminB tie waiver fonn. you arc allowcd more timc ro rcspond than ifasummonshadbccnscNcd.
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 107 of 115




 AO ]oa 10,/04) wd.ver or rh< 5cn    ce   otSrnmon5



                                            Uurno SralBs Drsrnrcr Counr
                                                                            for the
                                                           Southern District ofNew York

                                   SKAT
                                   Ptaintlf
                          v.                                                          Civil Action     No.    18-cv-04050
    The Houston Rocco LLC 40'l K Plan & Doston Bradley
                                 Delendant


                                                  WAIVER OF THE SERVICE OF SUMMONS

1o:      Sarah    L   Cave
                (tion,e olthe   plantilf!   aaorneyor unrcpr.sented   ploin{l)

        I hav,e received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies olLhis waiver form, and a prepaid means of retuming one signed copy ofthe form to you.

             l. or the entity I represenl, agr€e to       savE the cxpense       ofserving      a summons and      complaint in this case.

          I undcrstand that I, or the entity I represent, wilt keep all del'enses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

         I also understand that I, or the entity I rcpresent, must filc and serve an                        sqer or aTrorion under Rule l2 wirhin
60 davs from                 06t26t2018             . the date when this                                    rt(or 90lavs if it was sent outside the
tJnited States). If I faii to do so, a default judgment will be entered agai
                                                                                                            '/"'/"/*^
Date:        (4i)t lrr                                                                                      ///L=---/-
                                                                                                            ofihe auorner o, ,ureprPsented tm't)

                             Doston Bradley                                                 tl,l frVv-       l.      fl r-u .rJ r't
                                                                                                                  iii
          Ptintetl nane of porty waivinqsenice oI trmnons                                                          Prin!ed aame

                                                                                      uq     I;   n' z D r,1s d            uur tercl
                                                                                      bax   uyhffun fuu^,lfj,,n,                    t{a.o York,NY toozz

                                                                                      rulltart}caT/al",arn
                                                                                      U2'31q -{rtbo
                                                                                                 lelephone nunber


                                                Drrty to Avoid Unnccessrry Expensss    ofScrvhg.       Summons

           Rule 4 of$s federal Rules ofcivrl Procedure rcquires ce(ain defendants to cc,operatc in saving unn€cessar) erpenscs ofscrvinga summons
and complaint. A defendant who is located in the Unitsd Srares and who lails ro rerum a signed waivciol service requested by a plainlifflocared in
fie tjnilcd SLates will be required to pay the expenses ol senice, unlcss thc dcfendant shows good cause for thc failure.
             "Cood cause does rot include a belielthat the lalvsuit is groundless. or that ir   has bcen brought in an lmprope, venue, or that the court has
no   jurisdiclion over this matter or ovcr the d€f€ndant o. the detindant's propen].

            Il the wsiver. is sigoed and rctumed, !ou can still make these and all other defenses    and objections, bul you cannot objecl to the absence   of
a   sumr.ons or ol servrce

           llyou *aive scl1icc. then you m$si, within the time specified on the waiver forrn, sewe afl answer or a motion under Rule l2 on the plainrilf
and file a copy with rie coua. 8y signing and rctuming thc waiver form, you ?rc allowcd morc hme ro respond lhan rla summons had been served.
               Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 108 of 115




 AO 199 (01/09) Wa,ve. Dflhe Seryrcc oi Summons



                                               UNrreo Slarps DrsrRrcr Counr
                                                                                for the
                                                              South€m Dist[ict ofNew York

                                     SKAT
                                     ptant{f
                                        v,                                                Civil Action   No,   l8-cv-04049
         The DMR Pension Plan & Doston Bradley
                                    D{endant


                                                   WAIVER OF THE SERVICE OF SUMMONS

To:     Sarah L. Cave
                 (Nane of   the   plointtlfs   olo evot   nreprcsented   platnrill)

        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and a prepaid means of retuming one signed copy ofthe form to you.

               I, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that [, or the entity I represent. will keep al1 defenses or objections to the lawsuit, the coun's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence of a summons or ofservice.

         I also understand that I. or the entity I rcpresent. must file and serve an answer or a fnotiqr under Rule l2 withjn
60 days        from                   06/26i2018   , the date when this requestrw6 segt (or 90 r/ay.1z{f it was senr outside the
llnired States). lfllailtodoso.adefaulrjudgmentwill be enrered aBairf                                tle
                                                                                     orfn*."t/"f+resent.

o,,",      1a     /zr, lr          r                                                           ,'l   l, (, / L-----=/
                                                                                               f, sV"ri!r,o"        r*.nr,.or     ureprerenred parr.t

                             Doston      Bradtey                                            ltlpt f l. fiUUr     d 0 l.l
        Prinred none ofpart.vwafuing service         oJ   sunfiors                                     Printi? nane
                                                                                          Ayl,ni WdLb-,Lhar+w<d
                                                                                          bN    ltxinqlan,he ,Fl, Zt,Na,tlork,N''l 11p22
                                                                                                         ,J  iaa,e,,

                                                                                          nillison@cuSab,arn
                                                                                          2t2-31q-bCbD
                                                  Duty lo Avoid []nnecessrry Expcnscs ofSen.ing, Sommont
           Rule 4 ofthe I-ederal Rules olCivil Procedure requirei ce(ain defcndants to cooperale ir lavirg unnece:sar1 expenses olscrvinB asummons
andcomplaint..\defendantwhoislocatedinGeUnitedStatesandwho[ailstoretumasignedwarvernlscnrcerequestedb]aplaintifflocatedin
the tjrilcd Slaies will bc rcquired to pay the cxpens+s ofscn,ice, unless the delcndant shows good cause fo( the lailure
           _Cood
                     caus€' does aol include a beliefthat the lalvsuit is groundlcss, or that it has been brought rn an improper venue. or that lhe     cou(   has
no.lurisdiction over    th is ma(er or over lhe defendani or th€ delendant's proFlcny.

           I   lth€ waiver is siBned and rctumed, you can still make thes€ and all othcr dctenses and objcctions. hut     yoLr   cannot object to the absencc   of
a summons or      ofsarvicc.

           I f )'ou waive serv i ce, then vou m usl. rvilhin the time specified on the warver form, serve an answer or a motion undcr Ru le L 2 on the plainti fi
and file a copy with the coun. By siBnins and rctuming thc waiver [orm, you are allowed more time to respond than ifa sunrmons had been rerved.
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 109 of 115




 \O tqq    (4 r/09r   War!rr olrhc lcc,c€ o' Surrnon!



                                             UNrrpo Srerps DlsrRrcr Counr
                                                                                for the
                                                              Southem District ofNew York

                                      SKAT
                                      Plaint{f
                                        v.                                                Civil Action No. 18-cv-04049
          The Dl\,,|R Pensron Pla! & Doston Bradlqy
                                     DeJendanr


                                                  WAIVER OF THE SERVICE OF SUNIMONS

l-o:      Sarah L, Cave
                 t-\ane    oJ the   ptartf t ulomet   ot un.eprcsented pta,ntit

        I hav-e received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and a prepaid rneans of returning one signed copy ofthe form to you.

             l, or the entity I represent, agree to save the expense olscrving a summons and complaint in this case.

          I understand that I, or the Entity I represent, will keep all defenres or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or olservice.

        I also understand that I. or the entity I represent, must file and serve ay' argwey'or a mfion urLler Rule l2 within
60 days      from                      06t26t2018 , the date when this reqrert                       *{
                                                                                    t.fit ry' sO a$s gnly's senr outside rhe
unitcd states). If I fair to do so. a defaurt judgment r.r,.ill be entered asainst                              ,f "/Lt-_--__
D",",       bftfult             P                                                               li [" t
                                                                                                    Signtlute   oJ the auotney   or   nrepresented   patty

                         Tne DMR Pension Plan
                                            aj
          Printed nane of part)) waiving seflicr         su)nmons
                                                                                             nhrx *), Pinted
                                                                                                       fl uur ro rJ              nctne

                                                                                          1rgini or.l#,h,aruxlud
                                                                                          bffi Wvqlort              ,4.r.   ,rl.2t,NanVorK,N'l tmzz
                                                                                                          J              .4ddress


                                                                                          tnfrll"ort@ eldilL,cDrn

                                                                                          2t2-     flq        - bAba

                                                 Duty to Avoid lirn€ccssary f,rpcnscs      ofScrting.     Summons

           Rulc 4 oi ihe t'ederal Rules ofCivil Proccdure requires cenain delendants 1o cooperare in saving unnecessary expenses ol'gening a summons
and complaint. A def(ndant who is locatcd in rhe Uaited States and rvho fails ro retum a signed rvaivciofservrcr riquesred b1, a plaintill locatcd in
the tlnited States will bc rcquired to pay the expenses of service. unless the defendant sho;s good cause for the lailuie.

              'Cood cause" does zol include a beliefthat the Iaw-suit is groundless- or rhar il   has becn broLlBhl in an improper \rerue. or thar rhe       couf   has
no   jurisdiclion oler lhis matlcr or ovcr the defcndant or rhe dclendant's propcrty.

            llths waiver     is signcd and retumed. you can   still make   these and all other dcfenscs and objections. but you cannol objEd ro the absence          oI
a summons or      ol servicc,

  _ _.
           Ifyou waivcservicc. then-voumuslwithin the timc specificd on thc \.!ai!erform, seNe ajl ansrver or a morion under Rule l2 on thcplainlifl
and file a copy with the coun. By signing and returning the waivsr form, you are allowed morc time to rcspond than if a surnmo:rs had been served.
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 110 of 115




 \O lqo t0'.0s, \,litru, of lh!   Se,   v,-(   ut S   hron!


                                                 Uxrrpp SrRres Drsrrucr CouRr
                                                                                       for the
                                                                     Southcm District ofNew York

                                    SKAT
                                    Ptaintill
                                         v.                                                      Civil Action No.        '18-cv'04047
 The Bradley London Pension Plan & Doston Bradley
                                  l)elendanr


                                                        WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L Cave
             litane oJ the pk!ihtfft auarney ot                 unrepresented   plaintlll)

        I hav-e reccived yor.:r request to waive service of a summons in this acrion along with a copy ofthe compiaint,
two copies ofthis waiver form, and a prepaid means of retuming one signed copy ofthe form to you.

             I, or the entity I represent, agrec to save the expense ofserving a summons and complaint in this case.

          I understand that I. or the entity I represent, will keep atl defenses or objcctions to the lawsuit, the coun's
jurisdiction, and the venu€ ofthe action, but thal I waive any objections to the absence ofa summons or ofservice.

        I also undersland that l. or the entity I represent. must file and serye an.ans*er or a mfion undcr Rule l2 within
60 days from               OGt26t2O18 . the dale when this ."quos/ *us/sent i6r q0 ,h{'s if it *as sent oursidc lhc
Un:ted Srarest, ff lfailrodoso.adefaultjudgmentwill be enrered agair/sr mlor rle enti/l repreXlm.
                                                                                                         tll/      /
Dare:         blrqlrr                                                                                    1,,*,*",{,L,*.*ffi
                            Doston        Bradtey                                                        /rf*rf f .)              r{CUl
         Printed nane   olpa )      wotrlng                ol   tu,nnons                                                        I'nnted   na   e
                                                  'enrce
                                                                                                 &t$1,   n      O   r     il.[..,CWtxrcd
                                                                                                                        r1s

                                                                                                 rfl)    La", rykn          tu-rf;      VorK, NY roc,zz
                                                                                                                                        ,t";,1,ruu
                                                                                                  rn   oJ[jn n @ c*pdtl-t,                  ca     m
                                                                                                                               Lttatl   oddress


                                                                                                  A2-31q'bObO
                                                                                                                              telephone nunhet


                                                       Duty to Avoid ['nDeccssary Ilxpcnso of Scn ing a Summons

          Rule 4 ofthe Fedcral Rules ofCivil Procedure requrres cenain defendants Lo coopcraie in sa!ing unnecessary expenses oisErving a summons
and complarnl. A defendant who is located in the tjniled States and who fails ro retum a signed warver of servrcc rcqucsred oy a ptdLntill located in
lhc Unitcd Slales \,/ill be rcquired to pay lhe cxpens$ of service. unlcss the defendanr shol!, good cauic ior rhc larl,re
             _(;ood
                    cause doer rol includr a bcliclthat the la$,suit rs groundlcsr, or thal it           has been broughL in zn improper vcnuc. or rhar the   coo(   has
no   jurisdiction over thir matter or o,"er Lhe delendant or thc defendanl's propert).

            li thc waiver   is signed and retumed.         )ou can slill makc thcse and all other delenses and objec(ions- bur 1ou cannor objecr to    rhe abscnce    ol
a lummons or     of scrvice.

            Ilyou wai!e jen,icc. then you musl, lvithin rhc time specified on the *ailer lonn, servc an answcr or a molioo under Rule l? on the plainlifi'
and file a cop) with the  coud. By siBning and retuming the waiver lorm, you arc allowed more lime to respond &an ifa summons had been served.
                Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 111 of 115




 A()   lry   (01i 09) wa,ve,   ol the Seryrce ofSummorli



                                               UNtrpo Srares Drsrzucr Counr
                                                                                for the
                                                                Southem District ofNew York

                                        SKAT
                                        Pladilt
                        v.                                                                Civil Action    No.          18-cv-04047
 The Bradley London Pension Plan & Oos]on Bradlell
                                      DeJendon!


                                                      WAIVER OF'I'HE SERVTCE OF ST,MMONS

To:          Sarah L. Cave
                    t\aae   ot the   plontilfs ato.ne! or unrcpresentcd platnti.l)

               I   hav-e   received yo]rr request to waive service ol a summons in this action along with a copy of the comptaint.
trvo copies         ofthis waiver tbrm,      and a prepaid means ofreturning onc signed copy ofthi form to you.

               I, or the entity I representl ag.ee to save the expense ofserving a summons and complaint in this case.

          I understand that I, or the entity I represent. will keep all defenses or objections to the lawsuit. the co'Jrt                                                            s
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or of servicc.

        I also understand that l, or the entity I represent, must file and serve an answgl. or a mrrtion urU{r Rule l2 within
60 days        from                      OEl26/2018
                                                  , the date when this request pa1 senr ([r 90 dry's ifiy{as senr outside the
United States).             lflfail
                        to do so, a default j udgment will be entered againrf mf or       ent*ty' rey'sent.
                                                                                                                   f
o,,.,bfr(fr                      E                                                              '   ll(,/L-.  *          il H.,, p\ o. t,1t, rrp ! "
                                                                                               N*nv D Ar-ui{d nl
                                                                                                    G,s.u,*       . t,                                 n   t   r rt   pu.
                                                                                                                                                                            ^.
                  The Bradley London Pension Plan
             Ptinted nahe oItnrty watyinR setvice oflunnons                                                                  ptinted   n ne
                                                                                          AQI m \ th,lSdcrLt,
                                                                                                              (har tzrel
                                                                                          v00 Lwtylon n*,,,fl ?t, Nw loft ,tlt1 1p77

                                                                                          mallinWa.y,ffipn<
                                                                                            2t2-?-lq-W?D
                                                   Duty to Avoid t'onerrssary Expcnscs ofScning a Summons

               Rulc4ofthc|cdcralRulcsofC;vilProccdurcrequirescertaindelendan(stocoopcratcinsavingunneccssarycxpcnsesofscringasummons
and.complaiot. A defendanl who is located in &e United States and who fails to retum a srgned waiveiofservice riquesrcd by a ptaintitf located in
the Urded Shtes willbe required to pay the expenses o[se ice, un less the de lendant shods good cause lor the failurc.

           ''Cood cause" do€s ,?or includc a belielthal thc Iawsuit )s groundless- or that it   has been broughl in an improper venue. or lhat thc court has
nojirrisdislion over rhis marter or over the defbndant or the defendant s propeny.

               Itthe waiver is signed and r€lumed. you can still make these and all other dcl'enses and ollections. but you cannot objecr to                          the absence   ol
a stmrnons or       ofservice.

       ,       Ifyouwaiveser"ice.then-voumusL,withinlhetirncspecifiedonthewaiverlorm,rerveanansweroramotiononderRulel2onthcplainLiff
and filc a copy wilh ths   courl. B) sigflingand retumin8 lhe waivcr fornl, you are allo*ed more (ime ro respond lhan ifa summons had &ens€rved.
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 112 of 115




 AO lcg (01/0e)    Wrr\fl ol   rhe Seerce ol Suhmons




                                              Ur.ltreo Sretes Drsrzucr Counr
                                                                                  for the
                                                                  Southem District ofNew York

                                      SKAT
                                      Plaintilf
                                         v.                                                 Civil Action       No.   'l
                                                                                                                          &cv-04434
    The Stor Capital Consulting LLC 40'1K Plan et al.
                                     Delendant


                                                      WAIVER OF THE SERVICE OF SUMMONS

To:       Sarah L. CaYe
               (Nane oI    the   pldintlfs auonqr or unrepresented plaintil

        I have teceived yo]lr requcst to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prcpaid means of retuming one signed copy ofthe form to you.

            I, or the entity I rcpresent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that I. or the entity I reprcsent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or of service.

           also understand
        rI drsu                    I, or the
                              that r,
                urtt.rErrraru urar            entity rI rcPresenq
                                         ults snr)r]/                      file anq
                                                                    must nLe
                                                        represent, musr         and serye                motion
                                                                                    serve an qnswer gr a mo(ony'no€r   Rule l2
                                                                                                                       Kute      within
            from
                                                                                                                             I

                                       !!il?61?01-q
                                                ..,..                                                                       il
                                                                                                                   *"t'')/"'
                                                                   when rhis request pas ftnt (oyD0
            -l:].
60 days                                                 ,thedale
                                                        , the date r.vhefl                                   i[4t was sent outside
                                                                                                 1oy90 days i[4(
                                                                                                ag,r*'r
                             !91?91?p1-!.                                                        1oyD0                     outsl    the
United States). If I fail ro do so'                           will be enrered a8air/ mrf,r rtrfntV
                                                  judsment wirr
                                         dcfaulrjudgment                                                                 t:fr*"y
                                        "
                                  so, a dcfaurr


Date: t/r6lrr
         : :':"                                                                                     I L | // (---'-
                                                                                                     Uignaturc oI     the   d   omey ot unrcpre$nted    Wty
                         Michaer        Ben-Jacob                                               44pg l). 4o,na."   r[ *
          Printed nane of pany voiving seitce            o/siinonr                                                       -  P,,n-red                    t
                                                                                             kyli n, Dt lsdaLo, Cltant r ea
                                                                                             bN u+,tuh,rr ,tue.,Ft. zl,N(Dlprl-,N\ l$22
                                                                                                               J
                                                                                                             nlrets
                                                                                                 mallinfuiu"pdah.tnyn
                                                                                                                            t:-hail address

                                                                                                    2LL-377-uor-c>
                                                                                                                          Telephone nunber


                                                    Duty to Avoid Lnnecessery Erpcnses ofScrving           r   Summo,ts

                 oftie FedcrBi Rules ofcivil Procedure rcquires ceriain defendants to cooperate in raving unnecessary expensesofse*inga summons
            Rule 4
and complaint. A dcfendant who is located in lhe Unrted Stales and who farls to retum rstmed waiveiof servicc riquested by a olarntitf locared rn
lhe Unrted Slates will be required to pdy the exFenses ol servrce, unless the defendant shoris good cause for rhe failuie.

            "Cood cause" does rol include           a beliefthat the lawsuit rs groundless, or that rr has been baouBht in      a, improper venu€, or thar   the coun has
no jLrrisdiclion   oler 6is mafler or over        dre defendanl or lhc defenda;r's propeny

            lfdre wdiver   is signed and retumed, you can         still male these and all other defenses and objections, but you camot object to                         ol
a rummons nr       of seruicc    -                                                                                                                          the absence



            Ifyou waivE s€lic€, then you must, wilhin the time specified on thc waiver form, sewe an arrwer or a motion under Rule l2 on the plarntifl
     -.
and fite a copy  wi& lhe coun. By signinB and reluminB the *aiver form, you are allowed morc tirne to respond than ifasummons had beenserved.
             Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 113 of 115




AO 199 (01/09) Warv€r orthe Scrvrce ofSummons



                                        Uurso Srlrrs DrsrRrcr Counr
                                                                          for the
                                                          Southem District ofNew York

                                 SKAT
                                PtantqJ
                                   v.                                               Civil Action No.          18-cv-O4434
      The Stor Capital Consulting LLC 401K Plan et al.
                               Delendaat


                                               WAIVER OF THE SERVICE OF SUMMONS

To:      Sarah L, Cave
               /Nane of the plaintills a|otney or untepresented     plointifl

        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means of retuming one signed copy ofthe form to you.

            I, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

          I understand that I, or the entity I reprcsent, will keep dl defenses or objectioos to                                              the coun's
jurisdiction, and the venue olthe ection, but that I waive any objections to the absence ofa sumr                                   or ofservice-

                                                                                                                                 under Rule l2 wilhin
                                                                                                                            if it was rcnt   outside the




         The Stor Capital Consulting LLC 401K Plan                                              f'4AW         .D flr-.r-, s6          1*1
         Printed nane ofporrl waiving se ice oftunnons




                                                                                            ztl'31q- &@,hunber  Iblephone


                                             Duty to Avoid Unnecclsary Erpanscs ofSarving            r   Summons

          Rule 4ofthe Federal Rutes ofcivil Procedure aequires c4dain defendants to cooperate insaving unnecessary expensesofserving a surnmons
and complaint. A defendait who is located in lie United States ard who fails !o retum a signed waiver ofservice requestgd by a plaintiff located in
the United Stales will be rcquired to pay the expenses ofs€rvice, unless the d€fcndaflt shows good cause for the failure.

             "Cood cause" does ,o, include a beliefthat the Iawsuit is groundless, or that it   has beEn brought in an improper venue, or that the   cout   has
no   jurisdiction over this matter or over the defendant or the defendant's propeny.

            Ifthe waiver is signed and rctumed, you can still make these and ali other defenses and obiections, but you cannot objed to the      ahsence     of
a sunmons or     ot servrce.

           Ifyou waive service, then you must, within the time speci6ed on &e waivcr form, servc an answcr or a motion under Rule l2 on the plaintiff
and fite a copy with lhe courr. By signing and retuming the waiver form, you arc allowcd more tine to respond than ifa summons had been served.
           Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 114 of 115




  AO 199 (01/09) Warver ofthc Service of Summons



                                              UurEo Srarps DrsrRrcr Counr
                                                                                for the
                                                                 Southern District ofNew York


                                    SKAT
                                   plaintil[                                         )
                                                                                     )
                                       v.                                            )     Civil Action     No.    18-cv-08655
         Federated Looistics LLC 401(l-() Plan, et al.                               )
                                  Delendant                                          )

                                                    WAIVER OF THE SERVICE OF SUMMONS

 To:    Sarah L. Cave
               (Nane of   the   plainti/J   s atrorney   or unrepresented plaintll

         I have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form ro yriu.

           I, or the entity I represent, agree to save the expense ofserving                       a   summons and complaint in this case,

          I undetstand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any ob.iections to the absenci ofa summons or ofservice.

        I also understand that l, or the entity I represent, must file and serve an answer or a motion under Rule l2 within
60 days from              09l07nc11               , the date when this request was sent (or 90 days if it was sent outside the
United States). Iflfail todoso, a defaultjudgment will be entered against meorthe entity I represenl


Date:           09/13/2018


                            David Freelove                                                                             Eric Smith
        Prinred nane ofparty taai\til96 tetrice          ofs nmons                                                    Printed name
                                                                                                              Kostelanetz & Fink, LLP
                                                                                                         7 World Trade Center. 34th Flmr
                                                                                                                New York, NY 10007


                                                                                                                 esmith@kflaw.com


                                                                                                                   (212) 808-E100


                                                  Duty to Avoid Unn.cessrry Erpcnrcs olSrrving a Stlmmons
          Rule 4ofthc Federal RulesofCrvtl Pro.edure requires cenain defendants ro coope mte in saving unneccssary ertenses ofserving a summons
and complaint. A defendant who is loc.ted in the United States and who fails to retum asigncd waiver-ofscrvice riqueired by a plaintiff located in
the United Srates will be requircd to pay the expenses ofservice, unless the defendaflt shows good cause for rhe failuic.

          ''Goodcause'doEsnorincludeab€liefthatthelawsuitisgroundless,orthatithasbeenbroughrinanimpropervenue,orthatthecourthas
nojurisdiction over this matter oroler the defendant or Oe defendant s prop€rty.

          Ifthe ttaivcr   is signed and retumed, you can still make these and all        oth.r defenses and objections, but you cannot objcct lo lhe absence of
a summons or   ofservice-

           Ifyou waive service, then you mu!t, wiihio lhe time specified on the waiver fonn, serve an answer ora motion under Rule l2 on the plaintill
and file a copy wilh rhe court. By signing and returning the waiver form. you are allow€d morE time to respond than if a summons had been served.
           Case 1:18-cv-04047-LAK Document 49 Filed 10/02/18 Page 115 of 115




 AO 199 (01/09) WaNer     offi.   Sc.vicc ofSummons



                                           Uureo Sreres DrsrRrcr Counr
                                                                             for the
                                                             Southem District ofNew York


                                   SKAT
                                   PlaintilJ
                                      Y.                                               Civil Action No. 18-cv-08655
         Federated Logistics LLC 401(K) Plan. et al.
                                  De/ehdaht


                                                 WAIVER OF THE SERVICE OF SUMMONS

 To:    Sarah L. Cave
               (None of   the   pldintil's alome)   or   nrcyesented   plainilt

         I have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

           I, or the entity I represent, agree to save the expense ofserving                 a   summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and th€ venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

         I also understand that [, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
 60 days from                O9rc7f2l'18 , the date when this request was sent (or 90 days if it was sent outside the
 United States). If I fail to do so, a defaultjudgment will be entered against me or the entity I reprg5ent.


 Date:          09/14/2018
                                                                                                 Siqkalurc oI the dttotney ar unrepresented   prty
           Federated Logistics LLC 401(K) Plan                                                                     Eric Smith
        Ptinted hane   olNrtyiaiying       senice olsumnons                                                       Prinred nane
                                                                                                        Koslelanetr & Fink, LLP
                                                                                                    7 World Trade Center, 34th Flmr
                                                                                                           Ne,r York, NY 10007
                                                                                                                     Address

                                                                                                             esmith(Okflaw.com


                                                                                                               (212) 808-8100
                                                                                                                Telepl@ne n nbet


                                               Duiy to Avoia Unncrcsrary Expenscs ofScning a Summons
          Ru,e 4 ofthe Federal Rules ofCivil Procedura requires certain dcfcndantsto cooperate in saving unnecessary expenses ofserving a summons
and complalnl A defendant who is locatcd in thc Unilcd Slarcs and who Ihils to retum a signed waiveiofservicc riquistcd by a plaintifflocared in
the United Stales will be required to pay the rxpenses ofs€rvice, unless th€ drfendanr shows good cause for the failui.e.

          ''Cood cause" does rol include a beliefthat the lawsuit is groundl€ss, or that it has been brought in an improper venue, o.thatthe court     has
nojurisdiction over this matter or over the defendant or thc defendanr's property.

          Ifthe waiver    is signed and retumed, you can    still make these and all other defenses and objecdons, but you cannotobjcct   to the absence   of
a summons or   ofservice,

           Ifyou waive service, then you must, within the time specified on thE waiver form, serve an answ.r or a motion under Rule l2 onthe plaintiff
and lile a copy with the court. By signing and retuming the waiver form, youarc allowcd morc time to rEspond than ifa summonshad been served
